Exhibit 10.1

EXECUTION VERSION

 

MASTER REPURCHASE AGREEMENT

Dated as of August 21, 2017

PENNYMAC LOAN SERVICES, LLC, 
as Seller,

and

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,
as Buyer

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.        Definitions and Accounting Matters


1

 

 

1.01

Certain Defined Terms.


1

1.02

Accounting Terms and Determinations


24

1.03

Interpretation


24

 

 

 

Section 2.        Transactions, Repurchase and Margin Maintenance


25

 

 

2.01

Policies and Procedures


25

2.02

Request for Transaction; Mortgage Loan Data File


25

2.03

Delivery of Mortgage Loan Documents


26

2.04

Haircut


26

2.05

Wire-out Account


26

2.06

Payment of Purchase Price


27

2.07

Approved Payees


29

2.08

Limitation on Types of Transactions; Illegality


30

2.09

Payment of Repurchase Price, Price Differential


30

2.10

Margin Maintenance


32

 

 

 

Section 3.        Payments; Computations; Etc


33

 

 

3.01

Payments


33

3.02

Computations


33

3.03

Regulatory Capital Events; Costs


34

 

 

 

Section 4.        Purchased Items


38

 

 

4.01

Purchased Items; Security Interest


38

4.02

Further Documentation


40

4.03

Changes in Locations, Name, etc


40

4.04

The Buyer’s Appointment as Attorney-in-Fact


41

4.05

Performance by The Buyer of The Seller’s Repurchase Document Obligations


42

4.06

Proceeds


42

4.07

Remedies


43

4.08

Limitation on Duties Regarding Preservation of Purchased Items


44

4.09

Powers Coupled with an Interest


44

4.10

Release of Security Interest


44

4.11

Reserved


44

4.12

Taxes; Tax Treatment


44

 

 

 

-i-

--------------------------------------------------------------------------------

 



Section 5.        Conditions Precedent


44

 

 

5.01

Initial Transaction


44

5.02

Initial and Subsequent Transactions


46

 

 

Section 6.        Representations and Warranties


50

 

 

6.01

Legal Name


50

6.02

Existence


50

6.03

Financial Condition


50

6.04

Litigation


50

6.05

No Breach


51

6.06

Action


51

6.07

Approvals


51

6.08

Margin Regulations


52

6.09

Taxes


52

6.10

Investment Company Act


52

6.11

Purchased Items; Security


52

6.12

Chief Executive Office/Jurisdiction of Organization


53

6.13

Location of Books and Records


53

6.14

Reserved


53

6.15

True and Complete Disclosure


53

6.16

Tangible Net Worth


53

6.17

ERISA


53

6.18

Delivery of Mortgage Loans


54

6.19

Subsidiaries


54

6.20

Regulatory Status


54

6.21

Takeout Commitments; Takeout Assignments


54

6.22

Identification of Servicer(s)


54

6.23

Solvency


54

6.24

Loans Subject to Consent or Other Orders


55

6.25

Licenses


55

6.26

True Sales


55

6.27

No Burdensome Restrictions


55

6.28

Origination and Acquisition of Mortgage Loans


55

6.29

No Broker


56

6.30

FHA/VA/RHS


56

6.31

Seller’s Internal Mortgage Tracking System


56

6.32

Servicer Approvals; Compliance with Guidelines


56

6.33

Fannie Mae/Freddie Mac/Ginnie Mae


56

6.34

Servicing


56

6.35

Financial Covenants


56

6.36

FIRREA Settlements


57

 

 

 

Section 7.        Covenants of the Seller


57

 

 

7.01

  Financial Statements


57

-ii-

--------------------------------------------------------------------------------

 



7.02

Litigation


60

7.03

Existence, etc


60

7.04

Prohibition of Fundamental Changes


61

7.05

Margin Deficiency


61

7.06

Notices


61

7.07

Interest Rate Protection Agreements


62

7.08

Reports


62

7.09

Guidelines


62

7.10

Transactions with Affiliates


63

7.11

Limitation on Liens


63

7.12

Limitation on Guarantees


63

7.13

Limitation on Distributions


63

7.14

Maintenance of Tangible Net Worth


64

7.15

Maintenance of Ratio of Total Indebtedness to Tangible Net Worth


64

7.16

Maintenance of Profitability


64

7.17

Servicer; Servicing File


64

7.18

Maintenance of Liquidity


64

7.19

Required Filings


64

7.20

No Adverse Selection


64

7.21

Loans subject to Consent or Other Orders


64

7.22

Additional Warehouse Lines


64

7.23

Agency Approvals


65

7.24

Takeout Commitments; Takeout Assignments


65

7.25

Maintenance of Property; Insurance


65

7.26

MERS Designated Mortgage Loans


65

7.27

Loan Purchase Agreements


65

7.28

[Reserved]


65

7.29

Power of Attorney


66

7.30

Quality Control


66

7.31

Maintenance of Papers, Records and Files


66

7.32

Taxes, Etc


67

7.33

Delivery of Servicing Rights and Servicing Records


67

7.34

MERS


67

7.35

Maintenance of Financial Covenants


67

7.36

FHA/VA/RHS Loans


68

7.37

Publicly Traded Company


68

7.38

Acknowledgement of Anti‑Predatory Lending Policies


68

7.39

Wet-Ink Mortgage Loans


68

7.40

Consumer Relief


69

7.41

Additional Disclosures


69

 

 

 

-iii-

--------------------------------------------------------------------------------

 



Section 8.        Events of Default


69

 

 

Section 9.        Remedies Upon Default


74

 

 

Section 10.      No Duty of Buyer


74

 

 

Section 11.      Reserved


74

 

 

Section 12.      Reserved


74

 

 

Section 13.      Miscellaneous


74

 

 

13.01

Delay Not Waiver; Remedies Are Cumulative


74

13.02

Notices


75

13.03

Use of Employee Plan Assets


75

13.04

Indemnification and Expenses


75

13.05

Waiver of Redemption and Deficiency Rights


76

13.06

Reimbursement


77

13.07

Termination


77

13.08

Severability


77

13.09

Amendments and Waivers


77

13.10

Assignments and Participations


77

13.11

Successors and Assigns


78

13.12

Survival


78

13.13

Captions


79

13.14

Counterparts


79

13.15

Governing Law; Repurchase Agreement Constitutes Security Agreement


79

13.16

Captions


79

13.17

Electronic Signatures


79

13.18

Submission To Jurisdiction; Waivers


79

13.19

WAIVER OF JURY TRIAL


80

13.20

Acknowledgments


80

13.21

Hypothecation or Pledge of Purchased Items


80

13.22

Servicing


80

13.23

Periodic Due Diligence Review


82

13.24

[Reserved]


83

13.25

Set-Off


83

13.26

Single Agreement


83

13.27

Intent


83

13.28

Confidentiality


85

13.29

Recording of Communications


86

13.30

Entire Agreement


87

 





-iv-

--------------------------------------------------------------------------------

 



SCHEDULES

 

SCHEDULE 1

Representations and Warranties re: Eligible Mortgage Loans

SCHEDULE 2

Filing Jurisdictions and Offices

SCHEDULE 3

Subsidiaries

SCHEDULE 4

Previous Names, Assumed Names or Trade Names used by the Seller

SCHEDULE 5

Lockbox Agreements

SCHEDULE 6

Cooperative Mortgage Loan Documents

SCHEDULE 7

RESERVED

SCHEDULE 8

List of Responsible Officers

SCHEDULE 9

Excluded States

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Custodial Agreement

EXHIBIT B

Form of Estimated Funding Notice

EXHIBIT C

Form of Transaction Request

EXHIBIT D

Form of Warehouse Lender’s Release Letter

EXHIBIT E

Form of Irrevocable Closing Instructions

EXHIBIT F

Form of Blocked Account Agreement

EXHIBIT G

RESERVED

EXHIBIT H

Form of Blanket Takeout Assignment

EXHIBIT I

RESERVED

EXHIBIT J

Form of Assignment and Acceptance

EXHIBIT K

Form of Takeout Proceeds Identification Letter

EXHIBIT L

List of Approved Takeout Investors

EXHIBIT M

RESERVED

EXHIBIT N

Form of Compliance Certificate

EXHIBIT O

Assignment of Closing Protection Letter

EXHIBIT P

Information to Be Provided to System of Record Provider

EXHIBIT Q

Form of PMC Pledge Agreement

 

 



-v-

--------------------------------------------------------------------------------

 

 

MASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT, dated as of August 21, 2017 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, this
“Repurchase Agreement”), by and between PENNYMAC LOAN SERVICES, LLC, a Delaware
limited liability company (the “Seller”), and DEUTSCHE BANK AG, CAYMAN ISLANDS
BRANCH, (the “Buyer”).

RECITALS

Buyer may,  from time to time, on an uncommitted basis and upon the terms and
conditions set forth herein, agree to enter into transactions in which Seller
transfers to Buyer Eligible Mortgage Loans against the transfer of funds by
Buyer, with a simultaneous agreement by Buyer to transfer to Seller such
Mortgage Loans at a date certain, against the transfer of funds by Seller.  Each
such transaction shall be referred to herein as a “Transaction,” and, unless
otherwise agreed in writing, shall be governed by this Agreement.

Section 1.            Definitions and Accounting Matters.

1.01      Certain Defined Terms. As used herein, the following terms shall have
the following meanings (all terms defined in this Section 1.01 or in other
provisions of this Repurchase Agreement in the singular to have the same
meanings when used in the plural and vice versa):

“1934 Act” shall mean the Securities and Exchange Act of 1934, as amended.

“Accepted Servicing Practices” shall mean with respect to any Mortgage Loan,
those accepted and prudent mortgage servicing practices (including collection
procedures) of prudent mortgage lending institutions that service mortgage loans
of the same type as the Mortgage Loans in the jurisdiction where the related
Mortgaged Property is located, and which are in accordance with FHA Regulations,
VA Regulations, RHS, Ginnie Mae, Freddie Mac and Fannie Mae servicing practices
and procedures for MBS pool mortgages, as defined in the applicable FHA, VA,
RHS, Ginnie Mae, Freddie Mac and Fannie Mae servicing guides including future
updates, and in a manner at least equal in quality to the servicing the Seller
or the Seller’s designee performs or provides with respect to mortgage loans
which it owns in its own portfolio.

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person.  For purposes of this definition, “control” (together with
the correlative meanings of “controlled by” and “under common control with”)
means possession, directly or indirectly, of the power (a) to vote 20% or more
of the securities (on a fully diluted basis) having ordinary voting power for
the directors or managing general partners (or their equivalent) of such Person,
or (b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, that for the purposes of this Repurchase
Agreement, as to Seller, Servicer and Guarantor, the term “Affiliate” shall be
limited to Private National Mortgage Acceptance Company, LLC and its
wholly-owned Subsidiaries, and, as to PMC, the term “Affiliate” shall be limited
to PennyMac Mortgage Investment Trust and its wholly-owned Subsidiaries.





 

--------------------------------------------------------------------------------

 



“Agency” shall mean Fannie Mae, Freddie Mac, Ginnie Mae, FHA, VA, RHS and any
other government mortgage loan program acceptable to the Buyer or any successors
thereto.

“Agency Approvals” shall mean approval by the applicable Agencies as an approved
issuer in good standing, as more particularly defined in Section 6.07(b) hereof.

“Agency Guide” shall mean, with respect to Fannie Mae securities and Fannie Mae
eligible Mortgage Loans, the Fannie Mae Selling Guide and the Fannie Mae
Servicing Guide, with respect to Freddie Mac securities and Freddie Mac eligible
Mortgage Loans, the Freddie Mac Sellers’ and Servicers’ Guide, with respect to
Ginnie Mae securities, the Ginnie Mae Mortgage-Backed Securities Guide, and with
respect to any other Agency, the relevant guide or guidelines or regulations, in
each case including all exhibits thereto, as such guide may be amended,
supplemented or otherwise modified from time to time.

“Aging Event” shall have the meaning given to it in the Pricing Side Letter.

“Applicable Pricing Spread” shall mean the spread set forth in the Pricing Side
Letter.

“Applicable Purchase Rate” shall have the meaning given to it in the Pricing
Side Letter.

“Approved Payee” shall mean a Closing Agent approved in accordance with Section
2.07, a Qualified Originator or a Warehouse Lender.

“Asset Value” shall have the meaning given to it in the Pricing Side Letter.

“Assignment and Acceptance” shall have the meaning set forth in Section 13.10(a)
hereof.

“Assignment of Mortgage” means, with respect to any mortgage, an assignment of
the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related mortgaged
property is located to reflect of record the assignment and pledge of the
mortgage.

“Bankruptcy Code” shall mean title 11 of the United States Code, as amended from
time to time.

“Basel III Regulation” shall mean, any rule, regulation or guideline arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any Governmental
Authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.

“Blocked Account” shall mean the account identified in the Blocked Account
Agreement.

“Blocked Account Agreement” shall mean the collection account control agreement
to be entered into by the Buyer, the Seller and City National Bank in form and
substance acceptable to the Buyer to be entered into with respect to the Blocked
Account as of the date hereof, as the same may be amended, restated,
supplemented or otherwise modified from time to time.





-2-

--------------------------------------------------------------------------------

 



“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the Federal Reserve or the New York Stock Exchange is closed or
(iii) a day on which banks in the States of Delaware, Maryland, Minnesota or New
York (or such other states in which the principal office of the Disbursement
Agent is subsequently located, as specified in writing by the Disbursement Agent
to the other parties hereto) are required, or authorized by law, to close.

“Buyer” shall have the meaning provided in the preamble hereto.

“Calculation Period” shall mean, with respect to any Transaction, (a) initially,
the period commencing on the related Purchase Date to but excluding the first
Payment Date to occur after that Purchase Date; and (b) thereafter, each period
commencing on the preceding Payment Date to but excluding the next Payment Date.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Repurchase Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Capital Stock” shall mean as to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent equity ownership interests in a Person which
is not a corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, limited partnership,
trust, and any and all warrants or options to purchase any of the foregoing, in
each case, designated as “securities” (as defined in Section 8-102 of the
Uniform Commercial Code) in such Person, including, without limitation, all
rights to participate in the operation or management of such Person and all
rights to such Person’s properties, assets, interests and distributions under
the related organizational documents in respect of such Person.  “Capital Stock”
also includes (i) all accounts receivable arising out of the related
organizational documents of such Person; (ii) all general intangibles arising
out of the related organizational documents of such Person; and (iii) to the
extent not otherwise included, all proceeds of any and all of the foregoing
(including within proceeds, whether or not otherwise included therein, any and
all contractual rights under any revenue sharing or similar agreement to receive
all or any portion of the revenues or profits of such Person).

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by S&P
or P-1 or the equivalent thereof by Moody’s and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political





-3-

--------------------------------------------------------------------------------

 



subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition, or (g) shares of money market, mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“Change of Control” shall mean:

(a)      any transaction or event as a result of which Guarantor ceases to own
directly or indirectly more than 50% of the Capital Stock of the Seller;

(b)      the sale, transfer, or other disposition of all or substantially all of
Seller’s or Guarantor’s assets (excluding any such action taken in connection
with this Agreement or any securitization transaction); or

(c)      the consummation of a merger or consolidation of the Seller with or
into another entity or any other corporate reorganization (in one transaction or
in a series of transactions), if 50% or more of the combined voting power of the
continuing or surviving entity’s stock outstanding immediately after such
merger, consolidation or such other reorganization is owned by persons who were
not stockholders of the Seller immediately prior to such merger, consolidation
or other reorganization. 

“Closing Agent” shall mean, with respect to any Wet-Ink Transaction, an entity
reasonably satisfactory to the Buyer (which may be a title company, escrow
company or attorney in accordance with local law and practice in the
jurisdiction where the related Wet-Ink Mortgage Loan is being originated) to
which the proceeds of such Wet-Ink Transaction are to be wired pursuant to the
instructions of the Seller.  Unless the Buyer notifies the Seller
(electronically or in writing) that a Closing Agent is unsatisfactory, each
Closing Agent utilized by the Seller shall be deemed satisfactory; provided,
that the Buyer shall instruct the Disbursement Agent that no funds shall be
transferred to the account of any Closing Agent after the date that is five (5)
Business Days following the date that notice is delivered to the Seller that
such Closing Agent is unsatisfactory, and provided, further, that the Recognized
Value shall be deemed to be zero with respect to each Mortgage Loan, for so long
as such Mortgage Loan is a Wet-Ink Mortgage Loan, as to which the proceeds of
such Mortgage Loan were wired to a Closing Agent with respect to which the Buyer
has notified the Seller at any time (both before and after the related Purchase
Date without regard to the five (5) Business Day period referenced above) that
such Closing Agent is not satisfactory.

“Closing Protection Letter”: A document issued by a title insurance company to
Seller and/or Buyer and relied upon by Buyer to provide closing protection for
one or more mortgage loan closings and to insure such Seller and/or Buyer,
without limitation, against embezzlement by the Closing Agent and loss or damage
resulting from the failure of the Closing Agent to comply with all applicable
closing instructions.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Compliance Certificate” shall have the meaning set forth in Section 7.01
hereof.

“Confirmation” shall have the meaning given to it in Section 2.02(a) hereof. 

“Consumer Relief” shall have the meaning given to it in Annex 2 of the Pricing
Side Letter.





-4-

--------------------------------------------------------------------------------

 



“Consumer Relief Credit” shall have the meaning given to it in the Pricing Side
Letter.

“Consumer Relief Credit Eligible Asset” shall mean any Eligible Mortgage Loan
that is purchased by Buyer under this Repurchase Agreement and eligible to
receive Credit Towards Settlement (regardless of whether or not any such
Mortgage Loan earns Credit Towards Settlement) that (i) includes “Mortgage Rate
Reduction” and/or “Low to Moderate Income and Other Lending”, each as set forth
in Annex 2 of the Pricing Side Letter and in compliance with such Annex 2
(including Menu Items 2.A. and 2.B. of such Annex 2), and (ii) has been approved
by the Monitor. 

For purposes of clarity, any Consumer Relief Credit Eligible Asset will include
the following requirements (as applicable and subject to approval by the
Monitor):

•     be related to an Eligible Mortgage Loan that is located in the 50 States,
the District of Columbia or the U.S. territories;

•     with respect to any “Mortgage Rate Reduction” pursuant to Menu Item 2.A.
of such Annex 2, satisfy one of the following requirements:

o      include a “rate reduction” greater than 200 basis points;

o      include “Other Costs Paid” by Seller on behalf of the borrower to
facilitate refinancing; or

o      include “Principal Forgiveness” or “Balance Forgiveness” to facilitate a
refinancing.

•     with respect to any “Credit for purchase money loans to credit worthy
borrowers” pursuant to Menu Item 2.B. of such Annex 2, satisfy one of the
following requirements:

o      be secured by a property in any of the States of California, Oregon,
Nevada, Arizona, Illinois, Michigan, Indiana, Ohio, Kentucky, Tennessee,
Mississippi, Alabama, Georgia, Florida, South Carolina, North Carolina, New
Jersey, Rhode Island or the District of Columbia;

o      be to a borrower who lost a primary residence to foreclosure or short
sale; or

o      be made to a borrower that is a first time homebuyer with income at or
below 100% of the area median income (calculated in accordance with the
parameters used by the U.S. Department of Housing and Urban Development).

Notwithstanding anything to the contrary set forth herein (including any
requirement set forth under “Consumer Relief Credit Eligible Asset”), as set
forth in Annex 2 of the Pricing Side Letter, the Consumer Relief eligibility
criteria shall reflect only the terms set forth in the Annex and the following
principles and conditions: (1) Consumer Relief will not be implemented through
any policy that violates the Fair Housing Act or the Equal Credit Opportunity
Act; (2) Consumer Relief will not be conditioned on a waiver or release by a
borrower, provided that waivers and releases shall be permitted in the case of a
contested claim where the borrower would not otherwise have received as
favorable terms or consideration; and (3) Eligible modifications may be made
under the Making Home Affordable Program (including the Home Affordable
Modification Program (“HAMP”) and the Housing Finance Agency Hardest Hit Fund)
and any proprietary or





-5-

--------------------------------------------------------------------------------

 



other modification program. Nothing in such Annex 2 shall preclude the
implementation of pilot programs in particular geographic areas that do not
violate the Fair Housing Act, the Equal Opportunity Credit Act, or any other
federal or state civil rights law.

“Cooperative Corporation” shall mean the cooperative apartment corporation that
holds legal title to a Cooperative Project and grants occupancy rights to units
therein to stockholders through Proprietary Leases or similar arrangements.

“Cooperative Mortgage Loan” shall mean a Mortgage Loan that is secured by a
first lien on a perfected security interest in Cooperative Shares and the
related Proprietary Lease granting exclusive rights to occupy the related
Cooperative Unit in the building owned by the related Cooperative Corporation.

“Cooperative Mortgage Loan Documents” shall mean the documents in Section (b) of
Exhibit 1 of the Custodial Agreement attached hereto.

“Cooperative Mortgage Note” shall mean the original executed promissory note or
other evidence of the indebtedness of a Mortgagor with respect to a Cooperative
Mortgage Loan.

“Cooperative Project” shall mean all real property owned by a Cooperative
Corporation in the State of New York including the land, separate dwelling units
and all common elements.

“Cooperative Shares” shall mean the shares of stock issued by a Cooperative
Corporation and allocated to a Cooperative Unit and represented by a stock
certificate.

“Cooperative Unit” shall mean a specific unit in a Cooperative Project.

“Cost-Basis Value” shall have the meaning given to it in the Pricing Side
Letter.

“Credit Denied Asset” shall mean a Mortgage Loan that (i) is a Consumer Relief
Credit Eligible Asset and (ii) is denied Credit Toward Settlement by the
Monitor.

“Credit Toward Settlement” shall have the meaning given to it in Section 3 of
the Pricing Side Letter.

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the date
hereof, among the Seller, the Custodian, the Disbursement Agent and the Buyer,
substantially in the form of Exhibit A hereto, as the same shall be modified and
supplemented and in effect from time to time.

“Custodian” shall mean Deutsche Bank National Trust Company, as custodian under
the Custodial Agreement, and its successors and permitted assigns thereunder.

“DB Indebtedness” shall mean any indebtedness of the Seller hereunder and under
any other arrangement (other than this Repurchase Agreement) between the Seller
on the one hand and the Buyer or an Affiliate of the Buyer on the other hand
(including, without limitation, the amount of any loans, interest due and
default interest, termination payments, hedging costs, structuring or other
facility fees and expenses).

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Disbursement Account”:  The account described in Section 2.06(e) of this
Agreement.





-6-

--------------------------------------------------------------------------------

 



“Disbursement Account Bank”:  Wells Fargo Bank, N.A., or such other party upon
whom Buyer and Seller may mutually agree.

“Disbursement Account Control Agreement”:  The agreement among Seller, Buyer and
the Disbursement Account Bank, to perfect Buyer’s security interest in the
Disbursement Account, in form and substance acceptable to Buyer in its sole good
faith discretion, as the same may be amended from time to time.

“Disbursement Agent” shall mean Wells Fargo Bank, N.A., as disbursement agent
under the Custodial Agreement, and its successors and permitted assigns
thereunder.

“Disbursement Agent Agreement” shall mean the agreement so named, of even date
herewith, among Buyer, Seller and the Disbursement Account Bank.  “Dollars” and
“$” shall mean lawful money of the United States of America.

“Dry Mortgage Loan” means a Mortgage Loan that is not a Wet-Ink Mortgage Loan.

“Due Diligence Review” shall mean the performance by the Buyer of any or all of
the reviews permitted under Section 13.23 hereof with respect to any or all of
the Mortgage Loans, as desired by the Buyer from time to time.

“Effective Date” shall mean the earlier of (i) the date upon which the
conditions precedent set forth in Section 5.01 hereof shall have been satisfied
and (ii) the initial Purchase Date.

“Electronic Agent” shall mean Merscorp Holdings, Inc., as electronic agent under
the Electronic Tracking Agreement, and its successors and permitted assigns
thereunder.

“Electronic Tracking Agreement” shall mean the Electronic Tracking Agreement,
dated as of August 21, 2017, among the Seller, the Buyer, the Electronic Agent
and MERS, as the same shall be amended, supplemented or otherwise modified from
time to time.

“Eligible Mortgage Loans” shall have the meaning assigned thereto in the Pricing
Side Letter.

“EPD Loan” means a mortgage loan as to which the mortgagor has not timely made
the first three monthly payments following the origination date of such mortgage
loan, irrespective of any applicable grace period. 

“EPD Platform Ratio” means, as of any date, the ratio of (i) the aggregate
original principal balance of all EPD Loans originated or acquired by the Seller
Parties or their Affiliates in the twelve (12) months preceding such date to
(ii) the aggregate original principal balance of all loans originated or
acquired by such parties or Affiliates during such period.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which the Seller or the Guarantor is a member and (ii) solely for
purposes of potential liability under Section 302(c)(11) of ERISA and Section
412(c)(11) of the Code and the lien created under Section 302(f) of ERISA and
Section 412(n) of the Code, described in Section 414(m) or (o) of the Code of
which the Seller or the Guarantor is a member.





-7-

--------------------------------------------------------------------------------

 



“Escrow Agreement” shall mean that certain Escrow Agreement dated as of November
3, 2016, among the Seller and its warehouse providers, as amended and restated
from time to time.

“Estimated Funding Notice” shall mean a notice in the form of Exhibit B to be
sent to Buyer pursuant to Section 2.02(a) hereof. 

“Eurocurrency Liabilities” shall have the meaning specified in Regulation D of
the Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Event of Default” shall have the meaning provided in Section 8 hereof.

“Exception” shall have the meaning specified in the Custodial Agreement.

“Exception Report” shall mean the portion of the Mortgage Loan Schedule and
Exception Report detailing Exceptions in respect of each Mortgage Loan.

“Excess Proceeds” shall have the meaning provided in Section 2.05(d) hereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Buyer or other recipient of any payment hereunder or required to be withheld or
deducted from a payment to Buyer or such other recipient:  (a) Taxes imposed on
(or measured by) net income (however denominated), franchise Taxes and branch
profits Taxes, in each case, (i) imposed as a result of Buyer or such other
recipient being organized under the laws of, or having its principal office or,
in the case of Buyer, its applicable lending office located in the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) in the case of Buyer, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Buyer with respect to
an applicable interest in any Repurchase Document pursuant to a law in effect on
the date on which (i) Buyer acquires such interest in the Repurchase Agreement
or (ii) Buyer changes its lending office, except in each case to the extent
that, pursuant to Section 3.03(e), amounts with respect to such Taxes were
payable either to Buyer's assignor immediately before Buyer became a party
hereto or to Buyer immediately before it changed its lending office; (c) any Tax
that is attributable to the failure of Buyer or other recipient of any payment
hereunder to comply with relevant requirements set forth in either Section
3.03(e)(v) or Section 3.03(i); (d) any Taxes imposed under FATCA.

“Fannie Mae” shall mean the Federal National Mortgage Association, or any
successor thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code.

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Buyer from three federal funds
brokers of recognized standing selected by it.





-8-

--------------------------------------------------------------------------------

 



“FHA” shall mean the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto and
including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

“FHA Approved Mortgagee”  shall mean an institution which is approved by FHA to
act as servicer and mortgagee of record pursuant to FHA Regulations.

“FHA Insurance Contract”  shall mean the contractual obligation of FHA
respecting the insurance of an FHA Loan pursuant to the National Housing Act, as
amended.

“FHA Loan” shall mean a Mortgage Loan that is the subject of an FHA Insurance
Contract as evidenced by a Mortgage Insurance Certificate.

“FHA Regulations” shall mean the regulations promulgated by HUD under the
National Housing Act, codified in 24 Code of Federal Regulations, and other HUD
issuances relating to FHA Loans, including the related handbooks, Circulars,
Notices and Mortgagee Letters.

“FHA §203(k) Loan” shall mean a closed-end first lien FHA Loan with the
following characteristics:

(a)      a portion of the proceeds of which will be used for the purpose of
rehabilitating or repairing the related single family property;

(b)      which satisfies the definition of “rehabilitation loan” under 24 C.F.R.
203.50(a); and

(c)      the payment of which is insured by the FHA under the National Housing
Act or with respect to which a current binding and enforceable commitment for
such insurance has been issued by the FHA.

“Financial Covenants” shall mean each of the covenants defined as such Section
6.35 of this Agreement.

“FIRREA” shall mean The Financial Institutions Reform, Recovery and Enhancement
Act of 1989, as amended.

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation, or any
successor thereto.

“Funding Bank” shall mean Wells Fargo Bank, N.A., or such other party upon whom
Buyer and Seller may mutually agree. 

“Funding Deposit Account” shall mean the non-interest bearing funding deposit
account established and maintained by Wells Fargo Bank, N.A., which includes any
distinct subaccounts thereof, if applicable, bearing account number 3970771416,
for further credit to 49140102, Corporate Trust Clearing. 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.

“Ginnie Mae” shall mean the Government National Mortgage Association, or any
successor thereto.

“Government Mortgage Loan” shall mean an FHA Loan, VA Loan or RHS Loan.





-9-

--------------------------------------------------------------------------------

 



“Governmental Authority” shall mean any nation or government, any state or other
political subdivision, agency or instrumentality thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator, accounting board or
authority having jurisdiction over the Seller, any of its Subsidiaries or any of
its properties.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by the Buyer.  The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.  The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

“Guarantor” shall mean Private National Mortgage Acceptance Company, LLC, its
successors and permitted assigns.

“Guaranty” shall mean the Guaranty Agreement, dated as of the date hereof, by
Guarantor in favor of Buyer, as such agreement may be amended or modified from
time to time in accordance with its terms.

“Guidelines” shall mean the Mortgage Loan “Product Profiles” and “Seller Guide”,
available on PMC’s website (https://www.gopennymac.com/), setting forth the
terms on which correspondents may sell Mortgage Loans to PMC, which comply with
all current requirements of Fannie Mae, Freddie Mac and Ginnie Mae, in effect as
of the date of this Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

“Haircut” shall mean, with respect to a Mortgage Loan and as shall be detailed
in the related Transaction Request, the excess of (i) the amount required to be
paid to the Qualified Originator as the purchase price for, and (without
duplication), to obtain release from the related Warehouse Lender of, the
Mortgage Loan over (ii) the related Purchase Price. 

“High Cost Mortgage Loan” means a Mortgage Loan (a) classified as a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994; (b) classified
as a “high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees); or (c) having a percentage
listed under the Indicative Loss Severity Column (the column that appears in the
S&P Anti-Predatory Lending Law Update Table, included in the then-current S&P’s
LEVELS® Glossary of Terms on Appendix E).

“Income” shall mean, with respect to any Mortgage Loan at any time, any
principal and/or interest thereon and all dividends, sale proceeds (including,
without limitation, any proceeds from the liquidation or securitization of such
Mortgage Loan or other disposition thereof), rent and other





-10-

--------------------------------------------------------------------------------

 



collections and distributions thereon (including, without limitation, any
proceeds received in respect of mortgage insurance), but not including any
commitment fees, origination fees and/or servicing fees accrued in respect of
periods on or after the initial Purchase Date with respect to such Mortgage
Loan.

“Indebtedness” shall mean, for any Person without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within ninety (90) days after the date the
respective goods are delivered or the respective services are rendered;
(c) indebtedness of others secured by a Lien on the Property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person; (d) obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) Capital Lease Obligations
of such Person; (f) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (g) indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; and
(i) indebtedness of general partnerships of which such Person is a general
partner.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Seller
hereunder and (b) to the extent not otherwise described in clause (a), Other
Taxes.

“Intangible Assets” shall mean the excess of the cost over book value of assets
acquired, patents, trademarks, trade names, copyrights, franchises and other
intangible assets (excluding in any event the value of any residual securities
and the value of any owned or purchased mortgage servicing rights and owned or
purchased excess mortgage servicing rights).

“Intercreditor Agreement” shall mean that certain Third Amended and Restated
Intercreditor Agreement dated as of November 3, 2016, among the Seller and its
warehouse providers, as amended and restated from time to time.

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Mortgage Loans, the pro rata portion of any short sale of US Treasury
Securities, futures contract, mortgage related security, eurodollar futures
contract, options related contract, interest rate swap, cap or collar agreement
or similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by the Seller and an Affiliate of the
Buyer, and specifically attributable to such Mortgage Loans.

“Irrevocable Closing Instructions”: Closing instructions, including wire
instructions, in the form of Exhibit E issued in connection with funds disbursed
for the funding, from time to time, of new origination Wet-Ink Mortgage Loans or
Dry Mortgage Loans as to which the origination funds are being remitted to the
closing table.





-11-

--------------------------------------------------------------------------------

 



“JSACA” shall mean that certain Third Amended and Restated Joint Securities
Account Control Agreement dated as of November 3, 2016, among the Seller and its
warehouse providers, as amended and restated from time to time.

“LIBOR Rate” shall mean with respect to each day during each Calculation Period,
a rate per annum determined for such day in accordance with the following
formula (rounded upward to the nearest 1/100th of 1%):

 LIBOR Base Rate               
1.00 – LIBOR Rate Reserve Percentage

“LIBOR Rate Reserve Percentage” shall mean, for any Calculation Period, the
reserve percentage applicable two Business Days before the first day of such
Calculation Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor thereto) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York, New York with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the interest rate on Transactions is determined) having a term comparable
to such Calculation Period.  As of the Effective Date, the LIBOR Rate Reserve
Percentage shall be deemed to be zero.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

“Liquidity” shall mean with respect to any Person, the sum of (i) its
unrestricted cash, plus (ii) its unrestricted Cash Equivalents, plus (iii) the
aggregate amount of unused capacity available to such Person (taking into
account applicable haircuts) under committed mortgage loan warehouse and
servicer advance facilities for which such Person has unencumbered eligible
collateral to pledge thereunder.

“Loan Guaranty Certificate” shall mean, with respect to any VA Loan, the
physical or electronic certificate evidencing the VA Loan Guaranty Agreement.

“Loan Loss Reserves” shall mean funds held by the Seller to cover potential
losses in connection with the mortgage loans owned in the Seller’s portfolio,
including without limitation any amounts required to be maintained and held as a
loan loss reserve in accordance with GAAP and any other regulatory requirement
applicable to the Seller.

“Margin Base” shall mean the aggregate Recognized Value of all Mortgage Loans.

“Margin Call”:  a margin call, as defined and described in Section 2.10(a)
hereof.

“Margin Call Reserve Account”:  The non-interest bearing margin call reserve
account established and maintained by Wells Fargo Bank, N.A., which includes any
distinct subaccounts thereof, if applicable, bearing account number 3970771416,
reference:  77369401, for further credit to 49140103.

“Margin Deficiency” shall have the meaning provided in Section 2.10(a) hereof.

“Margin Payment Deadline” shall mean (i) if Buyer notifies Seller of a Margin
Deficiency by 11:00 a.m. (New York City time) on a Business Day, the close of
business on such





-12-

--------------------------------------------------------------------------------

 



Business Day, and (ii) if such notice is given later than such time, by the
close of business on the following Business Day.

“Margin Threshold” means $250,000.00

“Market Value” shall mean, as of any date with respect to any Eligible Mortgage
Loan or Mortgage Loan, the bid-side fair market value of such Eligible Mortgage
Loan or Mortgage Loan in an arms-length transaction between two consenting
parties as determined by the Buyer its sole good faith discretion (but without
any reduction for Rejected Characteristics of Mortgage Loans whose initial
Purchase Date predated the Rejected Characteristics), which price may be
determined to be zero.  The Buyer’s determination of Market Value shall be
conclusive upon the parties absent manifest error on the part of the Buyer.  For
the purpose of determining the related Market Value, the Buyer shall have the
right to request at any time from the Seller, an updated valuation for each
Mortgage Loan, in a form acceptable to the Buyer in its sole good faith
discretion.  The Market Value shall be deemed to be zero with respect to
(i) each Mortgage Loan for which such valuation is not provided as promptly as
is commercially reasonable and (ii) each Mortgage Loan that is not an Eligible
Mortgage Loan.

“Master Trust Receipt” shall have the meaning provided thereto in the Custodial
Agreement.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of the Seller
or the Guarantor, (b) the ability of the Seller or the Guarantor, to perform its
obligations under any of the Repurchase Documents to which it is a party,
(c) the validity or enforceability of any of the Repurchase Documents, (d) the
rights and remedies of the Buyer under any of the Repurchase Documents, (e) the
timely payment of the Repurchase Price or the Price Differential on the
Transactions or other amounts payable in connection therewith or (f) the
Purchased Items taken as a whole.

“Maximum Amount” shall mean $750,000,000.

“Maximum Dwell Time” shall mean, for any Wet-Ink Mortgage Loan (if applicable),
seven (7) calendar days from the related Purchase Date.

“MBS” shall mean a mortgage pass-through security, collateralized mortgage
obligation, real estate mortgage investment conduit or other security that (or,
as the context requires, securities each of which) is (i) either issued by the
Seller and fully guaranteed by Ginnie Mae or issued and fully guaranteed as to
timely payment of interest and payment of principal by Fannie Mae or Freddie
Mac, (ii) provides for payment by its issuer to its holder of specified
principal installments and/or a fixed or floating rate of interest on the unpaid
balance and for all prepayments to be passed through to the holder, (iii) issued
in book-entry form and (iv) based on and backed by a pool of Mortgage Loans, in
substantially the principal amount and with substantially the other terms as
specified with respect to such MBS in the related Takeout Commitment. 

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., or any
successor.

“MERS Designated Mortgage Loan” shall have the meaning assigned to such term in
Section 3 of the Electronic Tracking Agreement.

“MERS Procedures Manual” shall mean the MERS Procedures Manual attached as
Exhibit B to the Electronic Tracking Agreement, as it may be amended,
supplemented or otherwise modified from time to time.





-13-

--------------------------------------------------------------------------------

 



“MERS® System” shall mean the Electronic Agent’s mortgage electronic registry
system, as more particularly described in the MERS Procedures Manual.

“Monitor” shall mean the independent monitor appointed pursuant to the terms of
the Settlement Agreement, initially Michael Bresnick.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates either a first lien on the fee in real property
securing the Mortgage Note or a first lien on the related Cooperative Shares and
Proprietary Lease.

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

“Mortgage Insurance Certificate” shall mean the physical or electronic
certificate evidencing an FHA Insurance Contract.

“Mortgage Loan” shall mean each mortgage loan sold by the Seller on a
servicing-released basis to the Buyer in Transactions hereunder and which the
Custodian has been instructed to hold for the Buyer pursuant to the Custodial
Agreement, including, without limitation, the Mortgage Note and related
Mortgage, and all right, title and interest of the Seller in and to the
Mortgaged Property covered by such Mortgage, together with the related Records,
the related Servicing Rights (which, for the avoidance of doubt, were sold by
the Seller and purchased by the Buyer on the related Purchase Date), the related
Takeout Commitment, if any, and with respect to such loan, any related FHA
Insurance Contract, any related VA Loan Guaranty Agreement, any related Rural
Housing Service Guaranty, the Seller’s rights under any related escrow letter
and/or insured closing letter, the Seller’s rights under any takeout commitment
related to such loan and other Purchased Items with respect to such loan, such
other property, rights, titles or interest as are specified on a Transaction
Request, and all instruments, chattel paper, and general intangibles comprising
or relating to all of the foregoing.

“Mortgage Loan Data File” shall mean a computer-readable file containing
information with respect to each Mortgage Loan, to be delivered by the Seller to
the Buyer pursuant to Section 2.02(a) hereof, the data fields of which are
identified on Annex I to the Custodial Agreement.

“Mortgage Loan Documents” shall mean, with respect to each Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan, as applicable.

“Mortgage Loan Schedule” shall have the meaning assigned thereto in the
Custodial Agreement.

“Mortgage Loan Schedule and Exception Report” shall mean the Custodian Mortgage
Loan Schedule and Exception Report described in the Custodial Agreement.

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a mortgagor/borrower with respect to a Mortgage
Loan.

“Mortgage Note Interest Rate” shall mean the annual rate of interest borne on
the Mortgage Note.

“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing





-14-

--------------------------------------------------------------------------------

 



repayment of the debt evidenced by a Mortgage Note or, in the case of any
Cooperative Mortgage Loan, the Cooperative Shares and the Proprietary Lease.

“Mortgagor” shall mean the obligor on a Mortgage Note.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by
the Seller or the Guarantor, or any ERISA Affiliate and that is covered by Title
IV of ERISA.

“Net Income” shall mean, for any period, the net income of the Seller for such
period as determined in accordance with GAAP.

“Non-Recourse Debt” shall mean Indebtedness payable solely from the assets sold
or pledged to secure such Indebtedness and under which Indebtedness no party has
recourse to Sellers, Guarantors or any of their Affiliates if such assets are
inadequate or unavailable to pay off such Indebtedness, and neither Sellers,
Guarantors nor any of their Affiliates effectively has any obligation to
directly or indirectly pay any such deficiency. 

“Other Connection Taxes” means, with respect to any Buyer or other recipient of
any payment hereunder, Taxes imposed as a result of a present or former
connection between such Buyer or other recipient and the jurisdiction imposing
such Tax (other than connections arising from such Buyer or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Repurchase
Document, or sold or assigned an interest in any Repurchase Document).

“Other Mortgage Loan Documents”:  In addition to the Mortgage Loan Documents,
with respect to any Mortgage Loan, the following:  (a) the original recorded
Mortgage, if not included in the Mortgage Loan Documents; (b) a copy of the
preliminary title commitment showing the policy number or preliminary attorney’s
opinion of title and the original policy of mortgagee’s title insurance or
unexpired commitment for a policy of mortgagee’s title insurance, if not
included in the Mortgage Loan Documents; (c) the original or a true and correct
copy of the Closing Protection Letter and a copy of the Irrevocable Closing
Instructions; (d) the original FHA certificate of insurance or commitment to
insure, the VA certificate of guaranty or commitment to guaranty, the Rural
Housing Service Loan Guaranty and the Insurer’s certificate or commitment to
insure, as applicable; (e) the survey, flood certificate, hazard insurance
policy and flood insurance policy, as applicable; (f) the original of any
assumption, modification, consolidation or extension agreements, with evidence
of recording thereon or copies stamp certified by an authorized officer of
Seller to have been sent for recording, if any; (g) copies of each instrument
necessary to complete identification of any exception set forth in the exception
schedule in the title policy; (h) the loan application; (i) verification of the
Mortgagor’s employment and income, if applicable; (j) verification of the source
and amount of the down payment; (k) credit report on Mortgagor; (l) appraisal of
the Mortgaged Property (or in the case of any [HARP Mortgage Loan], an appraisal
or a waiver thereof, and/or a point value estimate, as permitted by the
applicable Agency Guides); (m) the original executed disclosure statement; (n)
tax receipts, insurance premium receipts, ledger sheets, payment records,
insurance claim files and correspondence, current and historical computerized
data files, underwriting standards used for origination and all other related
papers and records; (o) the original of any guarantee executed in connection
with the Mortgage Note (if any); (p) the original of any security agreement,
chattel mortgage or equivalent document executed in connection with the
Mortgage; (q) all copies of powers of attorney or similar instruments, if





-15-

--------------------------------------------------------------------------------

 



applicable; (r) copies of all documentation in connection with the underwriting
and origination of any Mortgage Loan that evidences compliance with the “Ability
to Repay Rule” and the “QM Rule”; and (s) all other documents relating to the
Mortgage Loan.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Repurchase Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Payment Date” shall mean, with respect to each Transaction, the 5th Business
Day of each calendar month, commencing with the first such date after the
initial Purchase Date.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“PFSI” shall mean PennyMac Financial Services, Inc.

“Plan” shall mean an employee benefit or other plan established or maintained by
the Seller or the Guarantor or any ERISA Affiliate and covered by Title IV of
ERISA, other than a Multiemployer Plan.

“PLS Purchase and Repo” shall mean the purchase by Seller from PMC of Mortgage
Loans that are the subject of Transactions hereunder. 

“PMC” shall mean PennyMac Corp., a Delaware corporation, or any successor.

“PMC Pledge Agreement” means a pledge agreement by and between PMC and Buyer in
the form of Exhibit Q, as amended, restated, supplemented, or otherwise modified
from time to time. 

“PMC Pledged Collateral” has the meaning assigned to the term “Pledged
Collateral” in the PMC Pledge Agreement. 

“Post-Default Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.

“Predatory Lending Practices” means any and all underwriting and lending
policies, procedures and practices defined or enumerated as predatory, abusive,
high cost, covered, high risk or any other comparable term, no matter how
defined in any local or municipal ordinance or regulation or any state or
federal regulation or statute prohibiting, limiting or otherwise relating to the
protection of consumers from such policies, procedures and practices.  Such
policies, practices and procedures may include, without limitation, charging
excessive loan, broker, and closing fees, charging excessive rates of loan
interest, making loans without regard to a consumer’s ability to re-pay the
loan, refinancing loans with no material benefit to the consumer, charging fees
for services not actually performed, discriminating against consumers on the
basis of race, gender, or age, failing to make proper disclosures to the
consumer of the consumer’s rights under federal and state law, and any other
predatory lending policy, practice or procedure as defined by ordinance,
regulation or statute.





-16-

--------------------------------------------------------------------------------

 



“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (the USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et. seq. and (d) all other
Requirements of Law relating to money laundering or terrorism, including without
limitation, the USA PATRIOT Act and all regulations and executive orders
promulgated with respect to money laundering or terrorism, including, without
limitation, those promulgated by the Office of Foreign Assets Control of the
United States Department of the Treasury.

“Price Differential” means, with respect to any Transaction hereunder as of any
date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuance of an Event of Default, the Post-Default Rate) for
such Transaction to the Purchase Price for such Transaction during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the related Repurchase Date (reduced by any amount of such
Price Differential previously paid by the Seller to the Buyer with respect to
such Transaction).

“Pricing Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.

“Pricing Side Letter” shall mean the pricing side letter, dated as of the date
hereof, among the Seller and the Buyer, as the same may be amended, supplemented
or modified from time to time.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Proprietary Lease” shall mean a lease on (or occupancy agreement with respect
to) a Cooperative Unit evidencing the possessory interest of the owner of the
Cooperative Shares or the Seller in such Cooperative Unit.

“Purchase Advice” shall have the meaning provided in Section 2.05(d) hereof.

“Purchase Advice Deficiency” shall have the meaning provided in Section 2.05(d)
hereof.

“Purchase Date” shall mean the date on which a Transaction is entered into
hereunder.

“Purchase Price” shall mean, with respect to each Mortgage Loan, on each
Purchase Date therefor, an amount equal to the product of (x) the Applicable
Purchase Rate times (y) the Asset Value of such Mortgage Loan.

“Purchased Items” shall have the meaning provided in Section 4.01(b) hereof.

“Qualified Originator” shall mean the Seller or a correspondent of PMC approved
by PMC pursuant to a process and standards approved by the Buyer.  Buyer may
withdraw its approval of any approved correspondent if Buyer becomes aware of
any facts or circumstances at any time related to such approved correspondent
which Buyer determines materially and adversely affects the approved
correspondent or otherwise makes the approved correspondent unacceptable as an
originator.





-17-

--------------------------------------------------------------------------------

 



“Recognition Agreement” shall mean, with respect to a Cooperative Mortgage Loan,
an agreement executed by a Cooperative Corporation which, among other things,
acknowledges the lien of the Mortgage on the Mortgaged Property in question.

“Recognized Value” shall mean, with respect to each Eligible Mortgage Loan the
Applicable Purchase Rate multiplied by the least of (a) the Market Value of such
Eligible Mortgage Loan, (b) the outstanding principal balance of such Eligible
Mortgage Loan and (c) the Cost-Basis Value of such Eligible Mortgage
Loan.  Recognized Value shall be zero with respect to each loan that is not an
Eligible Mortgage Loan.

“Records” shall mean, with respect to any Mortgage Loan, all instruments,
agreements and other books, records, and reports and data generated by other
media for the storage of information maintained by the Seller or any other
person or entity with respect to a Mortgage Loan.  Records shall include without
limitation, the Mortgage Notes, any Mortgages, the Mortgage Loan Documents, the
Servicing File, the Servicing Records and any other instruments necessary to
document or service a Mortgage Loan, including, without limitation, the complete
payment and modification history of each Mortgage Loan.

“Regulatory Capital Event” means, a determination made by Buyer in good faith
that, due to the introduction of, any change in, or required change in
compliance by Buyer, only to the extent imposed by a Governmental Authority,
quasi-governmental authority, regulatory body or other external organization
that is not an Affiliate of Buyer, with (i) any eurocurrency reserve requirement
or (ii) the interpretation of any law, regulation or any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law) (A) there shall be a significant increase in the cost to Buyer in
engaging in the present or any future Transactions or (B) that Buyer is not
permitted to continue to be Buyer under this Agreement.

“Related Credit Enhancement” shall have the meaning assigned to such term in
Section 4.01(c).

“Regulation T, U or X” shall mean Regulation T, U or X of the Board of Governors
of the Federal Reserve System (or any successor), as the same may be modified
and supplemented and in effect from time to time.

“Rejected Characteristics” shall have the meaning provided in Section 7.09
hereof.

“Related Intercreditor Contracts” shall mean the Escrow Agreement, the JSACA and
the Intercreditor Agreement.

“Remittance Amount” shall have the meaning provided in Section 2.05(d) hereof.

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .23, .24, .28, .29, .31, or .32 of PBGC Reg.
§ 4043 (provided that a failure to meet the minimum funding standard of Section
412 of the Code or Sections 302 or 303 of ERISA, including, without limitation,
the failure to make on or before its due date a required installment under
Section 430(j) of the Code or Section 303(j) of ERISA, shall be a reportable
event regardless of the issuance of any waivers in accordance with Section
412(c) of the Code).

“Repurchase Agreement” shall have the meaning assigned in the preamble paragraph
hereof.





-18-

--------------------------------------------------------------------------------

 



“Repurchase Date” shall mean the earliest of (i) the date occurring not more
than ninety (90) days past the origination date for the Mortgage Loan, (ii) such
earlier date provided under the terms of this Repurchase Agreement, or (iii) the
Termination Date.

“Repurchase Documents” shall mean, collectively, this Repurchase Agreement, the
Custodial Agreement, the Pricing Side Letter, the Disbursement Agent Agreement,
the PMC Pledge Agreement, the Related Intercreditor Contracts, the Electronic
Tracking Agreement, each Transaction Request, each Confirmation, each Servicing
Agreement, each Servicer Notice and Agreement, each Takeout Agreement, the
Blocked Account Agreement and any other related account control agreement.

“Repurchase Obligations” shall mean (a) all of the Seller’s obligation to pay
the Repurchase Price on the Repurchase Date and other obligations and
liabilities (including, without limitation, the obligation to pay any fees and
expenses hereunder) of the Seller to the Buyer, its Affiliates, Custodian or any
other Person arising under, or in connection with, the Repurchase Documents or
directly related to the Mortgage Loans, whether now existing or hereafter
arising; (b) any and all sums paid by the Buyer or on behalf of the Buyer
pursuant to the Repurchase Documents in order to preserve any Mortgage Loan or
its interest therein; (c) in the event of any proceeding for the collection or
enforcement of any of the Seller’s indebtedness, obligations or liabilities
referred to in clause (a), the reasonable expenses of retaking, holding,
collecting, preparing for sale, selling or otherwise disposing of or realizing
on any Mortgage Loan, or of any exercise by the Buyer or any Affiliate of the
Buyer of any of their respective rights under the Repurchase Documents,
including without limitation, reasonable attorneys’ fees and disbursements and
court costs; and (d) all of the Seller’s indemnity obligations to the Buyer
pursuant to the Repurchase Documents.

“Repurchase Price” shall mean, with respect to each Mortgage Loan, the price at
which such Mortgage Loan is to be transferred from the Buyer or its designee
(including the Custodian) to the Seller upon termination of the related
Transaction, which price will be determined in each case as the sum of the
unpaid Purchase Price related to such Mortgage Loan, the amount of unpaid Price
Differential that has accrued with respect to such Transaction and the amount of
any fees or expenses due and payable under the Repurchase Documents.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law (including, without duplication, Prescribed Laws and all
laws with respect to unfair and deceptive lending practices and Predatory
Lending Practices), treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person or such other officer designated as an
authorized signatory in such Person’s governing documents; provided, that in the
event any such officer is unavailable at any time he or she is required to take
any action hereunder, Responsible Officer shall mean any officer authorized to
act on such officer’s behalf as demonstrated by a certificate of corporate
resolution.

“RHS Loan” shall mean a Mortgage Loan originated in accordance with the Rural
Housing Service Section 502 Single Family Housing Guaranteed Loan Program, which
Mortgage Loan is





-19-

--------------------------------------------------------------------------------

 



subject to a Rural Housing Service Guaranty and eligible for delivery to an
Agency for inclusion in a securitized loan pool.

“Rural Housing Service” shall mean the Rural Housing Service of the USDA.

“Rural Housing Service Approved Lender” shall mean a lender which is approved by
Rural Housing Service to act as a lender in connection with the origination of
RHS Loans.

“Rural Housing Service Guaranty” shall mean with respect to a RHS Loan, the
agreements evidencing the guaranty of such Loan by the Rural Housing Service.

“Rural Housing Service Regulations” shall mean the regulations, guidelines,
instructions, policies and procedures adopted and implemented by the Rural
Housing Service and applicable to (i) the origination and servicing of RHS Loans
and (ii) the issuance and validity of Rural Housing Service Guaranties, in each
case as such regulations, guidelines, instructions, policies and procedures may
be revised or modified and in effect from time to time.

“Section 404 Notice” shall mean the notice required pursuant to Section 404 of
the Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a mortgage loan to the related Mortgagor within thirty (30) days
after the date on which such mortgage loan is sold or assigned to such creditor.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.

“Security Agreement” shall mean the specific security agreement creating a
security interest on and pledge of the Cooperative Shares and the appurtenant
Proprietary Lease securing a Cooperative Mortgage Loan.

“Seller” shall have the meaning provided in the introductory paragraph hereof.

“Seller Parties” shall mean the Seller and the Guarantor.

“Servicer” shall mean Seller or any other third party servicer as provided by
Section 13.22(c) hereof.

“Servicer Notice and Agreement” shall have the meaning provided in Section
13.22(c) hereof.

“Servicer Report” shall mean a list (in computer readable form) of Mortgage
Loans serviced by the Servicer, providing as to each such Mortgage Loan the
applicable information reasonably agreed upon by the Buyer and the Seller.

“Servicing Agreement” shall have the meaning provided in Section 13.22(c)
hereof.

“Servicing Records” shall have the meaning provided in Section 13.22(b) hereof.

“Servicing Rights” shall mean contractual, possessory or other rights of the
Seller or any other Person to service or subservice a Mortgage Loan, whether
arising under the Servicing Agreement, the Custodial Agreement or otherwise, to
administer or service a Mortgage Loan or to possess related Servicing Records.

“Settlement Agreement” shall mean that certain settlement agreement among
Deutsche Bank AG, its current and former Subsidiaries and Affiliates, ACE
Securities Corp. and the United





-20-

--------------------------------------------------------------------------------

 



States of America, acting through the United States Department of Justice, dated
as of January 17, 2017.

“Settlement Date” shall mean, with respect to any Mortgage Loan, the actual date
on which the Takeout Price for such Mortgage Loan is received by the Buyer, for
the benefit of the Buyer or the Seller pursuant to a Takeout Commitment, or on
which the purchase price paid for such Mortgage Loan by the Takeout Investor is
otherwise received by the Buyer, for the benefit of the Buyer or the Seller.

“Single Employer Plan” shall mean as to any Person any Plan of such Person which
is not a Multiemployer Plan.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“System” shall mean all hardware or software, or any system consisting of one or
more thereof, including, without limitation, any and all enhancements, upgrades,
customizations, modifications and the like utilized by any Person for the
benefit of such Person to perform its obligations and to administer and track,
store, process, provide, and where appropriate, insert, true and accurate dates
and calculations for dates and spans with respect to the Mortgage Loans.

“System of Record Provider”:  CoreLogic Solutions, LLC, or any successor system
of record provider designated by Buyer in its sole and absolute discretion.

“Takeout Assignment” shall mean an assignment executed by the Seller, whereby
the Seller irrevocably assigns its rights and obligations under a Takeout
Commitment, and which assignment shall be substantially in the form and content
of Exhibit H hereto.

“Takeout Commitment” shall mean a commitment of the Seller to either (a) sell
one of more identified Mortgage Loans to a Takeout Investor or (b) (i) swap one
or more identified Mortgage Loans with a Takeout Investor that is the Agency for
a MBS, and (ii) sell the related MBS to a Takeout Investor, and in each case,
the corresponding Takeout Investor’s commitment back to such Seller to
effectuate any of the foregoing, as applicable.  With respect to any Takeout
Commitment with the Agency, the applicable agency documents list Custodian as
either the sole subscriber or the securities intermediary. 

“Takeout Investor” shall mean a securities broker-dealer, Agency or other
institution, reasonably acceptable to the Buyer, which has made a Takeout
Commitment.

“Takeout Price” shall mean as to each Takeout Commitment the purchase price
(expressed as a percentage of par) set forth therein.

“Takeout Proceeds” shall mean as to each Mortgage Loan which is subject to a
Takeout Commitment, the actual amount of proceeds delivered to the Buyer, for
the account of the Buyer, by the applicable Takeout Investor for the purchase of
such Mortgage Loan.





-21-

--------------------------------------------------------------------------------

 



“Takeout Proceeds Identification Letter” shall mean a takeout proceeds
identification letter, substantially in the form of Exhibit K hereto.

“Tangible Net Worth” shall mean, as of a particular date,

(a)      all amounts which would be included under equity on a balance sheet of
the Seller or the Guarantor, as applicable, at such date, determined in
accordance with GAAP, less

(b)      (i) amounts owing to the Seller or the Guarantor, as applicable, from
Affiliates and (ii) Intangible Assets.

“Taxes” means any and all present or future taxes (including value added taxes),
levies, imposts, duties (including stamp duties), deductions, charges (including
ad valorem charges), withholdings or other charges imposed by any Governmental
Authority.

“Termination Date”  means the earliest to occur of (i) the date which is six (6)
months after the Effective Date, provided that such date shall be automatically
extended for an additional day on each day after the Effective Date unless Buyer
delivers a termination notice to Seller in which case the Termination Date
determined under this clause (i) shall be six (6) months after the date of such
notice; (ii) the occurrence of an Event of Default; or (iii) the date which is
twenty-four (24) months after the Effective Date.  

“Title Inquiry” means any of the following initiated by Buyer: (a) review title
and identify any clouds, encumbrances, vesting errors, exceptions, or other
items that may affect marketability and/or insurability based upon the title
review guidelines; and (b) title curative services.

“Total Indebtedness” shall mean, for any period, the aggregate Indebtedness (on
and off balance sheet and excluding (A) Non-Recourse Debt, including any
securitization debt that is Non-Recourse Debt, and (B) any intercompany debt
eliminated in consolidation) of the Seller or Guarantor, as applicable, during
such period less the amount of any nonspecific balance sheet reserves maintained
in accordance with GAAP.

“Transaction” shall have the meaning provided in the Recitals hereof and in
Section 2.02(d).

“Transaction Request” shall mean a Transaction Request substantially in the form
of Exhibit C attached hereto.

“Underwriting Guidelines” shall mean the standards, procedures and guidelines of
Seller for underwriting Mortgage Loans, which are set forth in the written
policies and procedures of Seller, the Fannie Mae Single-Family Selling and
Servicing Guide, the Freddie Mac Single-Family Seller/Servicer Guide, FHA
Underwriting Guidelines, USDA Underwriting Guidelines or VA Underwriting
Guidelines, and such other guidelines, which Underwriting Guidelines shall be
provided to Buyer by Seller in accordance with Section 5.01(h) hereof.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest or the renewal or enforcement thereof in
any Purchased Items is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the





-22-

--------------------------------------------------------------------------------

 



Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

“USDA” shall mean the United States Department of Agriculture.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
3.03(e)(v)(B) hereof.

“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

“VA Approved Lender” shall mean a lender which is approved by VA to act as a
lender in connection with the origination of VA loans.

“VA Loan” shall mean a Mortgage Loan that, as of the closing of such Mortgage
Loan, is the subject of a VA Loan Guaranty Agreement and that will be evidenced
by a physical or electronic Loan Guaranty Certificate delivered after closing of
such Mortgage Loan.

“VA Loan Guaranty Agreement” shall mean the obligation of the United States to
pay a specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

“VA Regulations” shall mean the regulations promulgated by the Veterans
Administration pursuant to the Serviceman’s Readjustment Act, as amended,
codified in 36 Code of Federal Regulations, and other VA issuances relating to
VA loans, including related Handbooks, Circulars and Notices.

“Warehouse Lender” shall mean any lender providing financing to a Qualified
Originator for the purpose of originating Mortgage Loans to be sold to Seller,
which lender has a security interest in such Mortgage Loans to be purchased by
Buyer from Seller.

“Warehouse Lender’s Release” shall mean a letter, in the form Exhibit 15 of the
Custodial Agreement, from a Warehouse Lender to Buyer, unconditionally releasing
all of Warehouse Lender’s right, title and interest in certain Mortgage Loans
identified therein upon receipt by such Warehouse Lender of payment. 

“Warehouse Lender’s Wire Instructions” shall mean the wire instructions, set
forth in the related Warehouse Lender’s Release, from a Warehouse Lender to
Buyer, setting forth wire instructions for all amounts due and payable to such
Warehouse Lender.

“Wet-Aged Report” shall have the meaning specified in the Custodial Agreement.

“Wet-Ink Mortgage Loan” shall mean a Mortgage Loan originated by the Seller as
to which the Custodian has not yet received the related Mortgage File.  A
Mortgage Loan shall cease to be a Wet-Ink Mortgage Loan on the date on which the
Buyer has received a Mortgage Loan Schedule and Exception Report from the
Custodian with respect to such Mortgage Loan confirming that the Custodian has
physical possession of the related Mortgage File (as defined in the Custodial
Agreement) and that there are no Exceptions (as defined in the Custodial
Agreement) with respect to such Mortgage Loan. No Mortgage Loan that is
table-funded by any third party shall be eligible as a Wet-Ink Mortgage Loan
under this Repurchase Agreement.

“Wet-Ink Transaction” shall mean a Transaction in which a Wet-Ink Mortgage Loan
is one of the Mortgage Loans.  A Wet-Ink Transaction shall cease to be a Wet-Ink
Transaction on





-23-

--------------------------------------------------------------------------------

 



the date that the underlying Wet-Ink Mortgage Loan ceases to be a Wet-Ink
Mortgage Loan (in accordance with the definition thereof).

“Wire-out Account” shall mean the account defined and provided for as the
“Haircut Account” in the Disbursement Agent Agreement.

“Whole Loan Transfer” shall mean the sale or transfer of some or all of the
Mortgage Loans to a Takeout Investor in a whole loan transaction.

1.02      Accounting Terms and Determinations.  Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Buyer hereunder shall be prepared, in accordance
with GAAP.

1.03      Interpretation.  The following rules of this subsection 1.03 apply
unless the context requires otherwise or as otherwise provided in this
Repurchase Agreement.  A gender includes all genders.  Where a word or phrase is
defined, its other grammatical forms have a corresponding meaning.  A reference
to a subsection, Section, Annex or Exhibit is, unless otherwise specified, a
reference to a Section of, or annex or exhibit to, this Repurchase Agreement.  A
reference to an agreement or document (including any Repurchase Document) is to
the agreement or document as amended, modified, novated, supplemented or
replaced, except to the extent prohibited thereby or by any Repurchase Document
and in effect from time to time in accordance with the terms thereof.  A
reference to legislation or to a provision of legislation includes any
amendment, modification or re-enactment of it, a legislative provision
substituted for it and a regulation or statutory instrument issued under it.  A
reference to conduct includes, without limitation, an omission, statement or
undertaking, whether or not in writing.  The words “hereof,” “herein,”
“hereunder” and similar words refer to this Repurchase Agreement as a whole and
not to any particular provision of this Repurchase Agreement.  The term
“including” is not limiting and means “including without limitation.”  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including.”

Except where otherwise provided in this Repurchase Agreement, any determination,
consent, approval, statement or certificate made or confirmed in writing with
notice to the Seller by the Buyer or on the Buyer’s behalf or an authorized
officer of the Buyer provided for in this Repurchase Agreement is conclusive and
binds the parties in the absence of manifest error.  A reference to an agreement
includes a security interest, guarantee, agreement or legally enforceable
arrangement whether or not in writing related to such agreement.

This Repurchase Agreement is the result of negotiations among, and has been
reviewed by counsel to, the Buyer and the Seller, and is the product of all
parties.  In the interpretation of this Repurchase Agreement, no rule of
construction shall apply to disadvantage one party on the ground that such party
proposed or was involved in the preparation of any particular provision of this
Repurchase Agreement or this Repurchase Agreement itself.  Except where
otherwise expressly stated, the Buyer may give or withhold, or give
conditionally, approvals and consents and may form opinions and make
determinations at its absolute discretion.  Any requirement of good faith,
discretion or judgment by the Buyer shall not be construed to require the Buyer
to request or await





-24-

--------------------------------------------------------------------------------

 



receipt of information or documentation not immediately available from or with
respect to the Seller, a servicer of the Mortgage Loans, any other Person or the
Mortgage Loans themselves.

With respect to any Transaction, the Buyer may conclusively rely upon, and shall
incur no liability to the Seller in acting upon, any request or other
communication that the Buyer reasonably believes to have been given or made by a
person authorized to enter into a Transaction on the Seller’s behalf.

Section 2.             Transactions, Repurchase and Margin Maintenance.

2.01      Policies and Procedures.

 

In connection with the Transactions contemplated hereunder, Seller shall comply
in all material respects with all applicable policies and procedures of Buyer as
may currently exist or as hereafter created.  Such policies and procedures may
be in writing or otherwise provided to Seller.  Buyer shall have the right to
change, revise, amend or supplement its policies and procedures from time to
time to conform to current legal requirements or Buyer practices by giving prior
written notice to Sellers of such changes, revisions, amendments or supplements;
provided that (i) Sellers shall be given a commercially reasonable amount of
time to implement such change, and (ii) such change shall not apply to
Transactions entered into prior to the delivery of Buyer’s written notice
pursuant to this Section 2.01 and in no event shall the change apply to any
Transaction on a retroactive basis.

2.02      Request for Transaction; Mortgage Loan Data File.

 

(a)      Request for Transaction.  Seller shall request a Transaction by
delivering to Buyer (i) an Estimated Funding Notice by 10:00 p.m. (New York City
time) on the Business Day prior to the requested Purchase Date and (ii)
electronically or in writing, a Transaction Request and a Mortgage Loan Data
File for each loan intended to be the subject of the Transaction no later than
three (3) hours prior to a requested Transaction and in any event no later than
3:00 p.m. (New York City time) on the requested Purchase Date.  Seller may
request no more than three (3) Transactions on any Business Day.  Buyer shall be
under no obligation to enter into any Transaction or Transactions requested by
Seller.  Assuming the satisfaction of all conditions precedent set forth in
Section 5 and as otherwise set forth in this Agreement, Buyer may confirm to
Seller the terms of Transactions electronically or in writing (each, a
“Confirmation”).  Buyer reserves the right to reject any Transaction Request
that Buyer determines fails to comply with the terms and conditions of this
Agreement or, subject to Section 3.1, Buyer’s then current policies and
procedures.

(b)      Reserved.

(c)      Form of Transaction Request and Mortgage Loan Data File.  Buyer shall
have the right to revise or supplement the form of the Transaction Request
and/or Mortgage Loan Data File from time to time by giving prior written notice
thereof to Seller and Seller shall incorporate such revision or supplement
within one (1) Business Day; provided, that if such revision or supplement
requires significant modification of Sellers’ systems and procedures relating to
the





-25-

--------------------------------------------------------------------------------

 



production of the Mortgage Loan Data File, then Seller shall incorporate such
revision or supplement no later than thirty (30) days following receipt of
notice from Buyer.

(d)      PLS Purchase and Repo.  In connection with a PLS Purchase and Repo
requested by Seller and confirmed and approved by Buyer, in each case in writing
or electronically, (i) Seller and Buyer shall confirm in like manner with the
Custodian that the related Mortgage Files are in Custodian’s possession pursuant
to the Custodial Agreement, (ii) Seller and Buyer shall agree in like manner
upon the increase in the Repurchase Price occasioned by such PLS Purchase and
Repo and the assumption by Seller of the related Repurchase Obligation, and
(iii) upon Buyer’s receipt and acceptance from the Custodian of the related
Mortgage Loan Data File and Exception Report, the related Mortgage Loans shall
be deemed subject to a Transaction as of such date. 

2.03      Delivery of Mortgage Loan Documents.

(a)      Dry Mortgage Loans.  Prior to any Transaction related to a Dry Mortgage
Loan, the applicable Seller shall deliver to Buyer or its Custodian, or
authorize and direct the Closing Agent, the Qualified Originator or the
Warehouse Lender to deliver to Buyer or its Custodian, the related Mortgage Loan
Documents in accordance with and pursuant to the terms of Section 5.02 and the
Custodial Agreement.

(b)      Wet-Ink Mortgage Loans.  With respect to a Transaction the subject of
which is a Wet-Ink Mortgage Loan (if applicable), (i) Seller shall deliver to
Buyer or its Custodian any Mortgage Loan Documents in such Seller’s possession,
and (ii) such Seller shall authorize and direct the Closing Agent to deliver the
related Mortgage Loan Documents directly to Buyer or its Custodian, in each
case, within the Maximum Dwell Time in accordance with the terms of Section
5.02, Exhibit O hereof and the Custodial Agreement.

(c)      Government Mortgage Loans.  With respect to a Transaction the subject
of which is a Government Mortgage Loan, Seller shall, at the request of Buyer,
deliver to Buyer or its Custodian, as soon as reasonably practical following
receipt by the Qualified Originator, the FHA Mortgage Insurance Contract, the VA
Loan Guaranty Agreement or the Rural Housing Service Guaranty, as applicable, or
evidence of such insurance or guaranty, as applicable, including proof of
payment of the premium and the case number so Buyer can access the information
on the computer system maintained by FHA, the VA or the Rural Housing Service.

2.04      Haircut.  With respect to each Transaction, Seller shall ensure that
there are sufficient funds on deposit in the Wire-out Account such that
following the withdrawal of the Haircut related to such Transaction by the
Wire-out Agent, the balance of the Wire-out Account is equal to or greater than
$0.00.

2.05      Wire-out Account. 

(a)      Minimum Balance.  Seller shall cause the Disbursement Agent to
establish and maintain a segregated time or demand deposit account for the
benefit of Seller (the “Wire-out Account”) and Seller shall at all times
maintain a balance in the Wire-out Account of not less than $0.00.





-26-

--------------------------------------------------------------------------------

 



(b)      Deposits.  Seller shall deposit funds into the Wire-out Account in
accordance with the terms of this Agreement, including, without limitation,
Section 4(a) of the Disbursement Agent Agreement.

(c)      Failure to Maintain Balance.  If, at any time, Seller fails to maintain
in the Wire-out Account a minimum balance of $0.00 as required hereunder and
under the Custodial Agreement, Buyer shall have the right to immediately stop
entering into Transactions with Seller that would require amounts from the
Wire-out Account until such time as Seller has made an appropriate deposit into
the Wire-out Account such that a minimum balance of $0.00 is on deposit in the
Wire-out Account as required hereunder and the Custodial Agreement.

(d)      Location of Wire-out Account.  Seller shall not change the identity or
location of the Wire-out Account without thirty (30) days prior notice to the
Disbursement Agent.

2.06      Payment of Purchase Price. 

(a)      Payment of Purchase Price.  On the Purchase Date for each Transaction,
ownership of the related Mortgage Loans, including the related Servicing Rights,
shall be transferred to Buyer against the simultaneous transfer of the Purchase
Price to Seller and simultaneously with the delivery to Buyer (or the Custodian
on its behalf) of the Mortgage Loans relating to each Transaction.  With respect
to the Mortgage Loans being sold by Seller on the Purchase Date, Seller hereby
sells, transfers, conveys and assigns to Buyer or its designee without recourse,
but subject to the terms of this Agreement, all of Seller’s right, title and
interest in and to the Mortgage Loans, including the related Servicing Rights,
together with all right, title and interest of Seller in and to all amounts due
and payable under the terms of such Mortgage Loans.

(b)      Methods of Payment.  On or prior to the Purchase Date for each
Transaction, subject to the satisfaction of all conditions precedent set forth
in Section 5.01 (with respect to the Initial Transaction) and Section 5.02 and
as otherwise set forth in this Agreement, Buyer shall instruct the Disbursement
Account Bank to remit by wire transfer of same day funds the Purchase Price for
all Transactions to the Disbursement Account no later than two (2) hours prior
to a requested Transaction for all Transactions where all conditions precedent
set forth in Section 5.01 (with respect to the Initial Transaction) and Section
5.02 and as otherwise set forth in this Agreement have been satisfied.  Buyer
shall not be obligated to comply with any Transaction Request received at any
time after 3:00 p.m. (New York City time).  Upon receipt of such funds and the
receipt of the Haircut with respect to such Transactions pursuant to Section
4(a) of the Disbursement Agent Agreement, as applicable, the Disbursement Agent
shall remit such funds by wire transfer in accordance with Seller's wire
instructions set forth in the applicable Transaction Request or to its Approved
Payee, as applicable.  Notwithstanding the foregoing, following notice to
Seller, Buyer shall not be obligated to direct the Disbursement Agent to pay,
and the Disbursement Agent shall not be obligated to pay in accordance with such
direction of Buyer, the Purchase Price and the related Haircut, as applicable,
under any method of payment to any Closing Agent, Qualified Originator or
Warehouse Lender that is not an Approved Payee.  Further, the payment of the
Purchase Price and the related Haircut, as applicable, by the Disbursement Agent
to any Closing Agent, Qualified Originator or Warehouse Lender that is not an
Approved Payee shall not make such Closing Agent, Qualified Originator or
Warehouse Lender an Approved Payee.  Any funds disbursed by Buyer to the
Disbursement Account or by the Disbursement Agent





-27-

--------------------------------------------------------------------------------

 



to Seller or its Approved Payee shall be subject to all applicable federal,
state and local laws, including, without limitation, regulations and policies of
the Board of Governors of the Federal Reserve System on Reduction of Payments
System Risk.  Seller acknowledges that as a result of such applicable laws,
regulations and policies, equipment malfunction, Buyer’s or the Disbursement
Agent's approval procedures or circumstances beyond the reasonable control of
Buyer or the Disbursement Agent, the payment of a Purchase Price and the related
Haircut, as applicable, may be delayed.  Buyer or the Disbursement Agent shall
not be liable to Seller for any costs, losses or damages arising from or
relating to any such delays.

(c)      Transaction Limitations and Other Restrictions Relating to Closing
Agents or Warehouse Lender.  Notwithstanding that a particular Transaction
Request will not cause the aggregate outstanding Purchase Price to exceed the
Maximum Amount if the payment of the Purchase Price for such Transaction to the
related Closing Agent, Qualified Originator or Warehouse Lender will violate
Buyer's applicable policies and procedures regarding payments to Closing Agents,
Qualified Originators or Warehouse Lenders, Buyer may, upon prior notice to
Seller, refuse to direct the Disbursement Agent to pay, and the Disbursement
Agent shall not pay in accordance with such direction of Buyer, the Purchase
Price to such Closing Agent, Qualified Originator or Warehouse Lender.

(d)      Return of Purchase Price.  If a Wet-Ink Mortgage Loan subject to a
Transaction is not closed on the same day on which the Purchase Price was
funded, the applicable Seller shall promptly return, or cause to be immediately
returned (but in any event within one (1) Business Day of any Seller's or
Guarantor’s knowledge or receipt of notice of such non-closure) the Purchase
Price with respect to such Wet-Ink Mortgage Loan by wire transfer of immediately
available funds in accordance with Buyer's wire instructions set forth on
Exhibit E.  Further, Seller shall pay Buyer all fees and expenses incurred by
Buyer in connection with the funding of the Purchase Price for such Wet-Ink
Mortgage Loan and, from the date of such funding up to but excluding the date
such Purchase Price is returned to Buyer, Seller shall also pay Buyer any Price
Differential accrued on such Purchase Price promptly upon notification from
Buyer; provided, however, that Price Differential shall continue to accrue until
the Purchase Price is returned to Buyer and that Buyer shall provide Seller a
monthly invoice for Price Differential, which shall be due and payable on the
Payment Date.

(e)      Disbursement Account.

(i)   In accordance with the Disbursement Agent Agreement, the Disbursement
Agent has established and shall maintain a segregated time or demand deposit
account with the Disbursement Account Bank for and on behalf of Seller (the
“Disbursement Account”).

(ii)  Seller hereby grants to Buyer a continuing first-priority security
interest in (1) all right, title and interest in and to the Disbursement Account
and (2) any funds of Seller at any time deposited or held in the Disbursement
Account, whether such funds are required to be deposited and held in the
Disbursement Account or otherwise.  Seller shall, as a condition precedent to
Buyer's obligation to enter into any Transaction hereunder, cause the
Disbursement Account Bank to enter into the Disbursement Account





-28-

--------------------------------------------------------------------------------

 



Control Agreement with respect to the Disbursement Account.  The pledge and
security interest contained in this paragraph shall be considered “a security
agreement or other arrangement or other credit enhancement” that is “related to”
the Agreement and Transactions hereunder within the meaning of Bankruptcy Code
Sections 101(38A)(A), 101(47)(a)(v) and 741(7)(A)(x).  Seller understands and
agrees that the Disbursement Account shall be subject to a Disbursement Account
Control Agreement.

(f)      Location of Disbursement Account.  Seller shall not change the identity
or location of the Disbursement Account without the prior written consent of
Buyer.  Seller shall from time to time, at its own cost and expense, execute
such directions and other papers, documents or instruments as may be reasonably
requested by Buyer to reflect Buyer's ownership interest in the Disbursement
Account.

2.07      Approved Payees. 

(a)      Closing Agents.  In order for a Closing Agent to be designated an
Approved Payee with respect to any Purchase Price for Wet-Ink Mortgage Loans,
Seller shall obtain and, if requested by Buyer, submit to Buyer the following
documents:

(i)        (1)  a valid blanket Closing Protection Letter, in a form reasonably
acceptable to Buyer, issued or assigned to Seller or Buyer by the title company,
which is issuing the title insurance policy that covers the related Mortgage
Loan and is an Acceptable Title Insurance Company, that covers closings
conducted by the Closing Agent in the jurisdiction where this closing will take
place and if applicable, an assignment to Buyer of such Closing Protection
Letter, substantially in the form of Exhibit O hereto; or

(2) if the title company issuing the title policy that covers the applicable
Mortgage Loan has not issued to Buyer a blanket Closing Protection Letter, which
covers closings conducted by this Closing Agent in the jurisdiction where this
closing will take place:

(A)    a valid Closing Protection Letter, in a form reasonably acceptable to
Buyer, issued or assigned to Seller or Buyer by the title company, which is
issuing the title insurance policy that covers the related Mortgage Loan and is
an Acceptable Title Insurance Company, that covers the closing of this specific
Mortgage Loan and if applicable, an assignment to Buyer of such Closing
Protection Letter, substantially in the form of Exhibit O hereto; or

(B)    with respect to those jurisdictions for which Closing Protection Letters
are not available or are limited in their applicability, in each case in the
sole and good faith discretion of Buyer, any other documents Buyer may require,
including without limitation, a duly





-29-

--------------------------------------------------------------------------------

 



executed, valid and enforceable assignment to Buyer of Seller’s rights under the
fidelity bond and errors and omissions policy maintained pursuant to Section
7.25; and

(ii)    evidence that the Irrevocable Closing Instructions, in the applicable
form and signed by Seller and Buyer, have been delivered to such Closing Agent.

(b)      Approval Process.  Upon submission by Seller of the documents in
accordance with Section 2.07(a), such Closing Agent or Correspondent’s Warehouse
Bank shall be an Approved Payee with respect to such Purchase Price.  Buyer may
withdraw its approval of any Closing Agent or Correspondent’s Warehouse Bank as
an Approved Payee if Buyer becomes aware of any facts or circumstances at any
time related to such Closing Agent or Correspondent’s Warehouse Bank which Buyer
determines materially and adversely affects the Closing Agent or Correspondent’s
Warehouse Bank or otherwise makes the Closing Agent or Correspondent’s Warehouse
Bank unacceptable as an Approved Payee.

2.08      Limitation on Types of Transactions; Illegality.  Anything herein to
the contrary notwithstanding, if, on or prior to the determination of any LIBOR
Base Rate:

(a)      the Buyer (or the Agent on behalf of the Buyer) determines, which
determination shall be conclusive, that quotations of rates for the relevant
deposits referred to in the definition of “LIBOR Base Rate” in the Pricing Side
Letter are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining Price Differential for Transactions as
provided herein; or

(b)      the Buyer determines, which determination shall be conclusive, that the
relevant rate referred to in the definition of “LIBOR Base Rate” in the Pricing
Side Letter upon the basis of which the Price Differential for Transactions is
to be determined is not likely adequate to cover the cost to the Buyer of
entering into or maintaining Transactions; or

(c)      it becomes unlawful for the Buyer to enter into or maintain
Transactions hereunder using a LIBOR Base Rate;

then the Buyer (or the Agent on behalf of the Buyer) shall give the Seller
prompt notice thereof and, so long as such condition remains in effect, the
Buyer shall not be under any obligation to enter into any additional
Transactions and the Seller shall pay the aggregate Repurchase Price of all
Transactions then outstanding within three (3) Business Days; provided that, in
the case of clauses (a) and (b) above, and to the extent permitted under
applicable law in the case of clause (c) above, Buyer shall select an
alternative rate that will approximate the LIBOR Base Rate, and, if Seller
agrees to pay such rate, Buyer shall continue to enter into Transactions under
the terms of this Repurchase Agreement and the payment of the Repurchase Price
shall not be accelerated pursuant to the terms of this sentence.

2.09      Payment of Repurchase Price, Price Differential.

(a)      The Seller hereby promises to pay in full on the Termination Date the
aggregate Repurchase Price of all Transactions then outstanding.  In addition,
the Seller shall repurchase the





-30-

--------------------------------------------------------------------------------

 



related Mortgage Loans from Buyer on each related Repurchase Date.  Each such
payment and repurchase shall be made by wire transfer of immediately available
funds to the Funding Deposit Account.  Each obligation to repurchase exists
without regard to any prior or intervening liquidation or foreclosure with
respect to any Mortgage Loan.  The Seller is obligated to obtain the related
Mortgage Loans from the Buyer or its designee (including Custodian) at Seller’s
expense on (or after) the related Repurchase Date.  Provided that the applicable
conditions in Section 5 have been satisfied and provided further no Default or
Event of Default shall have occurred and be continuing, unless the Buyer is
notified to the contrary not later than 11:00 a.m. (New York City time) at least
one (1) Business Day prior to any such Repurchase Date, on each related
Repurchase Date each Mortgage Loan shall automatically become subject to a new
Transaction.  In such event, the related Repurchase Date on which such
Transaction becomes subject to a new Transaction shall become the “Purchase
Date” for such Transaction.  Seller shall deliver a written Transaction Request
to Agent requesting that the Mortgage Loans become subject to such new
Transaction prior to such Purchase Date.  For each new Transaction, unless
otherwise agreed, (y) the accrued and unpaid Price Differential shall be settled
in cash on the Payment Date in the month after the related Purchase Date, and
(z) the Pricing Rate shall be as set forth in the Pricing Side Letter.  The term
of any Transaction shall not exceed one month or extend beyond the Termination
Date.

(b)      The Seller hereby promises to pay to the Buyer on each Payment Date,
the Price Differential on the unpaid Repurchase Price of each Transaction for
the period from and including the Purchase Date of such Transaction to but
excluding the Repurchase Date of such Transaction, at a rate per annum equal to
the Pricing Rate; provided, that in no event shall such rate per annum exceed
the maximum rate permitted by law.  Notwithstanding the foregoing, the Seller
hereby promises to pay to the Buyer, interest at the applicable Post-Default
Rate on any Repurchase Price and on any other amount payable by the Seller
hereunder that shall not be paid in full when due (whether at stated maturity,
by acceleration or by mandatory prepayment or otherwise) for the period from and
including the due date thereof to but excluding the date the same is paid in
full.  Accrued Price Differential on each Transaction shall be payable monthly
on the Repurchase Date each month and for the last month of the Repurchase
Agreement on the Repurchase Date of such last month and on the Termination Date;
provided, that the Buyer may, in its sole discretion, require accrued Price
Differential to be paid simultaneously with any prepayment of Repurchase Price
that is made by the Seller on a day other than the Termination Date.  Interest
payable at the Post-Default Rate shall accrue daily and shall be payable upon
such accrual.  Promptly after the determination of any interest rate provided
for herein or any change therein, the Buyer shall give notice thereof to the
Seller.

(c)      It is understood and agreed that, unless and until a Default or Event
of Default shall have occurred and be continuing, the Seller shall be entitled
to the proceeds of the Mortgage Loans subject to Transactions outstanding
hereunder subject to the terms and provisions of this Repurchase
Agreement.  Seller shall deposit all Income or other proceeds received with
respect to each Mortgage Loan after the related Purchase Date into the Blocked
Account within two (2) Business Days of receipt.  Unless and until a Default or
Event of Default shall have occurred and be continuing, the Seller may withdraw
amounts from the Blocked Account on each Repurchase Date so long as all amounts
then due and payable to Buyer have been paid in full.





-31-

--------------------------------------------------------------------------------

 



(d)      With respect to each Mortgage Loan subject to a Takeout Commitment, the
Seller shall instruct the related Takeout Investor to remit directly to the
Buyer, by wire transfer of immediately available funds to the Funding Deposit
Account, no later than 5:00 p.m. (New York City time) on a Business Day all
Takeout Proceeds in an amount equal to or greater than the Repurchase Price for
such Mortgage Loan.  Simultaneously, the Seller shall deliver to the Buyer via
facsimile or electronic mail a purchase advice (the “Purchase Advice”) and shall
indicate on such Purchase Advice the Mortgage Loan identification number which
identified the applicable Eligible Mortgage Loan when it was purchased by the
Buyer hereunder.  A portion of the Takeout Proceeds in an amount equal to the
Recognized Value of such Mortgage Loan shall be applied to the Repurchase Price
of the outstanding Transactions.  Upon receipt by the Buyer of payment of the
Repurchase Price in respect of such Mortgage Loan (not taking into account any
Price Differential which may be paid subsequently pursuant to the terms of this
Repurchase Agreement), the Buyer shall cause the Funding Account Bank to release
and remit to the Seller the amount of any Takeout Proceeds in excess of the
Recognized Value of such Mortgage Loans (the “Remittance Amount”); provided,
that, both immediately before and after giving effect to such release and
remittance, (i) there is no Default or Event of Default under this Repurchase
Agreement or any other Repurchase Document and (ii) there is no Margin
Deficiency.  To the extent that a Margin Deficiency exists or would be created
by the release of the Remittance Amount or a Default or an Event of Default has
occurred and is continuing, the Buyer shall be entitled to retain the Remittance
Amount.  In the event that the Purchase Advice indicates that some of the
proceeds forwarded to the Buyer do not belong to the Buyer or the Seller (such
amount, the “Excess Proceeds”), then (i) the Seller shall provide the Buyer with
a Takeout Proceeds Identification Letter, and (ii) upon confirmation by the
Buyer that the information set forth in the Purchase Advice matches the
information that the Buyer has in its possession with respect to the Mortgage
Loans, the Buyer shall promptly remit by wire transfer the Excess Proceeds in
accordance with the Seller’s instructions.  If funds are received before 5:00
p.m. (New York City time) on a Business Day, but either (A) no Purchase Advice
is received or (B) such funds are not properly identified on the related
Purchase Advice (a “Purchase Advice Deficiency”), then such funds shall be
retained by the Buyer, and the Transactions made in respect of the related
Mortgage Loans shall continue to accrue Price Differential under this Repurchase
Agreement, until such Purchase Advice Deficiency is remedied, and the Mortgage
Loan subject to such Purchase Advice shall not be released until such Purchase
Advice Deficiency is remedied.  In no event shall such Purchase Advice be
back-dated to the date of its issuance.  The Buyer shall not be liable to the
Seller or any other Person to the extent that the Buyer follows instructions
given to it by the Seller in a Takeout Proceeds Identification Letter.

2.10      Margin Maintenance.

(a)      If at any time the aggregate Purchase Price of all Transactions then
outstanding hereunder exceeds the aggregate Recognized Value of all Mortgage
Loans subject to such Transactions and such excess is greater than the Margin
Threshold (a “Margin Deficiency”), then Buyer may at its sole option, and by
notice to Seller (as such notice is more particularly set forth below, a “Margin
Call”), require Seller to either:

(i)      deposit cash into the Margin Call Reserve Account so that the aggregate
Recognized Value of all Mortgage Loans subject to such Transactions, including
any such





-32-

--------------------------------------------------------------------------------

 



cash deposited into the Margin Call Reserve Account by Seller, will thereupon
equal or exceed the aggregate Purchase Price of all Transactions then
outstanding hereunder; or

(ii)      pay one or more Repurchase Prices, as applicable, in an amount
sufficient to reduce the related Purchase Price so that the aggregate Purchase
Price of all Transactions then outstanding is less than or equal to the
aggregate Recognized Value of all Mortgage Loans subject to such Transaction;  

provided, however, that the Margin Threshold shall not be applicable to a
Wet-Ink Mortgage Loan that exceeds the Maximum Dwell Time.

If Buyer delivers a Margin Call to Seller on or prior to 11:00 a.m. (New York
City time) on any Business Day, then Seller shall transfer cash to Buyer no
later than 5:00 p.m. (New York City time) that same day.  If Buyer delivers a
Margin Call to Seller after 11:00 a.m. (New York City time) on any Business Day,
then Seller shall be required to transfer cash by no later than 5:00 p.m. (New
York City time) on the next subsequent Business Day.  Notice of a Margin Call
may be provided by Buyer to Seller electronically or in writing, such as via
e-mail.

(b)      If at any time the aggregate Purchase Price of all Transactions then
outstanding hereunder exceeds the Maximum Amount then in effect, the Seller
shall at such time make a payment to the Buyer, in respect of the aggregate
Repurchase Price such that, after giving effect to such payment, the aggregate
Purchase Price of all Transactions then outstanding hereunder shall not exceed
the Maximum Amount then in effect.

Section 3.      Payments; Computations; Etc.

3.01      Payments.

(a)      Except to the extent otherwise provided herein, all payments of
Repurchase Price, including Price Differential, and other amounts to be paid by
the Seller under this Repurchase Agreement, shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to the
Buyer, to the Funding Deposit Account, not later than 5:00 p.m. (New York City
time) on the date on which such payment shall become due (and each such payment
made after such time on such due date shall be deemed to have been made on the
next succeeding Business Day).  The Seller acknowledges that it has no rights of
withdrawal from the foregoing account.

(b)      Except to the extent otherwise expressly provided herein, if the due
date of any payment under this Repurchase Agreement would otherwise fall on a
day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and Price Differential shall accrue with respect to the
amount of any Purchase Price so extended for the period of such extension.

3.02      Computations.  Price Differential on the Transactions shall be
computed on the basis of a 360-day year for the actual number of days elapsed
(including the first day but excluding the last day) occurring in the period for
which payable.





-33-

--------------------------------------------------------------------------------

 



3.03      Regulatory Capital Events; Costs.

(a)      Seller shall reimburse Buyer for any of Buyer’s reasonable and
documented out-of-pocket costs, including, but not limited to, due diligence
review and, in the event that Buyer has reason to believe there is an issue with
the enforceability or priority of the Lien securing any Mortgage Loan or any
additional Lien or encumbrance has been filed with respect to any Mortgage Loan
on any Mortgage Loan, Title Inquiry costs with respect to such Mortgage Loan and
reasonable out-of-pocket attorney’s fees, incurred by Buyer in determining the
acceptability to Buyer of any Mortgage Loans.  Seller shall pay the reasonable
and documented out-of-pocket fees and expenses of Buyer’s counsel in connection
with the Repurchase Documents, subject, in the case of fees incurred prior to
the Effective Date, to the maximum amount stated in the Pricing Side
Letter.  Seller shall also pay, or reimburse Buyer if Buyer shall pay, any
termination fee that may be due any Servicer.  Reasonable and documented
out-of-pocket legal fees for any subsequent amendments to this Agreement or
related documents (other than any amendments or documents required in connection
with repurchase transactions by Buyer under Section 13.21 or any assignments or
participations by Buyer under Section 13.10) shall be borne by Seller.  Seller
shall pay ongoing custodial fees and expenses as set forth in the Custodial
Agreement, and any other ongoing fees and expenses under any other Repurchase
Document.

(b)      Upon the occurrence of a Regulatory Capital Event after the date
hereof, from time to time, upon demand by Buyer (with a copy to Custodian),
Seller shall pay to Buyer an amount equal to the actual increased costs incurred
by Buyer resulting from such Regulatory Capital Event (as specified by Buyer);
provided, however, that Seller shall not be required to compensate Buyer for any
increased costs incurred prior to the date that Buyer notifies Seller of such
Regulatory Capital Event giving rise to such increased costs (except to the
extent that such Regulatory Capital Event is applied retroactively in which case
such six (6) month period shall be extended to include such period of
retroactive effect).  Buyer shall not allocate any such increased costs to
Seller in any manner that adversely selects this Agreement or the transactions
hereunder from other similar facilities of Buyer.    

(c)      With respect to any Transaction, Buyer may conclusively rely upon, and
shall incur no liability to Seller in acting upon, any request or other
communication that Buyer reasonably believes to have been given or made by a
person authorized to enter into a Transaction on Seller’s behalf, whether or not
such person is listed on the certificate delivered pursuant to Section 5.02(b)
hereof.  In each such case, Seller hereby waives the right to dispute Buyer’s
record of the terms of the request or other communication.

(d)      Notwithstanding the assignment of the Mortgage Loan Documents with
respect to each Mortgage Loan to Buyer, Seller agrees and covenants with Buyer
to enforce diligently Seller’s rights and remedies set forth in the Mortgage
Loan Documents.

(e)      (i) Any and all payments by or on account of Seller or Guarantor under
any Repurchase Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If an applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any sums payable by such
withholding agent under any Repurchase Document, then such withholding agent
shall make be entitled to make such deductions or withholdings and shall timely
pay the full





-34-

--------------------------------------------------------------------------------

 



amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law; and, if such Tax is an Indemnified Tax, then the sum
payable by the Seller shall be increased as necessary so that after such
deductions or withholdings have been made (including such deductions and
withholdings applicable to additional sums payable under this Section
3.03(e)(i)) the applicable recipient receives an amount equal to the sum it
would have received had no such deductions or withholdings been made.

(ii) The Seller shall timely pay to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

(iii) Seller and Guarantor shall indemnify Buyer, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.03(e)) payable or paid by Buyer or required to be withheld
or deducted from a payment to Buyer and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth a calculation of the amount of such
payment or liability delivered to the Seller by Buyer or on behalf of Buyer
shall be conclusive absent manifest error.

(iv) As soon as practicable after any payment of Taxes by Seller to a
Governmental Authority pursuant to this Section 3.03(e), Seller shall deliver to
the Buyer the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Buyer.

(v) Any Buyer and any Buyer assignee that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Repurchase
Document shall deliver to each of Seller and the Guarantor, at the time or times
reasonably requested by Seller or the Guarantor, such properly completed and
executed documentation reasonably requested by Seller or the Guarantor as will
permit payments made hereunder to be made without withholding or at a reduced
rate of withholding. In addition, Buyer and any Buyer assignee, if reasonably
requested by Seller or Guarantor, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Seller or Guarantor as
will enable Seller or Guarantor to determine whether or not such Buyer or Buyer
assignee is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (v)(A), (v)(B) and (v)(D), below)
shall not be required if in the Buyer’s reasonable judgment such completion,
execution or submission would subject such Buyer to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Buyer.  Without limiting the generality of the foregoing:

(A) any Buyer or Buyer assignee that is a “U.S. Person” as defined in Section
7701(a)(30) of the Code, shall deliver to the Seller and the Guarantor on or
prior to the date on which such Buyer becomes a Buyer under this Repurchase
Agreement (and from time to time thereafter upon the reasonable request of the
Seller or the Guarantor) executed copies of Internal Revenue Service (“IRS”)
Form W-9 certifying that it is not subject to backup withholding tax;





-35-

--------------------------------------------------------------------------------

 



(B) any Buyer or Buyer assignee which is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code shall, to the extent it is legally entitled to
do so, deliver to the Seller and the Guarantor (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such Buyer
becomes a Buyer under this Repurchase Agreement (and from time to time
thereafter upon the reasonable request of the Seller and the Guarantor),
whichever of the following is applicable: (I) in the case of a Buyer claiming
the benefits of an income tax treaty to which the United States is a party (x)
with respect to payments of interest under any Repurchase Document, executed
copies of IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Repurchase Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty, (II) executed copies of IRS Form
W-8ECI, (III) in the case of such non-U.S. Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code (x) a duly
executed certificate, in a form reasonable acceptable to Seller (a “U.S. Tax
Compliance Certificate”), to the effect that such non-U.S. Person is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of Seller within the meaning of Section 881(c)(3)(B) of the Code,
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code, and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, or (IV) to the
extent such non-U.S. person is not the beneficial owner, executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, W-8BEN, W-8BEN-E, a U.S. Tax
Compliance Certificate in a form reasonably acceptable to Seller, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if such non-U.S. person is a partnership and one or more direct or
indirect partners of such non-U.S. person are claiming the portfolio interest
exemption, such non-U.S. person may provide a U.S. Tax Compliance Certificate in
a form reasonably acceptable to Seller on behalf of each such direct and
indirect partner;

(C) any Buyer or Buyer assignee which is not a “U.S. Person” shall, to the
extent it is legally entitled to do so, deliver to the Seller and the Guarantor
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such non-U.S. person becomes a Buyer under this Repurchase
Agreement (and from time to time thereafter upon the reasonable request of the
Seller or the Guarantor), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed. together with such supplementary
documentation as may be prescribed by law to permit Seller or Guarantor to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Buyer or Buyer assignee under any Repurchase Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Buyer
or assignee were to fail to comply with the applicable reporting





-36-

--------------------------------------------------------------------------------

 



requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Buyer or assignee shall deliver to Seller or
Guarantor at the time or times prescribed by law and at such time or times
reasonably requested by Seller or Guarantor such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Seller or Guarantor as
may be necessary for Seller or Guarantor to comply with their obligations under
FATCA and to determine that such Buyer or assignee has complied with such
Buyer’s or assignee’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
3.03(e), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Buyer and Buyer assignee agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Seller and
Guarantor in writing of its legal inability to do so.

(f)      [Reserved]

(g)      If Buyer or Buyer assignee determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified pursuant to Section 3.03(e) (including by the payment of
additional amounts pursuant to Section 3.03(e)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or, without duplication, additional amounts paid, by
Seller or Guarantor under this Section with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
Buyer or Buyer assignee and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the indemnifying party, upon the request of Buyer or Buyer assignee, agrees to
repay the amount paid over pursuant to this paragraph to Buyer or Buyer
assignee, as applicable (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) in the event Buyer or Buyer assignee is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 3.03(g), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 3.03(g) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)      Each party’s obligations under this Section 3.03 shall survive any
assignment of rights by, or the replacement of, a Buyer, and the repayment,
satisfaction or discharge of all obligations under all Repurchase Documents.

(i)      Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes to treat
each Transaction as indebtedness





-37-

--------------------------------------------------------------------------------

 



of Seller that is secured by the Mortgage Loans, and the Mortgage Loans as owned
by Seller in the absence of an Event of Default.  Buyer and Seller agree that
they will treat and report for all tax purposes the Transactions entered into
hereunder as one or more loans from Buyer to Seller secured by the Mortgage
Loans and that they will take no action inconsistent with this treatment, unless
otherwise prohibited by law or upon a final determination by any taxing
authority that the Transactions are not loans for tax purposes.

(j)      If by reason of the actual or anticipated compliance by Buyer or any of
its Affiliates with the Basel III Regulations (without regard to whether any
Basel III Regulations are then in effect), Buyer shall at any time suffer or
incur (i) any explicit or implicit charge, assessment, cost or expense by reason
of the amount or type of assets, capital or supply of funding Buyer or any of
its Affiliates is required or expected to maintain in connection with the
transactions contemplated herein, without regard to (A) whether such charge,
assessment, cost or expense is imposed or recognized internally, externally or
inter-company or (B) whether it is determined in reference to a reduction in the
rate of return on Buyer’s or such Affiliate’s assets or capital, an inherent
cost of the establishment or maintenance of a reserve of stable funding, a
reduction in the amount of any sum received or receivable by Buyer or such
Affiliate or otherwise, or (ii) any other imputed cost or expense arising by
reason of the actual or anticipated compliance by Buyer or any of its Affiliates
with the Basel III Regulations, then, upon demand by Buyer, Seller shall pay to
Buyer such amount as will, in the determination of Buyer, compensate Buyer
therefor; provided, however, that Seller shall not be required to compensate
Buyer for any such charges, assessments, costs or expenses incurred prior to the
date that Buyer notifies Seller of such charge, assessment, cost or
expense.  Buyer shall not allocate any such charges, assessments, costs or
expenses to Seller or the transactions hereunder in any manner that adversely
selects this Agreement from other similar facilities of Buyer.  A certificate of
Buyer setting forth the amount or amounts necessary to compensate Buyer under
this Section shall be delivered to Seller and shall be conclusive absent
manifest error.    

(k)      If Buyer provides notice to Seller under either Section 3.03(a) or
3.03(h) and demands compensation for such increased charges, assessments, costs
or expenses, Seller shall have the right to designate the Termination Date by
written notice given to Buyer at least thirty (30) days before such Termination
Date has occurred and Seller shall only be obligated to pay Buyer such increase
in charges, assessments, costs or expenses to the extent such amounts are
reasonably necessary to compensate Buyer from the date of the notice through the
Termination Date.

Section 4.              Purchased Items.

4.01      Purchased Items; Security Interest.

(a)      Pursuant to the Custodial Agreement, the Custodian shall hold the
Mortgage Loan Documents as exclusive bailee and agent for the benefit of the
Buyer pursuant to terms of the Custodial Agreement and shall deliver to the
Buyer the Master Trust Receipts each to the effect that it has reviewed such
Mortgage Loan Documents in the manner and to the extent required by the
Custodial Agreement and identifying any deficiencies in such Mortgage Loan
Documents as so reviewed.





-38-

--------------------------------------------------------------------------------

 



(b)      All of the Seller’s right, title and interest in, to and under each of
the following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “Purchased Items:”

(i)      all Mortgage Loans (including, without limitation, the related
Servicing Rights). For the avoidance of doubt, it is acknowledged and agreed by
the Seller that the grant of a security interest by the Seller to the Buyer in
any Mortgage Loan shall not be released or otherwise affected due to the fact
that any Mortgage Loan is not an Eligible Mortgage Loan or that the Recognized
Value thereof is zero dollars or is reduced, including if it is reduced to zero
dollars, at any time;

(ii)     all Mortgage Loan Documents, including without limitation all
promissory notes, and all Servicing Records, Servicing Agreements and any other
collateral pledged or otherwise relating to such Mortgage Loans, together with
all files, documents, instruments, surveys, certificates, correspondence,
appraisals, computer programs, computer storage media, accounting records and
other books and records relating thereto, including electronic records;

(iii)    all rights of Seller to receive from any third party or to take
delivery of any Servicing Records or other documents which constitute a part of
the Mortgage File or Servicing File, all rights of Seller to receive from any
third party or to take delivery of any Records or other documents which
constitute a part of the Mortgage File;

(iv)    all mortgage guaranties and insurance (issued by governmental agencies
or otherwise) and any mortgage insurance certificate or other document
evidencing such mortgage guaranties or insurance relating to any Mortgage Loan
and all claims and payments thereunder;

(v)     all other insurance policies and insurance proceeds relating to any
Mortgage Loan or the related Mortgaged Property;

(vi)    all purchase agreements or other agreements, contracts (and all rights
to receive documentation relating thereto) or any related Takeout Commitments
now existing or hereafter arising, to the extent covering any part of the
foregoing Purchased Items, all rights to deliver such Mortgage Loans to Takeout
Investors or to permanent investors and other purchasers pursuant thereto and
all proceeds resulting from the disposition of such Purchased Items pursuant
thereto, including the Seller’s right and entitlement to receive the entire
Takeout Price specified in each Takeout Commitment for the related Purchased
Items;

(vii)   a  pro rata portion of all Interest Rate Protection Agreements, to the
extent relating to or constituting any and all of the foregoing;

(viii)  the Blocked Account and all monies from time to time on deposit in the
Blocked Accounts established pursuant to the Blocked Account Agreement, and the
Funding Deposit Account and all monies from time to time on deposit in the
Funding Deposit Account established pursuant to the Disbursement Agent
Agreement;





-39-

--------------------------------------------------------------------------------

 



(ix)    all collateral, however defined, under any other agreement between the
Seller or any of its Affiliates on the one hand and the Buyer or any of its
Affiliates on the other hand;

(x)     all “accounts,” “chattel paper,” “commercial tort claims,” “deposit
accounts,” “documents,” “equipment,” “general intangibles,” “goods,”
“instruments,” “inventory,” “investment property,” “letter of credit rights,”
and “securities’ accounts” as each of those terms is defined in the Uniform
Commercial Code and all cash and Cash Equivalents and all products and proceeds
relating to or constituting any or all of the foregoing; and

(xi)    any and all replacements, substitutions, distributions on or proceeds of
any and all of the foregoing.

(c)      The Seller and the Buyer intend that the Transactions hereunder be
sales to the Buyer of the Purchased Items (including, without limitation, the
related Servicing Rights) and not loans from the Buyer to the Seller secured by
the Purchased Items.  However, in order to preserve the Buyer’s rights under
this Repurchase Agreement and the other Repurchase Documents in the event that a
court or other forum recharacterizes the Transactions hereunder as loans, and as
security for the performance by the Seller of all of the Seller’s obligations to
the Buyer under the Repurchase Documents and the Transactions entered into
hereunder, the Seller hereby assigns, pledges and grants a security interest in
all of its right, title and interest in, to and under the Purchased Items to the
Buyer, to secure the payment of the Repurchase Price on all Transactions and all
other amounts owing to the Buyer hereunder and under the other Repurchase
Documents (collectively, and together with the pledge of Servicing Rights in the
immediately preceding sentence, the “Related Credit Enhancement”).  The Related
Credit Enhancement is hereby pledged as further security for Seller’s
Obligations to Buyer hereunder.  The Seller agrees to mark its computer records
and tapes to evidence the interests granted to the Buyer hereunder.  For the
avoidance of doubt, it is acknowledged and agreed by the Seller that the grant
of a security interest by the Seller to the Buyer in any Mortgage Loan shall not
be released or otherwise affected due to the fact that any Mortgage Loan is not
an Eligible Mortgage Loan or that the Recognized Value thereof is zero dollars
or is reduced, including if it is reduced to zero dollars, at any time.

4.02      Further Documentation.  At any time and from time to time, upon the
written request of the Buyer and at the sole expense of the Seller, the Seller
will promptly and duly execute and deliver, or will promptly cause to be
executed and delivered, such further instruments and documents and take such
further action as the Buyer may reasonably request for the purpose of obtaining
or preserving the full benefits of this Repurchase Agreement and of the rights
and powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby.  The Seller also
hereby authorizes the Buyer to file any such financing or continuation statement
without the signature of the Seller to the extent permitted by applicable
law.  A photographic or other reproduction of this Repurchase Agreement shall be
sufficient as a financing statement for filing in any jurisdiction.

4.03      Changes in Locations, Name, etc.  The Seller shall not (i) change the
location of its chief executive office/chief place of business or mailing
address from that specified in Section 6 hereof, (ii) change its name, identity
or corporate structure (or the equivalent) or





-40-

--------------------------------------------------------------------------------

 



change the location where it maintains its records with respect to the Purchased
Items or (iii) reincorporate or reorganize under the laws of another
jurisdiction unless it shall have given the Buyer at least thirty (30) days
prior written notice thereof and shall have delivered to the Buyer all Uniform
Commercial Code financing statements and amendments thereto as the Buyer shall
reasonably request and taken all other actions deemed reasonably necessary by
the Buyer to continue its perfected status in the Purchased Items with the same
or better priority.  The Seller’s organizational identification number is
4509384; the Seller’s federal tax identification number is 26-1740587.  The
Seller shall promptly notify the Buyer of any change in such organizational or
federal tax identification number.

4.04      The Buyer’s Appointment as Attorney-in-Fact.

(a)      The Seller hereby irrevocably constitutes and appoints the Buyer and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Seller and in the name of the Seller or in its own name, from
time to time in the Buyer’s discretion, for the purpose of carrying out the
terms of this Repurchase Agreement, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Repurchase Agreement, and, without
limiting the generality of the foregoing, the Seller hereby gives the Buyer the
power and right, on behalf of the Seller, without assent by, but with notice to,
the Seller, if an Event of Default shall have occurred and be continuing, to do
the following:

(i)      in the name of the Seller or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
payable on or on account of any other Purchased Items and to file any claim or
to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Buyer for the purpose of collecting any and
all such moneys due under any such mortgage insurance or with respect to any
other Purchased Items whenever payable;

(ii)     to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Items; and

(iii)    (A) to direct any party liable for any payment under any Purchased
Items to make payment of any and all moneys due or to become due thereunder
directly to the Buyer or as the Buyer shall direct, including, without
limitation, to send “goodbye” letters and Section 404 notices on behalf of the
Seller and any applicable Servicer; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Purchased Items;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Purchased Items; (D) to commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Purchased Items or any portion thereof
or proceeds thereof and to enforce any other right in respect of any Purchased
Items; (E) to defend any suit, action or proceeding brought against the Seller
with respect to any Purchased Items; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Buyer may deem





-41-

--------------------------------------------------------------------------------

 



appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Purchased Items as fully and
completely as though the Buyer were the absolute owner thereof for all purposes,
and to do, at the Buyer’s option and the Seller’s expense, at any time, and from
time to time, all acts and things which the Buyer deems necessary to protect,
preserve or realize upon the Purchased Items and the Buyer’s Liens thereon and
to effect the intent of this Repurchase Agreement, all as fully and effectively
as the Seller might do.

The Seller hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.  This power of attorney shall not revoke any
prior powers of attorney granted by the Seller.

(b)      The Seller also authorizes the Buyer, at any time and from time to
time, (i) to execute, in connection with any sale provided for in Section 4.07
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Purchased Items and (ii) to file any initial
financing statements, amendments thereto and continuation statements with or
without the signature of the Seller as authorized by applicable law, as
applicable to all or any part of the Purchased Items.

(c)      The powers conferred on the Buyer are solely to protect the interests
of the Buyer in the Purchased Items and shall not impose any duty upon the Buyer
to exercise any such powers.  The Buyer shall be accountable only for amounts
that it actually receives as a result of the exercise of such powers, and
neither the Buyer nor any of its officers, directors, employees or agents shall
be responsible to the Seller for any act or failure to act hereunder, except for
its own gross negligence or willful misconduct.

4.05      Performance by The Buyer of The Seller’s Repurchase Document
Obligations.  If the Seller fails to perform or comply with any of its
agreements contained in the Repurchase Documents and the Buyer itself performs
or complies, or otherwise causes performance or compliance, with such agreement,
the out-of-pocket expenses of the Buyer incurred in connection with such
performance or compliance, together with interest thereon at a rate per annum
equal to the Post-Default Rate, shall be payable by the Seller to the Buyer upon
five (5) days’ notice that such amounts are due and payable, unless an Event of
Default shall have occurred and is continuing, in which case such amounts shall
be due and payable on demand and, in either case, shall constitute Repurchase
Obligations.

4.06      Proceeds.  If a Default shall occur and be continuing, (a) all Income
and other proceeds of Purchased Items received by the Seller consisting of cash,
checks and other near-cash items shall be held by the Seller in trust for the
Buyer, segregated from other funds of the Seller, and shall forthwith upon
receipt by the Seller be turned over to the Buyer in the exact form received by
the Seller (duly endorsed by the Seller to the Buyer, if required) and (b) any
and all such proceeds received by the Buyer (whether from the Seller or
otherwise) may, in the sole discretion of the Buyer, be held by the Buyer as
collateral security for, and/or then or at any time thereafter may be applied by
the Buyer against, the Repurchase Obligations (whether matured or unmatured),
such application to be in such order as the Buyer shall elect.  Any balance of
such proceeds remaining after the Repurchase Obligations shall have been paid in
full and this Repurchase Agreement shall have been terminated shall be paid over
to the Seller or to whomsoever may be lawfully entitled to receive the
same.  For purposes hereof, proceeds shall





-42-

--------------------------------------------------------------------------------

 



include, but not be limited to, all principal and interest payments, all
prepayments and payoffs, insurance claims, condemnation awards, sale proceeds,
real estate owned rents and any other income and all other amounts received with
respect to the Purchased Items.

4.07      Remedies.  If a Default shall occur and be continuing, the Buyer may,
at its option, enter into one or more interest rate protection agreements or
other hedging arrangements covering all or a portion of the Mortgage Loans
purchased by the Buyer hereunder, and the Seller shall be responsible for all
damages, judgments, costs and expenses of any kind which may be imposed on,
incurred by or asserted against the Buyer relating to or arising out of such
Interest Rate Protection Agreements, including without limitation any net losses
(after giving effect to any gain in the sale of the related Mortgage Loans)
resulting from such Interest Rate Protection Agreements.  If an Event of Default
shall occur and be continuing, the Buyer may exercise, in addition to all other
rights and remedies granted to it in this Repurchase Agreement and in any other
instrument or agreement securing, evidencing or relating to the Repurchase
Obligations, all rights and remedies of a secured party under the Uniform
Commercial Code.  Without limiting the generality of the foregoing, the Buyer
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Seller or any other Person (each and all of which
demands, presentments, protests, advertisements and notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Purchased Items, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Purchased Items or any part thereof (or contract to do any of the
foregoing), in one or more parcels or as an entirety at public or private sale
or sales, at any exchange, broker’s board or office of the Buyer or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk.  The Buyer shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Purchased Items so sold, free of any
right or equity of redemption in the Seller, which right or equity is hereby
waived or released.  The Seller further agrees, at the Buyer’s request, to
assemble the Purchased Items and make them available to the Buyer at places
which the Buyer shall reasonably select, whether at the Seller’s premises or
elsewhere.  The Buyer shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale, after deducting all costs
and expenses of every kind incurred therein or incidental to the care or
safekeeping of any of the Purchased Items or in any way relating to the
Purchased Items or the rights of the Buyer hereunder, including without
limitation attorneys’ fees and disbursements, to the payment in whole or in part
of the Repurchase Obligations, in such order as the Buyer may elect, and only
after such application and after the payment by the Buyer of any other amount
required or permitted by any provision of law, including without limitation
Sections 9-608(a) and 9-615(a) of the Uniform Commercial Code, need the Buyer
account for the surplus, if any, to the Seller.  To the extent permitted by
applicable law, the Seller waives all claims, damages and demands the Seller may
acquire against the Buyer arising out of the exercise by the Buyer of any of its
rights hereunder, other than those claims, damages and demands arising from the
gross negligence or willful misconduct of the Buyer.  If any notice of a
proposed sale or other disposition of Purchased Items shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.  The Seller shall remain liable for any
deficiency (plus accrued interest thereon at the Post-Default Rate) if the
proceeds of any sale or





-43-

--------------------------------------------------------------------------------

 



other disposition of the Purchased Items are insufficient to pay the Repurchase
Obligations and the fees and disbursements of any attorneys employed by the
Buyer to collect such deficiency.

4.08      Limitation on Duties Regarding Preservation of Purchased Items.  The
Buyer’s duty with respect to the custody, safekeeping and physical preservation
of the Purchased Items in its possession, under Section 9-207 of the Uniform
Commercial Code or otherwise, shall be to deal with it in the same manner as the
Buyer deals with similar property for its own account.  Subject to the
immediately preceding sentence, neither the Buyer nor any of its respective
directors, officers or employees shall be liable for failure to demand, collect
or realize upon all or any part of the Purchased Items or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Purchased Items upon the request of the Seller or otherwise.

4.09      Powers Coupled with an Interest.  All authorizations and agencies
herein contained with respect to the Purchased Items are irrevocable and are
powers coupled with an interest.

4.10      Release of Security Interest.  Upon termination of this Repurchase
Agreement and payment to the Buyer of all Repurchase Obligations and the
performance of all obligations under the Transactions and the Repurchase
Documents the Buyer shall reconvey all Purchased Items to the Seller and release
its security interest in any remaining Purchased Items.

4.11      Reserved.

4.12      Taxes; Tax Treatment.

(a)      Each party to this Repurchase Agreement acknowledges that it is its
intent for purposes of U.S. federal, state and local income and franchise taxes
to treat each Transaction as indebtedness of the Seller that is secured by the
Mortgage Loans and that the Mortgage Loans are owned by the Seller in the
absence of an Event of Default.  All parties to this Repurchase Agreement agree
to such treatment and agree to take no action inconsistent with this treatment,
unless required by law.

Section 5.             Conditions Precedent.

5.01      Initial Transaction.  The Buyer entering into the initial Transaction
hereunder is subject to the satisfaction, immediately prior to or concurrently
with the making of such Transaction, of the condition precedent that the Buyer
shall have received all of the following documents, each of which shall be
satisfactory to the Buyer and its counsel in form and substance:

(a)      Repurchase Documents.

(i)      Repurchase Agreement.  This Repurchase Agreement, duly executed and
delivered by the Seller.

(ii)     Custodial Agreement.  The Custodial Agreement, duly executed and
delivered by the Seller and the Custodian.





-44-

--------------------------------------------------------------------------------

 



(iii)    Blocked Account Agreement.  A Blocked Account Agreement, duly executed
by the parties thereto.

(iv)    Disbursement Agent Agreement.  A Disbursement Agent Agreement, duly
executed by the parties thereto. 

(v)     Disbursement Account Control Agreement.  A Disbursement Account Control
Agreement, duly executed by the parties thereto.

(vi)    Electronic Tracking Agreement.  The Electronic Tracking Agreement, duly
executed and delivered by the Seller, Electronic Agent and MERS.

(vii)   Escrow Agreement.  An amendment of the Escrow Agreement, duly executed
and delivered by the parties thereto and the Buyer.

(viii)  Intercreditor Agreement.  An amendment of the Intercreditor Agreement,
duly executed and delivered by the parties thereto and the Buyer.

(ix)    JSACA.  An amendment of the JSACA, duly executed and delivered by the
parties thereto and the Buyer.

(x)     Calculation Agent and Account Bank Agreement.  The Calculation Agent and
Account Bank Agreement, duly executed and delivered by the parties thereto.

(xi)    Guaranty.  The Guaranty, duly executed and delivered by the Guarantor.

(xii)   PMC Pledge Agreement.  The PMC Pledge Agreement, duly executed and
delivered by PMC. 

(b)      Organizational Documents.  A certificate of the Seller and the
Guarantor, each in a form reasonably acceptable to Buyer, together with a good
standing certificate dated as of a recent date, but in no event more than ten
(10) days prior to the date of such initial Transaction and certified copies of
the charter and by-laws (or equivalent documents) of the Seller and the
Guarantor and of all corporate or other authority for the Seller and the
Guarantor with respect to the execution, delivery and performance of the
Repurchase Documents and each other document to be delivered by the Seller and
the Guarantor from time to time in connection herewith (and the Buyer may
conclusively rely on such certificate until it receives notice in writing from
the Seller and the Guarantor to the contrary);

(c)      Legal Opinion.  Legal opinions of outside counsel and in-house counsel
to the Seller and the Guarantor, as applicable, reasonably acceptable to Buyer;

(d)      Master Trust Receipt and Mortgage Loan Schedule and Exception
Report.  A Master Trust Receipt, substantially in the form of Exhibit 2 of the
Custodial Agreement, dated the Effective Date, from the Custodian, duly
completed, with a Mortgage Loan Schedule and Exception Report attached thereto;





-45-

--------------------------------------------------------------------------------

 



(e)      Servicing Agreement(s).  Any Servicing Agreement, certified as a true,
correct and complete copy of the original together, with a fully executed
Servicer Notice and Agreement and, if the Servicer is not the Seller, a letter
from the applicable Servicer consenting to termination of such Servicing
Agreement upon the occurrence of an Event of Default;

(f)      Filings, Registrations, Recordings; Lien Searches.  (i) Any documents
(including, without limitation, financing statements) required to be filed,
registered or recorded in order to create, in favor of the Buyer, a perfected,
first-priority security interest in the Purchased Items, subject to no Liens
other than those created hereunder, shall have been properly prepared and
executed for filing (including the applicable county(ies) if the Buyer
determines such filings are necessary in its sole good faith discretion),
registration or recording in each office in each jurisdiction in which such
filings, registrations and recordations are required to perfect such
first-priority security interest; provided, that assignments of the Mortgages
securing or related to the Mortgage Loans shall not be required to be recorded
prior to the occurrence of an Event of Default;

(ii)      UCC lien searches in such jurisdictions as shall be applicable to the
Seller and the Purchased Items, the results of which shall be satisfactory to
the Buyer;

(g)      Financial Statements.  The financial statements referenced in
Section 6.03;

(h)      Guidelines.  (i) A link to Seller’s website
(https://www.gopennymac.com/) where Buyer may access the Guidelines, and
(ii) the Underwriting Guidelines provided to Buyer by Seller;

(i)      Consents, Licenses, Approvals, etc.  The Buyer shall have received
copies certified by the Seller and the Guarantor of all consents, licenses and
approvals, if any, required in connection with the execution, delivery and
performance by the Seller and the Guarantor of, and the validity and
enforceability of, the Mortgage Loan Documents and Repurchase Documents, which
consents, licenses and approvals shall be in full force and effect, including
but not limited to, evidence of the following, to the extent applicable and
required, Fannie Mae, Freddie Mac, Ginnie Mae, VA and RHS approval as lender,
evidence of FHA approval as Mortgagee and FHA, Fannie Mae, Freddie Mac, Ginnie
Mae, RHS and VA approval as servicer of the Mortgage Loans, as well as approval
by FHA, Fannie Mae, Freddie Mac, Ginnie Mae, RHS and VA of any Servicer of the
Mortgage Loans;

(j)      Insurance.  The Buyer shall have received evidence in form and
substance satisfactory to the Buyer showing compliance by the Seller as of such
initial Purchase Date with Section 7.25 hereof;

(k)      Other Documents.  Such other documents as the Buyer may reasonably
request; and

(l)       EPD Platform Ratio.  The EPD Platform Ratio as of the Effective Date
shall be less than 2%.  

5.02      Initial and Subsequent Transactions.  The entering into by the Buyer
of each Transaction (including the initial Transaction) on any Business Day is
subject to the satisfaction





-46-

--------------------------------------------------------------------------------

 



of the following further conditions precedent, both immediately prior to the
entering into of such Transaction and also after giving effect thereto and to
the intended use of the Purchase Price paid to the Seller in respect thereof:

(a)      No Default.  No Default or Event of Default shall have occurred and be
continuing;

(b)      Representations and Warranties.  Both immediately prior to the entering
into of such Transaction and also after giving effect thereto and to the
intended use of the Purchase Price paid to the Seller in respect thereof, the
representations and warranties made by the Seller in Section 6 and Schedule 1
hereof, and elsewhere in each of the Repurchase Documents, shall be true,
correct and complete in all material respects on and as of the date of the
making of such Transaction (in the case of the representations and warranties in
Section 6.11,  Section 6.24, the last two sentences of Section 6.28 and Schedule
1, solely with respect to Mortgage Loans subject to outstanding Transactions)
with the same force and effect as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

(c)      Margin Maintenance.  No Margin Deficiency shall exist;

(d)      Seller shall have delivered to Buyer, in form and substance
satisfactory to Buyer and not later than 10:00 p.m. (New York City time) on the
day prior to the requested Purchase Date, an Estimated Funding Notice;

(e)      Seller shall have delivered to Buyer, in form and substance
satisfactory to Buyer and not later than 3:00 p.m. (New York City time) on the
requested Purchase Date:

(i)      a Transaction Request for the Mortgage Loans subject to the proposed
Transaction;

(ii)     a Mortgage Loan Data File for the Mortgage Loans subject to the
proposed Transaction, which Mortgage Loan Data File may be an individual record
or part of a group report;

(iii)    to the Custodian, a complete Mortgage File for each Mortgage Loan
subject to the proposed Transaction, unless such Mortgage Loan is a Wet-Ink
Mortgage Loan; and

(iv)    such other documents pertaining to the Transaction as Buyer may
reasonably request, from time to time;

(f)      an amount equal to the Haircut for all Mortgage Loans proposed to be
sold under such Transaction shall be on deposit in the Wire-out Account;

(g)      for all Wet-Ink Mortgage Loans (if applicable) proposed to be sold
under such Transaction, Seller shall have delivered to (i) the applicable
Closing Agent (with a copy to Buyer) the Irrevocable Closing Instructions and
final closing instructions and, if applicable, (ii) to Buyer a copy of the
blanket or individual Closing Protection Letter and the related Assignment of
Closing





-47-

--------------------------------------------------------------------------------

 



Protection Letter duly executed and naming Buyer as the assignee, each in
accordance with Section 7.39;

(h)      Due Diligence.  Subject to the Buyer’s right to perform one or more Due
Diligence Reviews pursuant to Section 13.23 hereof, the Buyer shall have
completed its due diligence review of the Mortgage Loan Documents for each
Transaction and such other documents, records, agreements, instruments,
mortgaged properties or information relating to such Mortgage Loans as the Buyer
in its sole good faith discretion deems appropriate to review and such review
shall be satisfactory to the Buyer in its sole good faith discretion;

(i)      Master Trust Receipt.  A Master Trust Receipt, substantially in the
form of Exhibit 2 of the Custodial Agreement, dated the Effective Date, from the
Custodian, duly completed;

(j)      Mortgage Loan Schedule and Exception Report.  The Buyer shall have
received from the Custodian a Mortgage Loan Schedule and Exception Report with
Exceptions as are acceptable to the Buyer in its sole good faith discretion in
respect of Eligible Mortgage Loans to be purchased hereunder on such Business
Day;

(k)     Release Letter.  The Buyer shall have received from the Seller a
Warehouse Lender’s Release Letter, if applicable, substantially in the form of
Exhibit D hereto (or such other form acceptable to the Buyer);

(l)      Good Standing Certificate.  At the request of the Buyer, the Seller and
the Guarantor shall deliver to the Buyer a good standing certificate dated as of
a recent date, but in no event more than ten (10) days prior to the date of such
Transaction;

(m)    Fees and Expenses.  The Buyer shall have received all fees, expenses and
other amounts payable by the Seller under this Repurchase Agreement (including,
without limitation all of the Buyer’s attorney fees and expenses as contemplated
by Section 13.04(c) and due diligence and indemnity expenses then due and owing)
which amount, at the Buyer’s option, may be netted from the amount of Purchase
Price to be paid to the Seller in connection with any Transaction entered into
under this Repurchase Agreement;

(n)     Takeout Assignment.  Upon the request of the Buyer, the Buyer shall have
received a Takeout Assignment for each Takeout Commitment relating to any
Mortgage Loan subject to a Transaction outstanding as of the Purchase Date;

(o)      No Market Events.  None of the following shall have occurred and/or be
continuing:

(i)      an event or events shall have occurred resulting in the effective
absence of a “repo market” or comparable “lending market” for financing debt
obligations secured by mortgage loans or securities or an event or events shall
have occurred resulting in the Buyer not being able to finance any Mortgage
Loans through the “repo market” or “lending market” with traditional
counterparties at rates which would have been reasonable prior to the occurrence
of such event or events;





-48-

--------------------------------------------------------------------------------

 



(ii)      an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in the Buyer not being able to
sell securities backed by mortgage loans at prices which would have been
reasonable prior to such event or events; or

(iii)     an event beyond the control of the Buyer which the Buyer reasonably
determines may result in the Buyer’s inability to perform its obligations under
this Repurchase Agreement including, without limitation, acts of God, strikes,
lockouts, riots, acts of war or terrorism, epidemics, nationalization,
expropriation, currency restrictions, fire, communication line failures,
computer viruses, power failures, earthquakes, or other disasters of a similar
nature to the foregoing shall have occurred or be continuing.

(p)      Filings, Registrations, Recordings.  Any documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Buyer, a perfected, first-priority security
interest in the Purchased Items, subject to no Liens other than those created
hereunder, shall have been properly prepared and executed for filing (including
the applicable county(ies) if the Buyer determines such filings are necessary in
its sole good faith discretion), registration or recording in each office in
each jurisdiction in which such filings, registrations and recordations are
required to perfect such first-priority security interest; provided, that
assignments of the Mortgages securing or related to the Mortgage Loans shall not
be required to be recorded prior to the occurrence of an Event of Default.

(q)      No Adverse Litigation.  The Buyer shall not have determined that there
is any action, proceeding or investigation by or before any Governmental
Authority affecting the Seller, the Guarantor or any of their Affiliates or
Property (including, without limitation, any Mortgage Loan), which is reasonably
likely to be adversely determined and which, if decided adversely, would have a
reasonable likelihood of having a Material Adverse Effect.

(r)      Legal Sale.  With respect to any Mortgage Loan that was funded in the
name of an Affiliate of the Seller, the Buyer may, in its sole good faith
discretion, require the Seller to provide evidence sufficient to satisfy the
Buyer that such Mortgage Loan was acquired in a legal sale, including without
limitation, an opinion, in form and substance and from an attorney, in both
cases, acceptable to the Buyer in its sole discretion, that such Mortgage Loan
was acquired in a legal sale.

(s)      EPD Platform Ratio.  The EPD Platform Ratio shall be less than 2%.

Each request for a Transaction by the Seller hereunder shall constitute a
certification by the Seller that all the conditions set forth in this Section 5
(other than Section 5.02(j) and (k)) have been satisfied (both as of the date of
such notice, request or confirmation and as of the Purchase Date therefor).





-49-

--------------------------------------------------------------------------------

 



Section 6.      Representations and Warranties.  The Seller represents and
warrants to, and covenants with, the Buyer that throughout the term of this
Repurchase Agreement with respect to the Seller, the Guarantor and the Servicer:

6.01      Legal Name.  On the Effective Date, the exact legal name of the Seller
is PennyMac Loan Services, LLC, the exact legal name of the Guarantor is Private
National Mortgage Acceptance Company, LLC, and the exact legal name of the
Servicer is PennyMac Loan Services, LLC, and no such party has used any previous
names, assumed names or trade names except as set forth on Schedule 4 attached
hereto.

6.02      Existence.  Each of the Seller, the Servicer and the Guarantor (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect; and (c) is qualified to do business and is in good
standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect.

6.03      Financial Condition.  The Seller has heretofore furnished to the Buyer
a copy of (a) its and the Guarantor’s consolidated balance sheets for the fiscal
year of the Seller ended December 31, 2016 (the “Financial Statement Date”) and
the related consolidated statements of income and retained earnings and of cash
flows for the Seller and the Guarantor for such fiscal year, with the opinion
thereon of Deloitte & Touche LLP and (b) the Seller’s and the Guarantor’s
consolidated balance sheets and the consolidated balance sheets of their
consolidated Subsidiaries for the quarterly fiscal periods of the Seller and the
Guarantor ended March 31, 2017 and the related consolidated statements of income
and retained earnings and of cash flows for the Seller and the Guarantor for
such quarterly fiscal periods.  All such financial statements are complete and
correct and fairly present, in all material respects, the consolidated financial
condition of the Seller and the Guarantor and their Subsidiaries and the
consolidated results of their operations as at such dates and for such fiscal
periods, all in accordance with GAAP applied on a consistent basis (subject to
normal year-end audit adjustments, as applicable).  Since the Financial
Statement Date, there has been no material adverse change in the consolidated
business, operations or financial condition of the Seller taken as a whole from
that set forth in the financial statements delivered for the fiscal year of the
Seller ending on such date.

6.04      Litigation.  There are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting the Seller, the
Servicer or the Guarantor or any of their Subsidiaries or affecting any of the
Property of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Repurchase Documents or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim or claims in an aggregate amount greater than $10,000,000,
(iii) which, individually or in the aggregate, if adversely determined, could
reasonably be likely to have a Material Adverse





-50-

--------------------------------------------------------------------------------

 



Effect, or (iv) requires filing with the Securities and Exchange Commission in
accordance with the 1934 Act or any rules thereunder.

6.05      No Breach.  Neither (a) the execution and delivery of the Repurchase
Documents nor (b) the consummation of the transactions therein contemplated in
compliance with the terms and provisions thereof will conflict with or result in
a breach of the charter or by-laws of the Seller, or any applicable law
(including, without limitation, Prescribed Laws), rule or regulation, or any
order, writ, injunction or decree of any Governmental Authority, or any
Servicing Agreement or other material agreement or instrument to which the
Seller, the Servicer or the Guarantor or any of their Subsidiaries is a party or
by which any of them or any of their Property is bound or to which any of them
is subject, or constitute a default under any such material agreement or
instrument or result in the creation or imposition of any Lien (except for the
Liens created pursuant to this Repurchase Agreement) upon any Property of the
Seller, the Servicer or the Guarantor or any of their Subsidiaries pursuant to
the terms of any such agreement or instrument.

6.06      Action.  The Seller, the Servicer and the Guarantor each has all
necessary corporate or other power, authority and legal right to execute,
deliver and perform its obligations under each of the Repurchase Documents; the
execution, delivery and performance by the Seller, the Servicer or the
Guarantor, as applicable, of each of the Repurchase Documents have been duly
authorized by all necessary corporate or other action on its part; and each
Repurchase Document has been duly and validly executed and delivered by the
Seller, the Servicer or the Guarantor, as applicable, and constitutes a legal,
valid and binding obligation of the Seller, the Servicer or the Guarantor, as
applicable, enforceable against the Seller, the Servicer or the Guarantor, as
applicable, in accordance with its terms.

6.07      Approvals.

(a)      No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by the Seller, the Servicer
or the Guarantor, as applicable, of the Repurchase Documents or for the
legality, validity or enforceability thereof, except for filings and recordings
in respect of the Liens created pursuant to this Repurchase Agreement and the
filing of this Repurchase Agreement and the Guaranty with the SEC, which filing
will be made in a timely manner by the Seller.

(b)      The Seller and each Servicer is approved by Fannie Mae, Freddie Mac,
and Ginnie Mae as an approved seller or issuer and servicer, as applicable, and,
to the extent applicable, the Seller has all other approvals required with
respect to the FHA, VA, RHS and any other Agency, in each case is in good
standing (such collective approvals and conditions, “Agency Approvals”), with no
event having occurred or the Seller having any reason whatsoever to believe or
suspect will occur (including, without limitation, a change in insurance
coverage) which would either make the Seller (or any Servicer) unable to comply
with the eligibility requirements for maintaining all such applicable Agency
Approvals or require notification to the relevant Agency.  The Seller (and any
Servicer) has adequate financial standing, servicing facilities, procedures and
experienced personnel necessary for the sound servicing of mortgage loans of the
same types as





-51-

--------------------------------------------------------------------------------

 



may from time to time constitute Mortgage Loans and in accordance with Accepted
Servicing Practices.

6.08      Margin Regulations.  Neither the making of any Transaction hereunder,
nor the use of the proceeds thereof, will violate or be inconsistent with the
provisions of Regulation T, U or X.

6.09      Taxes.  The Seller, the Guarantor and their Subsidiaries have filed
all Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by any of them, except for any
such taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided.  The charges, accruals and reserves on the books of the
Seller and the Guarantor and their Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of the Seller or the Guarantor, as
applicable, adequate.

6.10      Investment Company Act.  Neither the Seller nor any of its
Subsidiaries is an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

6.11      Purchased Items; Security.

(a)      The Seller has not assigned, pledged, or otherwise conveyed or
encumbered any Mortgage Loan to any other Person, and immediately prior to the
sale of such Mortgage Loan to the Buyer, the Seller was the sole owner of such
Mortgage Loan and had good and marketable title thereto, free and clear of all
Liens, in each case except for Liens to be released before or simultaneously
with the sale to the Buyer hereunder and Liens granted in favor of the Buyer
hereunder.  No Mortgage Loan sold to the Buyer hereunder was acquired (by
purchase or otherwise) by the Seller from an Affiliate of the Seller.

(b)      The provisions of this Repurchase Agreement are effective to create in
favor of the Buyer a valid security interest in all right, title and interest of
the Seller in, to and under the Purchased Items.

(c)      Upon (i) receipt by the Custodian of each Mortgage Note endorsed in
blank, and each assignment of the related Mortgage, assigned in blank, by a duly
authorized officer of the Seller unless the related Mortgage Loan is registered
in the MERS System in which case the Seller shall provide evidence of such
registration, and (ii) the issuance by the Custodian to the Buyer of a Master
Trust Receipt therefor, the Buyer shall have a fully perfected first priority
security interest therein, in the Mortgage Loan evidenced thereby and in the
Seller’s interest in the related Mortgaged Property, in the event that any
Transaction was construed to constitute a financing rather than a sale.

(d)      Upon the filing of financing statements on Form UCC-1 naming the Buyer
as “Secured Party” and the Seller as “Debtor,” and describing the Purchased
Items as the “Collateral,” in the jurisdictions and recording offices listed on
Schedule 2 attached hereto, the security interests granted hereunder in the
Purchased Items will constitute fully perfected first priority security





-52-

--------------------------------------------------------------------------------

 



interests under the Uniform Commercial Code in all right, title and interest of
the Seller in, to and under such Purchased Items which can be perfected by
filing under the Uniform Commercial Code, in the event that any Transaction is
construed to constitute a financing rather than a sale.

6.12      Chief Executive Office/Jurisdiction of Organization.  On the Effective
Date, the Seller’s chief executive office and operational facilities are located
at 3043 Townsgate Road, Westlake Village, California 91361.  On the Effective
Date, the Seller’s jurisdiction of organization is the state of Delaware.

6.13      Location of Books and Records.  The location where the Seller keeps
its books and records, including all computer tapes and records relating to the
Purchased Items is its chief executive office.

6.14      Reserved. 

6.15      True and Complete Disclosure.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Seller, the Servicer or the Guarantor to the Buyer in connection with the
negotiation, preparation or delivery of this Repurchase Agreement and the other
Repurchase Documents or included herein or therein or delivered pursuant hereto
or thereto, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by or on behalf of the Seller, the Servicer or the Guarantor to the Buyer
in connection with this Repurchase Agreement and the other Repurchase Documents
and the transactions contemplated hereby and thereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified.  There is no fact known to a Responsible Officer of the Seller, after
due inquiry, that could reasonably be expected to have a Material Adverse Effect
that has not been disclosed herein, in the other Repurchase Documents or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Buyer for use in connection with the transactions
contemplated hereby or thereby.

6.16      Tangible Net Worth.  The Tangible Net Worth of the Seller is not less
than $500,000,000.

6.17      ERISA.  Each Plan to which the Seller or the Guarantor, or their
Subsidiaries make direct contributions, and, to the knowledge of the Seller,
each other Plan and each Multiemployer Plan, is in compliance in all material
respects with, and has been administered in all material respects in compliance
with, the applicable provisions of ERISA, the Code and any other Federal or
State law.  No event or condition has occurred and is continuing as to which the
Seller or the Guarantor would be under an obligation to furnish a report to the
Buyer under Section 7.01(d) hereof.  The present value of all accumulated
benefit obligations under each Plan subject to Title IV of ERISA (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the





-53-

--------------------------------------------------------------------------------

 



most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such Plans.  The Seller and the Guarantor, and their
Subsidiaries do not provide any material medical or health benefits to former
employees other than as required by the Consolidated Omnibus Budget
Reconciliation Act, as amended, or similar state or local law at no cost to the
employer.

6.18      Delivery of Mortgage Loans.  The Seller has no reason to believe,
after reasonable and diligent inquiry respecting (among other things) the
relevant Mortgage Loan Documents, the characteristics and quality of the
Mortgage Loans, that the transfer will not occur as required pursuant to this
Repurchase Agreement.

6.19      Subsidiaries.  The Seller, the Servicer and the Guarantor have no
subsidiaries other than those identified on Schedule 3.

6.20      Regulatory Status.  The Seller is not a “bank holding company” or a
direct subsidiary of a “bank holding company” as defined in the Bank Holding
Company Act of 1956, as amended, and Regulation Y thereunder of the Board of
Governors of the Federal Reserve System.

6.21      Takeout Commitments; Takeout Assignments.  Each Takeout Commitment (if
any) has been delivered by the Seller and constitutes a valid, binding and
existing obligation of a Takeout Investor, enforceable against the Seller and
the Takeout Investor, respectively, in accordance with its terms (subject to
bankruptcy laws and other similar laws of general application affecting rights
of creditors and subject to the application of the rules of equity, including
those relating to specific performance).  If requested by the Buyer, each
Takeout Commitment (if any) has been duly and validly assigned by the Seller to
the Buyer pursuant to a Takeout Assignment.

6.22      Identification of Servicer(s). Each Servicer of any Mortgage Loans
shall be identified in writing to the Buyer and must be acceptable to the Buyer
in its sole reasonable discretion.  The Seller shall provide written
notification to the Buyer within two (2) Business Days of any rating agency
reducing the credit or servicer rating applicable to any Servicer below
(i) “SQ3”, as rated by Moody’s or (ii) “Average”, as rated by S&P.”

6.23      Solvency.  After giving effect to each Transaction (i) the amount of
the “present fair saleable value” of the assets of the Seller and of the Seller
and its Subsidiaries, taken as a whole, will, as of such date, exceed the amount
of all “liabilities of the Seller and of the Seller and its Subsidiaries, taken
as a whole, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (ii) the present fair saleable
value of the assets of the Seller and of the Seller and its Subsidiaries, taken
as a whole, will, as of such date, be greater than the amount that will be
required to pay the liabilities of the Seller and of the Seller and its
Subsidiaries, taken as a whole, on their respective debts as such debts become
absolute and matured, (iii) neither the Seller, nor the Seller and its
Subsidiaries, taken as a whole, will have, as of such date, an unreasonably
small amount of capital with which to conduct their respective businesses, and
(iv) the Seller and the Seller and its Subsidiaries, taken as a whole, will be
able to pay their respective debts as they mature.  The Seller does not intend
to incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature.  The Seller is not contemplating





-54-

--------------------------------------------------------------------------------

 



the commencement of insolvency, bankruptcy, liquidation or consolidation
proceedings or the appointment of a receiver, liquidator, conservator, trustee
or similar official in respect of the Seller or any of its assets.  The Seller
is not transferring any Mortgage Loans with any intent to hinder, delay or
defraud any of its creditors.  For purposes of this Section, “debt” means
“liability on a claim,” “claim” means any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured, and (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

6.24      Loans Subject to Consent or Other Orders.  No Mortgage Loan violates
any consent order or decree or any judicial, regulatory, administrative or other
similar judgments, orders, stipulations, awards, writs or injunctions applicable
to the Buyer.

6.25      Licenses.  The Buyer will not be required as a result of purchasing
the Mortgage Loans to be licensed, registered or approved or to obtain permits
or otherwise qualify (i) to do business in any state in which it is not
currently so required or (ii) under any state or other jurisdiction’s consumer
lending, fair debt collection or other applicable state or other jurisdiction’s
statute or regulation.

6.26      True Sales.  Any and all interest of a Qualified Originator in, to and
under any Mortgage funded in the name of or acquired by such Qualified
Originator or seller which is an Affiliate of the Seller has been sold,
transferred, conveyed and assigned to the Seller pursuant to a legal sale and
such Qualified Originator retains no interest in such Loan, and if so requested
by the Buyer, such sale is covered by an opinion of counsel to that effect in
form and substance acceptable to the Buyer.

6.27      No Burdensome Restrictions.  No Requirement of Law or Contractual
Obligation of the Seller, the Servicer or the Guarantor has a Material Adverse
Effect.

6.28      Origination and Acquisition of Mortgage Loans.  The Mortgage Loans
were originated by the Seller or a Qualified Originator, and the origination and
collection practices used by the Seller or Qualified Originator, as applicable,
with respect to the Mortgage Loans have been, in all material respects legal and
in compliance with all laws with respect to unfair and deceptive lending
practices and Predatory Lending Practices, proper, prudent and customary in the
residential mortgage loan origination and servicing business, and in accordance
with FHA, VA, RHS, Ginnie Mae, Fannie Mae and Freddie Mac standards as
applicable, and in accordance with the Guidelines. All Mortgage Loans are in
conformity with the Guidelines and are eligible for sale to Ginnie Mae, Fannie
Mae or Freddie Mac or for guaranty by the VA or the RHS or for insurance by the
FHA, and satisfy all applicable requirements for delivery to the appropriate
Agency.  Each of the Mortgage Loans complies with the representations and
warranties listed in Schedule 1 hereto.  The Seller shall provide written notice
to the Buyer of any material change in the process and standards pursuant to
which Qualified Originators are approved and shall notify the Buyer of any
Qualified Originators that are approved following the Effective Date.





-55-

--------------------------------------------------------------------------------

 



6.29      No Broker.  The Seller has not dealt with any broker, investment
banker, agent, or other person, except for the Buyer, who may be entitled to any
commission or compensation in connection with the sale of Mortgage Loans
pursuant to this Repurchase Agreement; provided, that if the Seller has dealt
with any broker, investment banker, agent, or other person, except for the
Buyer, who may be entitled to any commission or compensation in connection with
the sale of Mortgage Loans pursuant to this Agreement, such commission or
compensation shall have been paid in full by the Seller.

6.30      FHA/VA/RHS.  Each of the Seller and/or any Qualified Originator, if
required and applicable, is an FHA Approved Mortgagee, a VA Approved Lender
and a Rural Housing Service Approved Lender, in good standing to originate and
service mortgages and has not been suspended as a mortgagee or servicer by the
FHA, VA or RHS, as applicable.  The Seller and Servicer are not under review or
investigation or have knowledge of imminent or future investigation, by the FHA,
VA or RHS.

6.31      Seller’s Internal Mortgage Tracking System.  Each printout and paper
copy produced by the Seller’s internal mortgage tracking system and delivered to
the Buyer is true, complete and accurate.

6.32      Servicer Approvals; Compliance with Guidelines.  The Seller (in the
event it is acting as Servicer), the Servicer and any third-party servicer
servicing any Mortgage Loans hereunder has all consents, licenses and approvals
necessary to service loans on behalf of each Agency and has remained at all
times in compliance with the Guidelines.

6.33      Fannie Mae/Freddie Mac/Ginnie Mae.  Each of the Seller, Servicer
and/or any Qualified Originator, if required and applicable, and Servicer, if
applicable is, as applicable, a seller approved by Fannie Mae, Freddie Mac and
Ginnie Mae, in good standing to originate and service mortgages and has not been
suspended as a mortgagee or servicer by Fannie Mae, Freddie Mac or Ginnie
Mae.  The Seller and Servicer are not under review or investigation or have
knowledge of imminent or future investigation, by Fannie Mae, Freddie Mac or
Ginnie Mae.

6.34      Servicing. The Seller, the Servicer or any third party Servicer has
adequate financial standing, servicing facilities, procedures and experienced
personnel necessary for the sound servicing of mortgage loans, of the same types
as may from time to time constitute Mortgage Loans and in accordance with
Accepted Servicing Practices.

6.35      Financial Covenants .  Each of the Seller and the Guarantor is in
compliance with their respective Financial Covenants as follows.

(a)  Minimum Tangible Net Worth  (Section 7.14 of the Repurchase
Agreement).  $500,000,000 in the case of the Seller.

(b)  Maximum Total Indebtedness to Tangible Net Worth Ratio (Section
7.15).  10:1 in the case of the Seller.

(c)  Minimum Profitability (Section 7.16).  $1.00 in at least one of the two
most recent calendar quarters in the case of the Seller.





-56-

--------------------------------------------------------------------------------

 



(d)  Minimum Liquidity (Section 7.18).  $40,000,000 in the case of the Seller.

In each case, the foregoing is subject to Section 7.35 of the Repurchase
Agreement.  In the event that Guarantor becomes an operating company or ceases
to be a holding company, Seller agrees, at the sole option of Buyer, to enter
into an amendment to this Agreement to require Guarantor to make financial
representations, warranties and covenants to Buyer, the substance of which shall
contain financial tests substantially similar to the financial tests contained
in Sections 6.35 and 7.14,  7.15,  7.16 and 7.18 herein. 

6.36      FIRREA Settlements.  Neither the Seller nor the Servicer are subject
to any ongoing FIRREA settlement involving a consumer relief schedule with the
U.S. Department of Justice, nor are they or either of them providing, and shall
not provide, the required reporting to any party under a mortgage-related FIRREA
settlement, nor has Seller pledged, sold or transferred, nor shall it, without
the consent of Buyer, pledge, sell or transfer, any Consumer Relief Credit
Eligible Asset to any other person that is subject to an ongoing FIRREA
settlement involving a consumer relief schedule with the U.S. Department of
Justice.  If any of the Seller, the Guarantor and/or the Servicer become(s)
subject to a FIRREA settlement involving a consumer relief schedule with the
U.S. Department of Justice, the Seller will provide prompt written notice to the
Buyer.

Section 7.             Covenants of the Seller.  The Seller covenants and agrees
with the Buyer that, so long as any Transaction is outstanding and until payment
in full of all Repurchase Obligations:

7.01      Financial Statements.  The Seller shall deliver to the Buyer:

(a)      as soon as available, and in any event not later than forty-five (45)
days after the end of each calendar month, (i) the unaudited consolidated
balance sheet of the Seller as at the end of such month and the related
unaudited consolidated statement of income and retained earnings and
consolidated statement of equity of the Seller for such month and the portion of
the fiscal year through the end of such month, accompanied by a certificate of a
Responsible Officer of the Seller, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Seller in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments), (ii) a certificate of a Responsible Officer of the
Seller, which certificate shall state that there is no Event of Default under
Sections 8.01(ff),  (gg),  (hh) or (ii) of this Repurchase Agreement, and (iii)
a certificate of a Responsible Officer of the Guarantor, which certificate shall
state that the Guarantor is in compliance with the liquidity requirements of
Section 7.18 of this Repurchase Agreement;

(b)      as soon as available and in any event within forty-five (45) days after
the end of each of the first three quarterly fiscal periods of each fiscal year
of the Seller and the Guarantor, the unaudited consolidated balance sheet of the
Seller and the Guarantor as at the end of such period and the related unaudited
consolidated statement of income and retained earnings, consolidated statement
of cash flows and consolidated statement of equity for the Seller and the
Guarantor for such period and the portion of the fiscal year through the end of
such period,





-57-

--------------------------------------------------------------------------------

 



accompanied by a certificate of a Responsible Officer of the Seller or the
Guarantor, as applicable, which certificate shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of the Seller or the Guarantor, as applicable, in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments);

(c)      as soon as available and in any event within ninety (90) days after the
end of each fiscal year of the Seller and the Guarantor, the consolidated
balance sheet of the Seller and the Guarantor as at the end of such fiscal year
and the related consolidated statement of income and retained earnings,
consolidated statement of cash flows and consolidated statement of equity for
the Seller and the Guarantor for such year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall not be qualified as to scope of audit or going concern and shall
state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of the Seller and the
Guarantor as at the end of, and for, such fiscal year in accordance with GAAP,
and a certificate of such accountants stating that, in making the examination
necessary for their opinion, they obtained no knowledge, except as specifically
stated, of any Default or Event of Default;

(d)      from time to time such other information regarding the financial
condition, operations, or business of the Seller, the Servicer or the Guarantor
as the Buyer may reasonably request; and

(e)      as soon as reasonably possible, and in any event within thirty (30)
days after a Responsible Officer of the Seller knows, or with respect to any
Plan or Multiemployer Plan to which the Seller or the Guarantor or any of their
Subsidiaries makes direct contributions, has reason to believe, that any of the
events or conditions specified below with respect to any Plan or Multiemployer
Plan has occurred or exists, a statement signed by a senior financial officer of
the Seller or the Guarantor, as applicable, setting forth details respecting
such event or condition and the action, if any, that the Seller or the
Guarantor, as applicable, or its ERISA Affiliate proposes to take with respect
thereto (and a copy of any report or notice required to be filed with or given
to PBGC by the Seller or the Guarantor or an ERISA Affiliate with respect to
such event or condition):

(i)      any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including without limitation the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

(ii)      the distribution under Section 4041(c) of ERISA of a notice of intent
to terminate any Plan or any action taken by the Seller or the Guarantor or an
ERISA Affiliate to terminate any Plan;





-58-

--------------------------------------------------------------------------------

 



(iii)      the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by the Seller or the Guarantor or any ERISA Affiliate of a notice
from a Multiemployer Plan that such action has been taken by PBGC with respect
to such Multiemployer Plan;

(iv)      the complete or partial withdrawal from a Multiemployer Plan by the
Seller or the Guarantor or any ERISA Affiliate that results in liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by the Seller or
the Guarantor or any ERISA Affiliate of notice from a Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA;

(v)      the institution of a proceeding by a fiduciary of any Multiemployer
Plan against the Seller or the Guarantor or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within thirty (30) days;
and

(vi)      the adoption of an amendment to any Plan that would result in the loss
of tax-exempt status of the Plan and trust of which such Plan is a part if the
Seller or the Guarantor or an ERISA Affiliate fails to provide timely security
to such Plan if and as required by the provisions of Section 401(a)(29) of the
Code or Section 307 of ERISA.

The Seller will furnish to the Buyer, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) above, and cause the Guarantor
to furnish to the Buyer, at the time it furnishes each set of financial
statements pursuant to paragraphs (b) and (c) above, an officer’s certificate in
the form of Exhibit N hereto (each a “Compliance Certificate”) signed by a
Responsible Officer of the Seller or the Guarantor, as applicable (i) in the
case of the Seller, certifying that, both immediately prior to the entering into
each Transaction that has been entered into during the period since the delivery
to Buyer of the immediately preceding Compliance Certificate (or, with respect
to the first such certificate, since the Effective Date) and also after giving
effect to each such Transaction and to the intended use of the Purchase Price
paid to the Seller in respect thereof, the representations and warranties made
by the Seller in Section 6 and Schedule 1 hereof, and elsewhere in each of the
Repurchase Documents, were true, correct and complete in all material respects
(or otherwise waived in writing) on and as of the date of the making of each
such Transaction (in the case of the representations and warranties in Section
6.11,  Section 6.24 and the last two sentences of Section 6.28 and Schedule 1,
solely with respect to Mortgage Loans subject to such outstanding Transactions)
with the same force and effect as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), (ii) in the case of the Seller,
certifying that Seller is, and as of the date of each Transaction that was
entered during the period since the delivery to Buyer of the immediately
preceding Compliance Certificate (or, with respect to the first such
certificate, since the Effective Date) was, in compliance, in all material
respects, with all governmental licenses and authorizations, statutory and
regulatory requirements, and qualified to do business and in good standing in
all required jurisdictions, (iii) in the case of the Seller and the Guarantor,
stating that, to the best of such Responsible Officer’s knowledge, the Seller
during such fiscal period or year has observed or performed in all material
respects all of its covenants and other agreements, and satisfied every
condition, contained in this Repurchase Agreement and the other Repurchase
Documents to be observed, performed or satisfied by it, and that such





-59-

--------------------------------------------------------------------------------

 



Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and, if any Default or Event of Default
has occurred and is continuing, describing the same in reasonable detail and
describing the action the Seller has taken or proposes to take with respect
thereto), (iv) in the case of the Seller and the Guarantor, showing in detail
the calculations supporting such Responsible Officer’s certification of the
Seller’s compliance with the requirements of Sections 7.14,  7.15,  7.16 and
7.18 and (v) in the case of the Seller, stating that neither Seller nor any of
its Affiliates has entered into a new, or amended any existing, repurchase
agreement or other credit facility with any Person that is a More Favorable
Agreement, as defined in Section 7.35 of this Repurchase Agreement, or the new
terms have been provided to Buyer and are set forth on a schedule attached to
such certificate.  At the time the Compliance Certificate is provided by the
Seller, the Seller shall provide to the Buyer a narrative description detailing
the repurchase and indemnity requests or demands made upon the Seller, the
Servicer or the Guarantor by any third party investors (including any Agency).

7.02      Litigation.  The Seller will promptly, and in any event within 10 days
after service of process on any of the following, give to the Buyer notice of
all litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are pending or threatened) or other legal
or arbitrable proceedings affecting the Seller, the Servicer, the Guarantor or
any of their Subsidiaries or affecting any of the Property of any of them before
any Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Repurchase Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $10,000,000, (iii) which,
individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Material Adverse Effect, or (iii) requires filing with the
Securities and Exchange Commission in accordance with the 1934 Act and any rules
thereunder.

7.03      Existence, etc.  The Seller will, and the Seller will cause the
Servicer and the Guarantor to:

(a)      preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises (including, but not limited to, any
FHA, VA or RHS licenses) or approvals (provided that nothing in this Section
7.03(a) shall prohibit any transaction expressly permitted under Section 7.04
hereof);

(b)      comply with the requirements of all applicable laws, rules, regulations
and orders of Governmental Authorities (including, without limitation,
Prescribed Laws, all environmental laws, all laws with respect to unfair and
deceptive lending practices and Predatory Lending Practices) if failure to
comply with such requirements would be reasonably likely (either individually or
in the aggregate) to have a Material Adverse Effect;

(c)      keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;

(d)      not change its jurisdiction of organization from the jurisdiction
referred to in Section 6.11 unless it shall have provided the Buyer thirty (30)
days’ prior written notice of such change;





-60-

--------------------------------------------------------------------------------

 



(e)      pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained in conformance with GAAP; and

(f)      permit representatives of the Buyer, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Buyer; provided that, prior to a
Default or Event of Default, Buyer shall provide not less than three (3)
Business Days’ prior notice of any such examination.

7.04      Prohibition of Fundamental Changes.  Neither the Seller, the Servicer
nor the Guarantor shall (a) enter into any transaction of merger or
consolidation or amalgamation in which it is not the surviving entity or which
may result in a Material Adverse Effect, or (b) liquidate, wind up or dissolve
itself (or suffer any liquidation, winding up or dissolution). The Seller shall
not, without the prior written consent of the Buyer, directly or indirectly
materially alter, modify or otherwise change: (i) its current business
operations; and (ii) its current mortgage loan origination platform (including
but not limited to its process of mortgage loan acquisitions). Neither the
Seller, the Servicer nor the Guarantor shall convey, sell, lease, assign,
transfer or otherwise dispose of (collectively, “Transfer”), all or
substantially all of its Property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired or allow any Subsidiary to Transfer substantially all of its assets to
any Person; provided, that the Seller, the Servicer or the Guarantor may after
prior written notice to the Buyer allow such action with respect to any
Subsidiary which is not a material part of the Seller’s, the Servicer’s or the
Guarantor’s overall business operations.  Neither the Seller nor the Guarantor
shall create or acquire any material Subsidiary that is not consistent with its
current business operations and platform without the prior written consent of
the Buyer, which consent shall not be unreasonably withheld or delayed.

7.05      Margin Deficiency. If at any time there exists a Margin Deficiency,
the Seller shall cure such Margin Deficiency in accordance with Section 2.06
hereof.

7.06      Notices.  The Seller shall give notice to the Buyer:

(a)      promptly upon receipt of notice or knowledge of the occurrence of any
Default or Event of Default;

(b)      [Reserved];

(c)      with respect to any Mortgage Loan sold to the Buyer hereunder,
immediately upon receipt of notice or knowledge that the underlying Mortgaged
Property has been damaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty, or otherwise damaged so as to
affect materially and adversely the Market Value of such Mortgage Loan or that
such Mortgage Loan breaches any representation or warranty listed on Schedule 1
hereto;





-61-

--------------------------------------------------------------------------------

 



(d)      promptly upon receipt of notice or knowledge of (i) any default related
to any Purchased Items, (ii) any Lien or security interest (other than security
interests created hereby or by the other Repurchase Documents) on, or claim
asserted against, any of the Purchased Items or (iii) any event or change in
circumstances which could reasonably be expected to have a Material Adverse
Effect;

(e)      promptly upon any material and adverse change in the market value of
any or all of the Seller’s, the Servicer’s or the Guarantor’s assets;

(f)      promptly upon notice or knowledge of the occurrence of any event (other
than a Reportable Event) described in Section 8(n) hereof without regard to its
materiality;

(g)      promptly upon notice or knowledge of the occurrence of any material
Reportable Event; 

(h)      promptly upon any change in the name or ownership of the Seller, the
Servicer or the Guarantor; and

(i)      promptly upon any occurrence described in the last sentence of Section
6.36.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Seller setting forth details of the occurrence
referred to therein and stating what action the Seller has taken or proposes to
take with respect thereto.

7.07      Interest Rate Protection Agreements.  The Seller shall deliver to the
Buyer monthly a written summary of the notional amount of all outstanding
Interest Rate Protection Agreements.

7.08      Reports.  (i) The Seller shall upon request of the Buyer provide the
Buyer with a report, which report shall include, among other items, a summary of
the Seller’s delinquency and loss experience with respect to mortgage loans
serviced by the Seller, any Servicer or any designee of either, plus any such
additional reports as the Buyer may reasonably request with respect to the
Seller’s or any Servicer’s servicing portfolio or pending originations of
mortgage loans, including reporting necessary to comply with the obligations of
the Buyer under the Settlement Agreement.  The Seller shall provide notice upon
becoming aware of any material penalties, sanctions or charges levied, or
threatened to be levied, against it or any change or threatened change in
approval status, or the commencement of any Agency audit (other than an audit
conducted for due diligence purposes in the normal course of business by an
Agency in accordance with the Agency’s policies) or investigation, or the
institution of any action or the threat of institution of any action against
Seller by any Agency, HUD or any other agency, or any supervisory or regulatory
Governmental Authority supervising or regulating the origination or servicing of
mortgage loans by, or the issuer or seller status of, the Seller.

(ii)      Seller will report to Buyer on a quarterly basis any repurchases by
Seller from Ginnie Mae, Fannie Mae or Freddie Mac of Mortgage Loans that were
the subject of a Transaction under this Repurchase Agreement.

7.09      Guidelines.





-62-

--------------------------------------------------------------------------------

 



(a)      Without the prior written consent of the Buyer, the Seller shall not
originate Mortgage Loans in a manner inconsistent with the Guidelines.  If a
Mortgage Loan becomes a Credit Denied Asset and the Monitor has specified one or
more loan characteristics constituting reasons for rejecting the related Credit
Toward Settlement, then Seller, in consultation with Buyer, shall promptly take
reasonable steps to prevent the future sale to Buyer of Mortgage Loans having
such or reasonably similar characteristics (the “Rejected Characteristics”). 
After an Eligible Mortgage Loan becomes a Credit Denied Asset, (i) Seller shall
not be required to repurchase the Credit Denied Asset or other Purchased Items
with Rejected Characteristics until the Repurchase Date that would otherwise
occur in the normal course of this Agreement for the related Transaction, and
(ii) Buyer shall not lower the Market Value or change the dwell time of the
Credit Denied Asset or other Purchased Items with Rejected Characteristics due
to the Rejected Characteristics of such Eligible Mortgage Loans.  The Seller
agrees to provide notice to the Buyer within three (3) Business Days of any
material modifications to be made to the Guidelines that will impact either the
Buyer or any mortgage loans that will become Mortgage Loans.  The Seller agrees
to notify the Buyer in the event that any material changes are made to the
Underwriting Guidelines following the Effective Date.  If the Buyer reasonably
determines that a change is not acceptable to the Buyer, the Buyer will have no
obligation to finance any Mortgage Loans that are originated pursuant to the new
Underwriting Guidelines.

(b)      The Seller shall originate Mortgage Loans in a manner which is
consistent with sound underwriting and appraisal practices, and in compliance
with applicable federal and state consumer protection laws including, without
limitation, all laws with respect to unfair or deceptive practices and all laws
relating to Predatory Lending Practices.

7.10      Transactions with Affiliates.  Neither the Seller nor the Guarantor
will enter into any transaction, including without limitation any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate unless such transaction is (a) not otherwise prohibited under this
Repurchase Agreement, (b) in the ordinary course of the Seller’s or the
Guarantor’s business and (c) upon fair and reasonable terms no less favorable to
the Seller or the Guarantor than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
prohibited by this Section 7.10 to any Affiliate. 

7.11      Limitation on Liens.  The Seller will defend the Purchased Items
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to the Purchased Items, other than the security
interests created under this Repurchase Agreement, and the Seller will defend
the right, title and interest of the Buyer in and to any of the Purchased Items
against the claims and demands of all persons whomsoever.

7.12      Limitation on Guarantees.  Neither the Seller nor the Guarantor shall
create, incur, assume or suffer to exist any Guarantees except (i) to the extent
reflected in the Seller’s or the Guarantor’s financial statements or notes
thereto and (ii) to the extent the aggregate Guarantees do not exceed $250,000
in the case of the Seller.

7.13      Limitation on Distributions.  Upon and during the continuance of a
Default or Event of Default, the Seller shall not and, upon and during the
continuance of an Event of Default the Guarantor shall not, declare or pay any
dividends upon any shares of the Seller’s or the Guarantor’s, as applicable,
stock now or hereafter outstanding, nor shall the Seller or the





-63-

--------------------------------------------------------------------------------

 



Guarantor set apart assets for, a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of any equity
or partnership interest of the Seller or the Guarantor, whether now or hereafter
outstanding, or make any other distribution in respect of any of the foregoing
or to any shareholder or equity owner of the Seller or the Guarantor either
directly or indirectly, whether in cash or property or in obligations of the
Seller or the Guarantor or any of the Seller’s or the Guarantor’s consolidated
Subsidiaries.

7.14      Maintenance of Tangible Net Worth.  The Seller shall not permit its
Tangible Net Worth at any time to be less than $500,000,000.

7.15      Maintenance of Ratio of Total Indebtedness to Tangible Net Worth.  The
Seller shall not permit its ratio of Total Indebtedness to Tangible Net Worth at
any time to be greater than 10:1.

7.16      Maintenance of Profitability.  The Seller shall maintain Net Income,
generated in at least one of the two consecutive fiscal quarters, measured on
the last day of each fiscal quarter, in an amount equal to or more than $1.00.

7.17      Servicer; Servicing File.  The Seller or the Servicer shall provide to
the Buyer on the fifth Business Day of each month a Servicer Report.  The Seller
shall not cause the Mortgage Loans to be serviced by any servicer other than a
servicer expressly approved in writing by the Buyer. 

7.18      Maintenance of Liquidity.  The Seller shall ensure that, as of the end
of each calendar month, it has unencumbered Cash Equivalents of $40,000,000.

7.19      Required Filings.  The Seller shall promptly provide the Buyer with
copies of all documents which the Seller, the Servicer, the Guarantor or any
Affiliate of the Seller, the Servicer or the Guarantor is required to file with
the Securities and Exchange Commission in accordance with the 1934 Act or any
rules thereunder, unless such documents are filed with EDGAR.

7.20      No Adverse Selection.  The Seller has not selected any Purchased Item
in a manner so as to adversely affect the Buyer’s interests.

7.21      Loans subject to Consent or Other Orders.  If Buyer determines, in its
sole good faith discretion, that any Mortgage Loan breaches the representation
and warranty in Section 6.24 of this Repurchase Agreement (whether or not such
breach is material), then the Seller shall immediately, and in no case later
than one (1) Business Day following discovery by, or notice to, Seller of such
breach, repurchase such Mortgage Loan at the related Repurchase Price.  The date
on which the Seller repurchases such Mortgage Loan will be considered the
“Repurchase Date” for such Mortgage Loan.  The Buyer shall provide written
notice to the Seller of any consent order or decree or any judicial, regulatory,
administrative or other similar judgment, order stipulation, award, writ or
injunction applicable to the Buyer.

7.22      Additional Warehouse Lines.  Seller shall maintain mortgage funding
facilities (including warehouse lines of credit, purchase facilities and
off-balance sheet funding





-64-

--------------------------------------------------------------------------------

 



facilities) for similar assets to the Eligible Assets with other parties so that
the Maximum Amount represents no more than 50% of Sellers Parties’ available
warehouse credit at any time.

7.23      Agency Approvals.  Should the Seller or the Servicer, for any reason,
cease to possess all required and applicable Agency Approvals, or should
material notification to the relevant Agency be required, the Seller shall so
notify the Buyer immediately in writing.  Notwithstanding the preceding
sentence, the Seller shall take all necessary action to maintain all of its (and
each Servicer’s) applicable Agency Approvals at all times during the term of
this Repurchase Agreement and so long as any Transaction remains outstanding.

7.24      Takeout Commitments; Takeout Assignments.  If requested by the Buyer,
each Takeout Commitment (if any) will be duly and validly assigned by the Seller
to the Buyer pursuant to a Takeout Assignment.

7.25      Maintenance of Property; Insurance.  The Seller and the Guarantor
shall keep all property useful and necessary in its business in good working
order and condition.  The Seller and the Servicer shall maintain errors and
omissions insurance and/or mortgage impairment insurance and blanket bond
coverage in such amounts as are in effect on the Effective Date and are
customarily required by Fannie Mae, Freddie Mac and Ginnie Mae (as disclosed to
the Buyer in writing) and shall not reduce such coverage without the written
consent of the Buyer, and shall also maintain such other insurance with
financially sound and reputable insurance companies, and with respect to
property and risks of a character usually maintained by entities engaged in the
same or similar business similarly situated, against loss, damage and liability
of the kinds and in the amounts customarily maintained by such entities. The
Seller and the Servicer shall maintain endorsements for theft of warehouse
lender money and collateral naming the Buyer as a loss payee under its bond
coverage or other fidelity insurance and as a direct loss payee/right of action
under its bond or other fidelity insurance policy.

7.26      MERS Designated Mortgage Loans.  With respect to each MERS Designated
Mortgage Loan, neither the Seller nor the Servicer shall identify, or permit to
be identified, any party other than Buyer in the field “warehouse/gestation” on
the MERS® system without the express written consent of the Buyer.  The Buyer
shall have the right to require the Seller or the Servicer, at the sole cost and
expense of the Seller, to deregister each MERS Designated Mortgage Loan from the
MERS® system and require MERS to prepare assignments of mortgage as specified by
the Buyer.

7.27      Loan Purchase Agreements.  The Seller shall maintain at least one
whole loan purchase agreement with at least one third party purchaser or Agency,
pursuant to which such third party purchaser or Agency has agreed to purchase
Eligible Mortgage Loans from the Seller.  The Seller shall not be in material
default under any purchase agreement with any third party purchaser or
Agency.  The Seller shall ensure that each Mortgage Loan sold to the Buyer in a
Transaction hereunder which is subject to a Takeout Commitment with a third
party purchaser is eligible for sale to such third party purchaser or Agency
pursuant to the related purchase agreement.

7.28      [Reserved].





-65-

--------------------------------------------------------------------------------

 



7.29      Power of Attorney.  The Seller shall, from time to time at the request
of the Buyer, deliver to the Buyer any powers of attorney or other documentation
required by the Buyer to ensure the enforceability under applicable law of any
rights and/or powers granted to the Buyer in Section 4.04 of this Repurchase
Agreement.

7.30      Quality Control.  The Seller and the Servicer shall maintain an
internal quality control program that evaluates and monitors, on a regular
basis, the overall quality of (i) its origination activities (including its
compliance with all requirements of the Freddie Mac Loan Prospector (LP), the
Fannie Mae DeskTop Underwriting (DU) program, and all applicable laws with
respect to unfair and deceptive lending practices and Predatory Lending
Practices and (ii) its servicing activities and that ensures that the Mortgage
Loans are serviced in accordance with Accepted Servicing Practices and are
serviced in accordance with all applicable Agency Guides; guards against
dishonest, fraudulent or negligent acts; and guards against errors and omissions
by officers, employees or other authorized persons.  The Seller shall notify the
Buyer of the results of any such audit or third party audit of the Seller or the
Servicer and of any issues or violations of policy which are discovered in
connection with such internal quality control program.

7.31      Maintenance of Papers, Records and Files.

(a)      The Seller shall acquire, and the Seller shall build, maintain and have
available, a complete file in accordance with lending industry custom and
practice for each Mortgage Loan.  The Seller will maintain all such Records not
in the possession of Custodian or the Buyer in good and complete condition in
accordance with industry practices and preserve them against loss or
destruction.

(b)      The Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Mortgage Loans in accordance with
industry custom and practice, including those maintained pursuant to subsection
(a).  The Seller shall deliver, and shall cause the Servicer to deliver, to the
Buyer or its designee updates of such Servicing Records at least monthly.  The
Seller will not cause or authorize any Mortgage Loan Documents that are an
original or an only copy to leave Custodian’s possession, except for individual
items removed in connection with servicing a specific Loan, in which event the
Seller will obtain or cause to be obtained a receipt from Custodian for any such
paper, record or file.

(c)      For so long as the Buyer has an interest in or lien on any Mortgage
Loan, the Seller will hold or cause to be held all related Records in trust for
the Buyer.  The Seller shall notify, or cause to be notified, every other party
holding any such Records of the interests and liens granted hereby.

(d)      Upon reasonable advance notice from Custodian or the Buyer, the Seller
shall (x) make any and all such Records available to Custodian or the Buyer to
examine any such Records, either by its own officers or employees, or by agents
or contractors, or both, and make copies of all or any portion thereof, (y)
permit the Buyer or its authorized agents to discuss the affairs, finances and
accounts of each of the Seller, the Servicer and the Guarantor with its
respective chief operating officer and chief financial officer and to discuss
the affairs, finances and accounts of the Seller, the Servicer and the Guarantor
with its independent certified public accountants.





-66-

--------------------------------------------------------------------------------

 



7.32      Taxes, Etc.  The Seller shall pay and discharge or cause to be paid
and discharged, when due, all taxes, assessments and governmental charges or
levies imposed upon the Seller or the Guarantor or upon their income and profits
or upon any of their property, real, personal or mixed (including without
limitation, the Mortgage Loans) or upon any part thereof, as well as any other
lawful claims which, if unpaid, might become a Lien upon such properties or any
part thereof, except for any such taxes, assessments and governmental charges,
levies or claims as are appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
provided.  The Seller shall file, and shall cause the Guarantor to file, on a
timely basis all federal, state and local tax and information returns, reports
and any other information statements or schedules required to be filed by or in
respect of it.

7.33      Delivery of Servicing Rights and Servicing Records.  With respect to
the Servicing Rights appurtenant to each Mortgage Loan, the Buyer shall own, and
the Seller shall deliver, such Servicing Rights to the Buyer on the related
Purchase Date.  The Seller shall deliver (or cause the related Servicer to
deliver) the Servicing Records (including any Agency required records) and the
physical and contractual servicing of each Mortgage Loan, to the Buyer or its
designee upon the termination of the Seller, or Servicer as the servicer
pursuant to Section 13.22.  In addition, with respect to the Servicing Records
for each Mortgage Loan and the physical and contractual servicing of each
Mortgage Loan, the Seller shall deliver (or cause the related Servicer to
deliver) such Servicing Records and, to the extent applicable, the servicing to
the Buyer or its designee within thirty (30) days of the earlier of (i) the
termination of the Seller, or Servicer as the servicer, respectively, of the
Mortgage Loans and (ii) the related Purchase Date for each such Mortgage Loan
(the “Servicing Delivery Requirement”).  Notwithstanding the foregoing, such
Servicing Delivery Requirement will be deemed restated for each such Mortgage
Loan on each Repurchase Date on which such Mortgage Loan is repurchased by the
Seller and becomes subject to a new Transaction (and the immediately preceding
delivery requirement will be deemed to be rescinded), and a new 30 day Servicing
Delivery Requirement will be deemed to commence for such Mortgage Loans as of
such Repurchase Date in the absence of directions to the contrary from the
Buyer.  Further, the Servicing Delivery Requirement will no longer apply to any
Mortgage Loan that is repurchased in full by the Seller in accordance with the
provisions of this Agreement and is no longer subject to a Transaction.  The
Seller’s, or Servicer’s transfer of the Servicing Rights, Servicing Records and
the physical and contractual servicing under this Section shall be in accordance
with customary standards in the industry and such transfer shall include the
transfer of the gross amount of all escrows held for the related mortgagors
(without reduction for unreimbursed advances or “negative escrows”).

7.34      MERS.  The Seller and the Servicer are members of MERS in good
standing and current in the payment of all fees and assessments imposed by MERS,
and shall comply with all rules and procedures of MERS in connection with the
servicing of MERS Loans for as long as such Mortgage Loans are registered with
MERS.

7.35      Maintenance of Financial Covenants.  The Seller and the Buyer each
agree that, to the extent that the Seller is obligated under any other
repurchase agreement, loan agreement, warehouse facility, guaranty or similar
credit facility (whether now in effect or in effect at any time during the term
of this Repurchase Agreement) to comply with a financial covenant that is
comparable to any of the financial covenants set forth in this Repurchase
Agreement and such comparable provision is more restrictive to the Seller or the
Guarantor or otherwise more





-67-

--------------------------------------------------------------------------------

 



favorable to the related lender or buyer thereunder than the parallel provision
hereunder, or is in addition to any financial covenant set forth in this
Repurchase Agreement, then such provision shall, with no further action required
on the part of either the Seller or the Buyer, automatically become a part
hereof and be incorporated herein, and the Seller hereby covenants to maintain,
or cause to be maintained, compliance with such comparable or additional
provision at all times throughout the term of this Repurchase Agreement;
provided, however, that Seller’s obligation to comply with such provision shall
terminate to the extent such provision is no longer in effect under the other
repurchase agreement, loan agreement, warehouse facility, guaranty or similar
credit facility.  The Seller agrees to promptly notify the Buyer of the
execution of any agreement or other document that would cause the provisions of
this Section 7.35 to become effective.  The Seller and the Buyer further agree
to execute and deliver any new guaranties, agreements or amendments to this
Repurchase Agreement evidencing such provisions, provided that the execution of
such amendment shall not be a precondition to the effectiveness of such
amendment, but shall merely be for the convenience of the parties hereto.

7.36      FHA/VA/RHS Loans.  The Seller will maintain the FHA insurance on any
FHA Loan, the Rural Housing Service Guaranty on any RHS Loan and the VA guaranty
on any VA Loan, including without limitation, the payment of any premium owed
thereunder.  The Seller shall make, or cause to be made, all advances and other
payments and provide all such reports and notices as are required under the FHA
Regulations, Rural Housing Service Regulations or VA Regulations, as applicable,
and otherwise take all actions necessary to maintain and keep in full force and
effect, during the term of this Agreement, the FHA Insurance Contract, Rural
Housing Service Guaranty or VA Guaranty Agreement, as applicable, including
providing any notices required to be delivered to the FHA, RHS or the VA, as the
case may be, in connection with the servicing of the Mortgage Loans pursuant
hereto.

7.37      Publicly Traded Company.  Seller shall cause PFSI to maintain its
status as a publicly traded company.

7.38      Acknowledgement of Anti‑Predatory Lending Policies.  Buyer has in
place internal policies and procedures that expressly prohibit its purchase of
any High Cost Mortgage Loan.

7.39      Wet-Ink Mortgage Loans.  In connection with the funding of any Wet-Ink
Mortgage Loan, Seller shall provide to the applicable Closing Agent (with a copy
to Buyer), (i) the Irrevocable Closing Instructions and (ii) final closing
instructions which shall, without limitation, make reference to the Irrevocable
Closing Instructions and stipulate the title insurance company that will be
issuing the applicable title insurance policy and Closing Protection Letter,
which title insurance company shall be an Acceptable Title Insurance
Company.  In no event shall Seller use such final closing instructions to modify
or attempt to modify the terms of the Irrevocable Closing Instructions unless
such modifications are agreed to in advance and in writing by Buyer.  Seller
shall not otherwise modify or attempt to modify the terms of the Irrevocable
Closing Instructions without Buyer's prior written approval.  If the Closing
Agent is not an Acceptable Title Insurance Company, except as otherwise
permitted pursuant to Section 2.07(a)(i), Seller shall also (a) confirm that the
closing is covered by a blanket Closing Protection Letter issued to Buyer by the
title insurance company stipulated in the final closing instructions, and shall
provide a copy of such Closing Protection Letter to Buyer; or (b) provide to
Buyer (1) a Closing Protection Letter





-68-

--------------------------------------------------------------------------------

 



covering the closing issued to Seller by the title insurance company stipulated
in the final closing instructions and (2) a duly executed Assignment of Closing
Protection Letter relating to the above referenced Closing Protection Letter
naming Buyer as the assignee.

7.40      Consumer Relief. 

(a)      Seller shall deliver to the System of Record Provider any and all
information requested by Buyer to be provided to the System of Record Provider,
including, without limitation the information described in Exhibit P, as
modified from time to time with Seller’s consent (not to be unreasonably
withheld), and any other information that Buyer is entitled to receive pursuant
any term or provision of this Agreement upon the same time frame that such
Seller is obligated to provide such information to Buyer pursuant to the
applicable term or provision of this Agreement.

(b)      Seller agrees to (a) cooperate with Buyer to (i) enable Buyer to
satisfy any information, data and due diligence requests of the Monitor,
including, but not limited to, providing Buyer and the Monitor with access to
any and all documents, records, agreements, instruments or information relating
to Seller and the Mortgage Loans in the possession, or under the control, of
Seller (including, but not limited to, any and all documents, records,
agreements, instruments or information relating to any report delivered pursuant
to Section 7.08), (ii) enable Buyer to comply with any of the obligations, terms
and conditions contained in the Settlement Agreement or contemplated therein and
(iii) enable Buyer to comply with any request of the Monitor not set forth in
clause (i) above, including agreeing to amendments reasonably necessary to the
terms of the Repurchase Documents to accommodate any of the foregoing and (b)
meet with the Monitor, at such time and location as Buyer may reasonably
request, and make available to the Monitor, at such time and location as Buyer
may reasonably request, a knowledgeable financial or accounting officer, and
instruct such officer to answer candidly and fully any and all reasonable
questions that the Monitor may address to them in reference to the Mortgage Loan
Files, Mortgage Loans and the financial condition or affairs of Seller and its
Affiliates and Subsidiaries.  Seller and Buyer further agree that all reasonable
and documented out-of-pocket costs and expenses incurred by Buyer and the
Monitor in connection with their respective activities pursuant to this Section
7.40 shall be paid by Buyer.

(c)      Seller (a) shall not, and shall cause Servicer to not, be subject to an
ongoing FIRREA settlement involving a consumer relief schedule with the United
States Department of Justice, (b) shall not provide the required reporting to
any party under a mortgage-related FIRREA settlement, and (c) shall not, without
the consent of Buyer, pledge, sell or transfer, any Consumer Relief Credit
Eligible Asset to any other Person that is subject to an ongoing FIRREA
settlement involving a consumer relief schedules with the United States
Department of Justice.

7.41      Additional Disclosures.  In connection with any Purchased Item, Seller
shall direct Servicer to disclose such disclosures as directed by the Buyer.

Section 8.             Events of Default.  Each of the following events shall
constitute an event of default (an “Event of Default”) hereunder:

(a)      the Seller shall default in the payment of any Repurchase Price or
Price Differential on any Transaction when due (whether at stated maturity, upon
acceleration or at





-69-

--------------------------------------------------------------------------------

 



mandatory or optional prepayment or repurchase) and such default in shall
continue unremedied for a period of one (1) Business Day; or

(b)      the Seller, the Servicer or the Guarantor shall default in the payment
of any other amount payable by it hereunder or under any other Repurchase
Document after notification by the Buyer of such default, and such default shall
have continued unremedied for three (3) Business Days; or

(c)      any representation, warranty or certification made or deemed made
herein or in any other Repurchase Document by the Seller or the Guarantor or any
certificate furnished to the Buyer pursuant to the provisions hereof or thereof
shall prove to have been false or misleading in any material respect as of the
time made or furnished (other than the representations and warranties set forth
in Section 6.24 (unless such Mortgage Loan is not repurchased within two (2)
Business Days of discovery of such breach of Section 6.24), the last two
sentences of Section 6.28 or Schedule 1, which shall be considered solely for
the purpose of determining the Recognized Value of the Mortgage Loans; unless
(i) the Seller shall have made any such representations and warranties with
knowledge that they were materially false or misleading at the time made or (ii)
any such representations and warranties have been determined by the Buyer in its
sole good faith discretion to be materially false or misleading on a regular
basis); or

(d)      the Seller or the Guarantor, as applicable, shall fail to comply with
the requirements of Section 7.03(a),  Section 7.04,  Section 7.05,  Section
7.06, any of Sections 7.10 through 7.16,  Section 7.18, any of Sections 7.20
through 7.23,  Section 7.25 (other than the first sentence of such Section
7.25), Section 7.30,  Section 7.32,  Section 7.33,  Section 7.35 or Section 7.37
hereof; or the Seller shall otherwise fail to comply with the requirements of
Section 7.29 or Section 7.36 hereof and such default shall continue unremedied
for a period of one (1) Business Day; or the Seller shall otherwise fail to
comply with the requirements of Section 7.09,  Section 7.26 or Section 7.31
hereof and such default shall continue unremedied for a period of three (3)
Business Days; or the Seller shall otherwise fail to comply with the
requirements of Section 7.17,  Section 7.19,  Section 7.24, the first sentence
of Section 7.25,  Section 7.27, or Section 7.34 hereof and such default shall
continue unremedied for a period of five (5) Business Days; or the Seller or the
Guarantor, as applicable, shall fail to comply with the requirements of Section
7.01,  Section 7.02,  Section 7.03(b),  (c),  (d),  (e), and (f), or Section
7.07 and such default or failure shall continue unremedied for a period of seven
(7) Business Days; or the Seller or the Guarantor, as applicable, shall fail to
observe or perform any other covenant or agreement contained in this Repurchase
Agreement or any other Repurchase Document and such default or failure to
observe or perform shall continue unremedied for a period of seven (7) Business
Days; or

(e)      a final judgment or judgments for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against the Seller or the
Guarantor by one or more courts, administrative tribunals or other bodies having
jurisdiction and the same shall not be satisfied, discharged (or provision shall
not be made for such discharge) or bonded, or a stay of execution thereof shall
not be procured, within 30 days from the date of entry thereof, and the Seller
or the Guarantor shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed or bonded, appeal
therefrom and cause the execution thereof to be stayed during such appeal; or





-70-

--------------------------------------------------------------------------------

 



(f)      the Seller or the Guarantor shall admit in writing its inability to pay
its debts as such debts become due; or

(g)      the Seller or the Guarantor or any of their Affiliates shall (i) apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee, examiner or liquidator or the like of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement or winding-up, or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code or
(vi) take any corporate or other action for the purpose of effecting any of the
foregoing; or

(h)      a proceeding or case shall be commenced, without the application or
consent of the Seller or the Guarantor or any of their Affiliates, in any court
of competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner, liquidator or the like of the Seller or the
Guarantor or any such Affiliate or of all or any substantial part of its
property, or (iii) similar relief in respect of the Seller, the Servicer or the
Guarantor or any such Affiliate under any law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or adjustment of debts, and such proceeding or case shall
continue undismissed, or an order, judgment or decree approving or ordering any
of the foregoing shall be entered and continue unstayed and in effect, for a
period of 30 or more days; or an order for relief against the Seller or the
Guarantor or any such Affiliate shall be entered in an involuntary case under
the Bankruptcy Code; or

(i)      the Custodial Agreement or any other Repurchase Document shall for
whatever reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by the Seller; or

(j)      the Seller shall grant, or suffer to exist, any Lien on any Purchased
Items except the Liens contemplated hereby; or the Liens contemplated hereby
shall cease to be first priority perfected Liens on the Purchased Items in favor
of the Buyer, or shall be Liens in favor of any Person other than the Buyer; or

(k)      the Seller or the Guarantor shall be in material default under, or fail
to materially perform as required under, any note, indenture, repurchase
agreement, loan and security agreement, credit facility, guaranty, swap
agreement or any other contract to which it is a party, including, without
limitation, any DB Indebtedness, which default (i) involves the material failure
to pay a matured obligation, or (ii) permits the acceleration of the maturity of
obligations or permits the prepayment of any indebtedness thereunder, in either
case, in excess of $10,000,000 by any other party to or beneficiary of such
note, indenture, repurchase agreement, guaranty, swap agreement or other
contract; or

(l)      any materially adverse change in the business, financial condition or
prospects of the Seller or the Guarantor or any of their Affiliates shall occur,
in each case as determined by the Buyer in its sole good faith discretion, or
any other condition shall exist which, in the Buyer’s





-71-

--------------------------------------------------------------------------------

 



sole good faith discretion, constitutes a material impairment of the Seller’s or
the Guarantor’s ability to perform its obligations under this Repurchase
Agreement or any other Repurchase Document;

(m)      [Reserved]; or

(n)      the discovery by the Buyer of a condition or event which existed at or
prior to the execution hereof and which the Buyer, in its sole good faith
discretion, determines materially and adversely affects: (i) the condition
(financial or otherwise) of the Seller or the Guarantor, or any of their
Subsidiaries or Affiliates; or (ii) the ability of either the Seller or the
Guarantor, or the Buyer to fulfill its respective obligations under this
Repurchase Agreement or any other Repurchase Document; or

(o)      (1) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Internal Revenue Code) involving
any Plan, (2) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan, (3) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or institution of
proceedings is, in the reasonable opinion of the Buyer, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, and, in the case of
a Reportable Event, the continuance of such Reportable Event unremedied for ten
(10) days after notice of such Reportable Event pursuant to Section 4043(a), (c)
or (d) of ERISA is given or the continuance of such proceedings for ten (10)
days after commencement thereof, as the case may be, (4) any Single Employer
Plan shall terminate for purposes of Title IV of ERISA, (5) any withdrawal
liability to a Multiemployer Plan shall be incurred by the Seller or the
Guarantor or any of their Subsidiaries or (6) any other event or condition shall
occur or exist; and in each case in clauses (1) through (6) above, such event of
condition, together with all other such events or conditions, if any, is likely
to subject the Seller or the Guarantor or any of their Subsidiaries to any tax,
penalty or other liabilities in the aggregate material in relation to the
business, operations, property or financial or other condition of the Seller or
the Guarantor or any of their Subsidiaries; or

(p)      the Electronic Tracking Agreement shall for whatever reason be
terminated or cease to be in full force and effect and the Buyer shall not have
received an Assignment of Mortgage with respect to each MERS Designated Mortgage
Loan identified by the Buyer, in blank, in recordable form, but unrecorded; or

(q)      a Change of Control shall have occurred without the prior consent of
the Buyer; or 

(r)      the Buyer shall reasonably request, specifying the reasons for such
request, reasonable information, and/or written responses to such requests,
regarding the financial well-being of the Seller or the Guarantor (including but
not limited to any information regarding any repurchase and indemnity requests
or demands made upon the Seller or the Guarantor by any third party investors
(including any Agency)) and such reasonable information and/or responses shall
not have been provided within three (3) Business Days of such request; or





-72-

--------------------------------------------------------------------------------

 



(s)      the Seller or the Guarantor or any their Affiliates shall default
under, or fail to materially perform as required under, or shall otherwise
materially breach the terms of any instrument, agreement or contract between the
Seller or such other entity, on the one hand, and the Buyer or any of the
Buyer’s Affiliates on the other and such default, failure to perform, or
material breach shall continue unremedied for a period of seven (7) Business
Days; or 

(t)      the Seller’s membership in MERS is terminated for any reason; or

(u)      the Seller receives a notice of denial from any Agency or any Agency
terminates, revokes or suspends the Seller’s approval to sell residential
mortgage loans to such Agency (including but not limited to its approval to use
DU or LP to underwrite residential mortgage loans); or

(v)      the Seller shall cease to be approved by or its approval shall be
revoked, suspended, rescinded, halted, eliminated, withdrawn, annulled,
repealed, voided or terminated by (i) Ginnie Mae as an approved issuer, (ii)
HUD, pursuant to Sections 203 and 211 of the National Housing Act, (iii) the
FHA, as an FHA Approved Mortgagee, (iv) the VA as a VA Approved Lender, or (v)
Fannie Mae, Freddie Mac, Ginnie Mae or RHS as an approved seller or lender; or

(w)      any Agency shall at any time cease to accept delivery of any
residential mortgage loan or loans from the Seller under any residential
mortgage loan program or notifies the Seller that any such Agency shall cease
accepting residential mortgage loan deliveries from the Seller; or

(x)      all or a portion of the Seller’s servicing portfolio consisting of
Fannie Mae, Ginnie Mae or Freddie Mac loans is seized or the servicing of all or
a portion of such loans is otherwise transferred away from the Seller; or

(y)      to the extent the Seller has “delegated lender insurance authority”
from HUD as of the date hereof, such authority shall be revoked or suspended at
any time by HUD; or

(z)      PFSI shall fail at any time to be a publicly traded company; or

(aa)      Failure of Seller to cause Servicer to comply with the deposit
requirements set forth in this Agreement, as applicable; or

(bb)      Seller is suspended or terminated as a Fannie Mae, Freddie Mac or
Ginnie Mae approved servicer; or

(cc)      Failure of Seller in any material respect to remit, when due, payments
required to the Collection Account if and when required by Buyer or this
Agreement; or

(dd)      Any Change of Control which has not been approved by Buyer with
respect to the Servicer; or

(ee)      Failure of any Seller in any material respect to make Servicing
Advances.





-73-

--------------------------------------------------------------------------------

 



Section 9.            Remedies Upon Default.

(a)      An Event of Default shall be deemed to be continuing unless expressly
waived in writing by the Buyer.  Upon the occurrence and during the continuance
of one or more Events of Default hereunder, the Buyer’s obligation to enter into
any additional Transactions hereunder shall automatically terminate without
further action by any Person.  Upon the occurrence and during the continuance of
one or more Events of Default other than those referred to in Section 8(g) or
(h), the Buyer may immediately declare the Repurchase Price of the Transactions
then outstanding to be immediately due and payable, together with all Price
Differential thereon and fees and expenses accruing under this Repurchase
Agreement.  Upon the occurrence and during the continuance of an Event of
Default referred to in Sections 8(g) or (h), such amounts shall immediately and
automatically become due and payable without any further action by any
Person.  Upon such declaration or such automatic acceleration, the balance then
outstanding shall become immediately due and payable, without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Seller.

(b)      Upon the occurrence and during the continuance of one or more Events of
Default and if the Buyer shall have exercised its rights to accelerate or an
automatic acceleration shall have occurred pursuant to Section 9(a) hereof, the
Buyer shall have the right to obtain physical possession of, for the benefit of
the Buyer, the Servicing Records and all other files of the Seller or the
Servicer relating to the Purchased Items and all documents relating to the
Purchased Items which are then or may thereafter come in to the possession of
the Seller, the Servicer or any third party acting for the Seller and the Seller
shall deliver to the Buyer such assignments as the Buyer shall request.  The
Buyer shall be entitled to specific performance of all agreements of the Seller
contained in this Repurchase Agreement.

Section 10.            No Duty of Buyer.  The powers conferred on the Buyer
hereunder are solely to protect the Buyer’s interests in the Purchased Items and
shall not impose any duty upon it to exercise any such powers.  The Buyer shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Seller for any act or failure to
act hereunder, except for its or their own gross negligence or willful
misconduct.

Section 11.             Reserved.

Section 12.             Reserved.

Section 13.             Miscellaneous.

13.01      Delay Not Waiver; Remedies Are Cumulative.  No failure on the part of
the Buyer to exercise, and no delay in exercising, and no course of dealing with
respect to, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Buyer of any right,
power or remedy under any Repurchase Document preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. All rights
and remedies of the Buyer provided for herein are cumulative and in addition to
any and all other rights and remedies provided by law, the Repurchase Documents
and the other instruments and agreements contemplated hereby and thereby, and
are not conditional or contingent on any attempt





-74-

--------------------------------------------------------------------------------

 



by the Buyer to exercise any of its rights under any other related
document.  The Buyer may exercise at any time after the occurrence of an Event
of Default one or more remedies, as they so desire, and may thereafter at any
time and from time to time exercise any other remedy or remedies.

13.02      Notices.  Except as otherwise expressly permitted by this Repurchase
Agreement, all notices, requests and other communications provided for herein
and under the Custodial Agreement (including without limitation any
modifications of, or waivers, requests or consents under, this Repurchase
Agreement) shall be given or made in writing (including without limitation by
telex or facsimile) delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages hereof or thereof); or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party.  Except as otherwise provided in this
Repurchase Agreement and except for notices given under Section 2 (which shall
be effective only on receipt), all such communications shall be deemed to have
been duly given when transmitted by telex or facsimile or personally delivered
or, in the case of a mailed notice, upon receipt, in each case given or
addressed as aforesaid.

13.03      Use of Employee Plan Assets.  No assets of an employee benefit plan
subject to any provision of ERISA shall be used by either party hereto in a
Transaction.

13.04      Indemnification and Expenses.

(a)      The Seller agrees to hold the Buyer and each of its Affiliates and
their officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party
(collectively, the “Costs”) relating to or arising out of this Repurchase
Agreement, any other Repurchase Document or any transaction contemplated hereby
or thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of, this Repurchase Agreement, any other Repurchase
Document or any transaction contemplated hereby or thereby (including, without
limitation, any Takeout Proceeds Identification Letter), that, in each case,
results from anything other than any Indemnified Party’s gross negligence or
willful misconduct.  Without limiting the generality of the foregoing, the
Seller agrees to hold any Indemnified Party harmless from and indemnify such
Indemnified Party against all Costs with respect to all Mortgage Loans relating
to or arising out of any violation or alleged violation of any environmental
law, rule or regulation or any consumer credit laws, including without
limitation laws with respect to unfair or deceptive lending practices and
Predatory Lending Practices, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act, that, in each case, results from anything other than
such Indemnified Party’s gross negligence or willful misconduct.

(b)      In any suit, proceeding or action brought by an Indemnified Party in
connection with any Mortgage Loan for any sum owing thereunder, or to enforce
any provisions of any Mortgage Loan, the Seller will save, indemnify and hold
such Indemnified Party harmless from and against all expense, loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction of liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by the Seller of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Seller.  The
Seller also agrees to reimburse an Indemnified Party for all such





-75-

--------------------------------------------------------------------------------

 



Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of such Indemnified Party’s rights under this
Repurchase Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, including without limitation the reasonable fees
and disbursements of its counsel as and when billed by such Indemnified Party.

(c)      The Seller agrees to pay as and when billed by the Buyer all of the
out-of-pocket costs and expenses incurred by the Buyer in connection with the
development, preparation, negotiation and execution of, and any amendment,
supplement or modification to, this Repurchase Agreement, any other Repurchase
Document or any other documents prepared in connection herewith or therewith
subject, in the case of costs and expenses incurred prior to the Effective Date,
to the maximum stated in the Termsheet.  The Seller agrees to pay as and when
billed by the Buyer all of the out-of-pocket costs and expenses incurred in
connection with the consummation and administration of the transactions
contemplated hereby and thereby including without limitation (i) all the
reasonable fees, disbursements and expenses of counsel to the Buyer and (ii) all
the due diligence, inspection, testing and review costs and expenses incurred by
the Buyer with respect to Purchased Items under this Repurchase Agreement,
including, but not limited to, those costs and expenses incurred by the Buyer
pursuant to Sections 13.04(a),  13.06 and 13.23 hereof.  The Seller also agrees
not to assert any claim against the Buyer or any of its Affiliates, or any of
their respective officers, directors, employees, attorneys and agents, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Repurchase Documents, the actual or
proposed use of the proceeds of the Transactions, this Repurchase Agreement or
any of the transactions contemplated hereby or thereby.  THE FOREGOING INDEMNITY
AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED
PARTIES.

(d)      If the Seller fails to pay when due any costs, expenses or other
amounts payable by it under this Repurchase Agreement, including, without
limitation, reasonable fees and expenses of counsel and indemnities, such amount
may be paid on behalf of the Seller by the Buyer (including without limitation
by the Buyer netting such amount from the proceeds of any Purchase Price paid by
the Buyer to the Seller hereunder), in its sole discretion and the Seller shall
remain liable for any such payments by the Buyer.  No such payment by the Buyer
shall be deemed a waiver of any of the Buyer’s rights under the Repurchase
Documents.

(e)      Without prejudice to the survival of any other agreement of the Seller
hereunder, the covenants and obligations of the Seller contained in this
Section 13.04 shall survive the termination of this Repurchase Agreement, the
payment in full of the Repurchase Price and all other amounts payable hereunder
and delivery of the Mortgage Loans by the Buyer against full payment therefor.

13.05      Waiver of Redemption and Deficiency Rights. The Seller hereby
expressly waives, to the fullest extent permitted by law, every statute of
limitation on a deficiency judgment, any reduction in the proceeds of any
Purchased Items as a result of restrictions upon the Buyer or Custodian
contained in the Repurchase Documents or any other instrument delivered in
connection therewith, and any right that it may have to direct the order in
which any of the Purchased Items shall be disposed of in the event of any
disposition pursuant hereto.





-76-

--------------------------------------------------------------------------------

 



13.06      Reimbursement.  All sums reasonably expended by the Buyer in
connection with the exercise of any right or remedy provided for herein shall be
and remain the Seller’s obligation (unless and to the extent that the Seller is
the prevailing party in any dispute, claim or action relating thereto).  The
Seller agrees to pay, with interest at the Post-Default Rate to the extent that
an Event of Default has occurred, the reasonable out‑of‑pocket expenses and
reasonable attorneys’ fees incurred by the Buyer and/or Custodian in connection
with the preparation, negotiation, enforcement (including any waivers),
administration and amendment of the Repurchase Documents (regardless of whether
a Transaction is entered into hereunder), the taking of any action, including
legal action, required or permitted to be taken by the Buyer and/or Custodian
pursuant thereto, any “due diligence” or loan agent reviews conducted by the
Buyer or on its behalf or by refinancing or restructuring in the nature of a
“workout.”

13.07      Termination.  This Repurchase Agreement shall remain in effect until
the Termination Date.  However, no such termination shall affect the Seller’s
outstanding obligations to the Buyer at the time of such termination.  The
Seller’s obligations under Section 3.03,  Section 4.12,  Section 6,  Section
13.04 and Section 13.06 and any other reimbursement or indemnity obligation of
the Seller to the Buyer pursuant to this Repurchase Agreement or any other
Repurchase Documents shall survive the termination hereof.

13.08      Severability.  If any provision of any Repurchase Document is
declared invalid by any court of competent jurisdiction, such invalidity shall
not affect any other provision of the Repurchase Documents, and each Repurchase
Document shall be enforced to the fullest extent permitted by law.

13.09      Amendments and Waivers.

Except as otherwise expressly provided in this Repurchase Agreement, any
provision of this Repurchase Agreement may be amended, modified or supplemented
only by an instrument in writing signed by the Seller, the Buyer and any
provision of this Repurchase Agreement may be waived by the Buyer; provided,
that any waiver, amendment, supplement or modification shall apply to the Buyer
and shall be binding upon the Seller, the Buyer, and their respective permitted
successors and assigns and, in the case of any waiver, the Seller, the Buyer
shall be restored to their former positions and rights hereunder and under the
other Repurchase Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing, but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

13.10      Assignments and Participations.  (a) The Buyer may assign to one or
more Persons all or a portion of its rights and obligations under this
Repurchase Agreement; provided,  however, that the parties to each such
assignment shall execute and deliver an Assignment and Acceptance substantially
in the form of Exhibit J, with appropriate completions (an “Assignment and
Acceptance”).

(b)      Upon such execution and delivery, from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of the Buyer hereunder, and (ii) the Buyer assignor





-77-

--------------------------------------------------------------------------------

 



thereunder shall, to the extent that any rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Repurchase Agreement.

(c)      The Buyer may sell participations to one or more Persons in or to all
or a portion of its rights and obligations under this Repurchase Agreement;
provided,  however, that (i) the Buyer’s obligations under this Repurchase
Agreement shall remain unchanged, (ii) the Buyer shall remain solely responsible
to the other parties hereto for the performance of such obligations, and (iii)
the Seller shall continue to deal solely and directly with the Buyer in
connection with the Buyer’s rights and obligations under and in respect of this
Repurchase Agreement and the other Repurchase Documents.  Notwithstanding the
terms of Section 3.03, each participant of the Buyer shall be entitled to the
additional compensation and other rights and protections afforded the Buyer
under Section 3.03 to the same extent as the Buyer would have been entitled to
receive them with respect to the participation sold to such participant.

(d)      The Buyer may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 13.10, disclose to
the assignee or participant or proposed assignee or participant, as the case may
be, any information relating to the Seller or any of its Subsidiaries or to any
aspect of the Transactions that has been furnished to the Buyer by or on behalf
of the Seller or any of its Subsidiaries; provided that, any actual assignment
or participation shall be subject to an executed confidentiality agreement.

(e)      The Buyer may at any time create a security interest in all or any
portion of its rights under this Repurchase Agreement (including, without
limitation, the Repurchase Obligations owing to it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank.  No such assignment shall release the assigning the Buyer from its
obligations hereunder.

(f)      Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Buyer may assign all or any portion of
its rights and obligations hereunder to any Person, provided that upon the
effective date of such assignment such Person shall become a party hereto and
the Buyer hereunder and shall be (A) entitled to all the rights, benefits and
privileges accorded the Buyer under the Repurchase Documents, and (B) subject to
all the duties and obligations of the Buyer under the Repurchase Documents.

13.11      Successors and Assigns.  This Repurchase Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  The Seller may not assign any of its rights
or obligations hereunder without the prior written consent of the Buyer.

13.12      Survival.  The obligations of the Seller under Section 3.03 hereof
shall survive the payment of the Repurchase Obligations relating to all
Transactions and the termination of this Repurchase Agreement.  In addition,
each representation and warranty made or deemed to be made by a request for a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and the Buyer shall not be deemed to have waived,
by reason of making any Transaction, any Default that may arise because any such
representation or warranty





-78-

--------------------------------------------------------------------------------

 



shall have proved to be false or misleading, notwithstanding that the Buyer may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such Transaction was made.

13.13      Captions.  The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Repurchase
Agreement.

13.14      Counterparts.  This Repurchase Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Repurchase
Agreement by signing any such counterpart.

13.15      Governing Law; Repurchase Agreement Constitutes Security
Agreement.  This Repurchase Agreement and any claim, controversy or dispute
arising under or related to or in connection with this Repurchase Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York and shall
constitute a security agreement within the meaning of the Uniform Commercial
Code.

13.16      Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Repurchase
Agreement.

13.17      Electronic Signatures.  The parties agree that this Repurchase
Agreement, any documents to be delivered pursuant to this Repurchase Agreement
and any notices hereunder may be transmitted between them by e-mail and/or by
facsimile.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties.  Each party shall send to the other original signatures
for any document that is transmitted by e-mail and/or by facsimile

13.18      Submission To Jurisdiction; Waivers.  The Seller hereby irrevocably
and unconditionally:

(A)      SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS REPURCHASE AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(B)      CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT





-79-

--------------------------------------------------------------------------------

 



SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO
PLEAD OR CLAIM THE SAME;

(C)      AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND

(D)      AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

13.19      WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, EACH OF THE
SELLER, THE AGENT AND THE BUYER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS REPURCHASE AGREEMENT, ANY OTHER
REPURCHASE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

13.20      Acknowledgments.  The Seller hereby acknowledges that:

(a)      it has been advised by counsel in the negotiation, execution and
delivery of this Repurchase Agreement and the other Repurchase Documents;

(b)      the Buyer has no fiduciary relationship to the Seller, and the
relationship between the Seller, on the one hand, and the Buyer, on the other
hand, is solely that of the Seller and the Buyer; and

(c)      no joint venture exists between the Buyer and the Seller.

13.21      Hypothecation or Pledge of Purchased Items.  The Buyer shall have
free and unrestricted use of all of the Purchased Items and nothing in this
Repurchase Agreement shall preclude the Buyer from engaging in repurchase
transactions with the Purchased Items or otherwise selling, pledging,
repledging, transferring, assigning, hypothecating, rehypothecating or otherwise
conveying the Purchased Items.  Nothing contained in this Repurchase Agreement
shall obligate the Buyer to segregate any Purchased Items delivered to the Buyer
by the Seller.

13.22      Servicing.

(a)      The Seller covenants to maintain or cause the servicing of the Mortgage
Loans to be maintained in conformity with Accepted Servicing Practices.  In the
event that the preceding language is interpreted as constituting one or more
servicing contracts, each such servicing contract shall terminate automatically
upon the earliest of (i) an Event of Default, (ii) thirty (30) days after the
most recent Purchase Date, (iii) the date on which all the Repurchase
Obligations have been paid in full or (iv) the transfer of servicing approved by
the Seller.  Upon any such





-80-

--------------------------------------------------------------------------------

 



termination, Seller shall comply with the requirements set forth in Section 7.31
as to the delivery of the Servicing Records and the physical servicing of each
Mortgage Loan.

(b)      During the period the Seller or Servicer is servicing the Mortgage
Loans, (i) the Seller agrees that the Buyer is the owner of the Servicing Rights
and all servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of such Mortgage Loans (the “Servicing
Records”), and (ii) the Seller grants the Buyer a security interest in all
servicing fees and rights relating to the Mortgage Loans and all Servicing
Records to secure the obligation of the Seller or its designee to service in
conformity with this Section 13.22 and any other obligation of the Seller to the
Buyer.  At all times during the term of this Repurchase Agreement, the Seller
covenants to hold such Servicing Records in trust for the Buyer and to
safeguard, or cause each Servicer to safeguard, such Servicing Records and to
deliver them, or cause any such Servicer to deliver them to the extent permitted
under the related Servicing Agreement promptly to the Buyer or its designee
(including Custodian) at the Buyer’s request or otherwise as required by
operation of Section 7.31 hereof.  It is understood and agreed by the parties
that prior to an Event of Default, the Seller, as servicer shall retain the
servicing fees with respect to the Mortgage Loans.

(c)      In addition to the rights provided in Section 13.22(a), the Buyer shall
have the right, exercisable at any time in its sole good faith discretion, upon
written notice, to terminate the Seller or any Servicers as servicer,
respectively, of any Mortgage Loans and any related Servicing Agreement.  Upon
any such termination, the Seller shall transfer or shall cause Servicer to
transfer such servicing with respect to such Mortgage Loans to the Buyer or its
designee, at no cost or expense to the Buyer.  The Seller agrees to cooperate
with the Buyer in connection with the transfer of servicing.

(d)      After the Purchase Date for any Mortgage Loan, until such Mortgage Loan
is repurchased by the Seller and possession thereof is relinquished by the
Custodian, the Seller will have no right to modify or alter the terms of such
Mortgage Loan and the Seller will have no obligation or right to repossess such
Mortgage Loan or substitute another Mortgage Loan, except as provided in the
Custodial Agreement.

(e)      In the event the Seller or its Affiliate is servicing the Mortgage
Loans, the Seller shall permit the Buyer from time to time to inspect the
Seller’s or its Affiliate’s servicing facilities, as the case may be, for the
purpose of satisfying the Buyer that the Seller or its Affiliate, as the case
may be, has the ability to service the Mortgage Loans as provided in this
Repurchase Agreement; provided that, prior to a Default or Event of Default,
such inspection shall be subject to prior reasonable notice and shall be
conducted during normal business hours.

(f)      The Buyer shall have the right in its sole discretion to appoint a
third party to perform due diligence with respect to the Seller’s or the
Servicer’s servicing facilities at any time.  The Seller shall cooperate with
the Buyer and/or its designees to provide access to the Seller’s or the
Servicer’s servicing facilities including without limitation its books and
records with respect to the Seller’s or the Servicer’s servicing portfolio and
the Mortgage Loans.  In addition to the foregoing, the Seller shall permit the
Buyer, or cause the Servicer to permit the Buyer, to inspect





-81-

--------------------------------------------------------------------------------

 



upon reasonable prior written notice at a mutually convenient time, the
Seller’s, the Servicer’s or their Affiliate’s servicing facilities, as the case
may be, for the purpose of satisfying the Buyer that the Seller, the Servicer or
its Affiliate, as the case may be, has the ability to service the Mortgage Loans
as provided in this Agreement.  In addition, with respect to any Servicer which
is not an Affiliate of the Seller, the Seller shall use its best efforts to
enable the Buyer to inspect the servicing facilities of such Servicer and to
cause such Servicer to cooperate with the Buyer and/or its designees in
connection with any due diligence performed by the Buyer and/or such designees
in accordance with this Section 13.22(f).  The Seller and the Buyer further
agree that all reasonable out-of-pocket costs and expenses incurred by the Buyer
in connection with any due diligence or inspection performed pursuant to this
Section 13.22(f) shall be paid by the Buyer.

13.23      Periodic Due Diligence Review.

(a)      Mortgage Loans.  The Seller acknowledges that the Buyer has the right
to perform continuing due diligence reviews with respect to the Mortgage Loans
and the manner in which they were originated, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and the Seller agrees that, unless a Default has
occurred (in which case no notice is required), upon reasonable (but, prior to a
Default or Event of Default, no less than three (3) Business Days’) prior notice
to the Seller, the Buyer or its authorized representatives will be permitted
during normal business hours to examine, inspect, and make copies and extracts
of, the Mortgage Files and any and all documents, records, agreements,
instruments or information relating to such Mortgage Files in the possession or
under the control of the Seller and/or the Custodian.  The Seller also shall
make available to the Buyer a knowledgeable financial or accounting officer for
the purpose of answering questions respecting the Mortgage Files and the
Mortgage Loans.  Without limiting the generality of the foregoing, the Seller
acknowledges that the Buyer may make Transactions to the Seller based solely
upon the information provided by the Seller to the Buyer in the Mortgage Loan
Data File and the representations, warranties and covenants contained herein,
and that the Buyer, at its option, has the right at any time to conduct a
partial or complete due diligence review on some or all of the Mortgage Loans
relating to such Transaction, including without limitation ordering new credit
reports and new appraisals on the related Mortgaged Properties and otherwise
re-generating the information used to originate such Mortgage Loan.  The Buyer
may underwrite such Mortgage Loans itself or engage a mutually agreed upon third
party underwriter to perform such underwriting.  The Seller agrees to cooperate
with the Buyer and any third party underwriter in connection with such
underwriting, including, but not limited to, providing the Buyer and any third
party underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Mortgage Loans in the possession, or
under the control, of the Seller.

(b)      The Seller, the Servicer and the Guarantor.  The Seller acknowledges
that the Buyer has the right to perform periodic due diligence reviews of the
Seller’s, the Servicer’s and the Guarantor’s operations, including, but not
limited to, a review of (1) the financial condition of the Seller, the Servicer
or the Guarantor, (2) loan origination and servicing guidelines, and (3) other
corporate due diligence matters at the discretion of the Buyer. In connection
therewith, the Seller agrees that upon reasonable (but no less than two (2)
Business Days) prior notice to the Seller (provided, that if a Default has
occurred and is continuing, no such notice shall be required), the Buyer or its
authorized representatives will be permitted, and the Seller shall cause the
Servicer and the Guarantor to permit Buyer or its authorized representatives,
during normal business hours





-82-

--------------------------------------------------------------------------------

 



to examine, inspect, and make copies and extracts of all documents, records,
agreements, instruments or information relating to the Seller, the Servicer or
the Guarantor which are in possession or under the control of the Seller, as the
Buyer may reasonably request.  The Seller shall also make available to the
Buyer, and cause the Servicer and the Guarantor to make available to the Buyer,
a knowledgeable financial or accounting officer for the purpose of answering
questions respecting the financial condition of the Seller, the Servicer and the
Guarantor and make available to the Buyer an officer of the Seller, the Servicer
or the Guarantor for the purpose of answering questions respecting other
corporate due diligence matters.

(c)      Fees and Expenses.  The Seller further agrees that the Seller shall
reimburse the Buyer for any and all out-of-pocket costs and expenses incurred by
the Buyer in connection with their activities pursuant to this Section 13.23 as
and when billed by the Buyer.

13.24      [Reserved].

13.25      Set-Off. The Seller hereby acknowledges, admits and agrees that the
Seller’s obligations under this Repurchase Agreement are recourse obligations of
the Seller to which the Seller pledges its full faith and credit.  In addition
to any rights and remedies of the Buyer provided by this Repurchase Agreement
and by law, the Buyer shall have the right, without prior notice to the Seller,
any such notice being expressly waived by the Seller to the extent permitted by
applicable law, upon any amount becoming due and payable by the Seller hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any Affiliate thereof to or for the credit or the account
of the Seller under the Repurchase Agreement or any other agreement between the
Seller and its Affiliates and the Buyer and its Affiliates.  The Buyer agree
promptly to notify the Seller after any such set-off and application made by the
Buyer; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

13.26      Single Agreement. The Seller and the Buyer acknowledge that, and have
entered hereinto and will enter into each Transaction hereunder in consideration
of and in reliance upon the fact that, all Transactions hereunder constitute a
single business and contractual relationship and have been made in consideration
of each other.  Accordingly, the Seller and the Buyer each agree (i) to perform
all of its obligations in respect of each Transaction hereunder, and that a
default in the performance of any such obligations shall constitute a default by
it in respect of all Transactions hereunder, and (ii) that payments, deliveries
and other transfers made by any of them in respect of any Transaction shall be
deemed to have been made in consideration of payments, deliveries and other
transfers in respect of any other Transaction hereunder, and the obligations to
make any such payments, deliveries and other transfers may be applied against
each other and netted.

13.27      Intent.

(a)      The parties intend and recognize that (i) this Repurchase Agreement and
each Transaction governed by this Agreement is a “repurchase agreement” as that
term is defined in





-83-

--------------------------------------------------------------------------------

 



Section 101(47) of the Bankruptcy Code and a “securities contract” as that term
is defined in Section 741(7) of the Bankruptcy Code; (ii) this Repurchase
Agreement is a “master netting agreement” as that term is defined in Section
101(38A) of the Bankruptcy Code.

(b)      The parties intend:

(i)      for each Transaction to qualify for the safe harbor treatment provided
by the Bankruptcy Code;

(ii)     for each party (for so long as it is either a “financial institution,”
“financial participant,” “repo participant,” “master netting agreement
participant” or other entity listed in Sections 546, 555, 559, 561, 362(b)(6),
362(b)(7), or 362(b)(27) of the Bankruptcy Code) to be entitled to all of the
rights, benefits and protections afforded to Persons under the Bankruptcy Code
with respect to a “repurchase agreement” as defined in Section 101(47) of the
Bankruptcy Code; a “securities contract” as defined in Section 741(7) of the
Bankruptcy Code; and a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code;

(iii)    that all payments and transfers under this Repurchase Agreement
(x) constitute transfers made by, to or for the benefit of a financial
institution, financial participant, repo participant, or master netting
agreement participant within the meaning of Sections 546(e), 546(f), and 546(j)
of the Bankruptcy Code, and (y) are deemed “margin payments” or “settlement
payments,” as defined in Section 741 of the Bankruptcy Code; and

(iv)      for the Guaranty to constitute a security agreement or arrangement or
other credit enhancement related to this Repurchase Agreement and the
Transactions hereunder and within the meaning of “repurchase agreement” as set
forth in Section 101(47)(A)(v) of the Bankruptcy Code, “securities contract” as
set forth in Section 741(7)(A)(xi) of the Bankruptcy Code, and “master netting
agreement” as set forth in Section 101(38A)(A) of the Bankruptcy Code, and as
such, is also a “repurchase agreement,” a “securities contract,” and a “master
netting agreement.”

(c)      It is understood that either party’s right to accelerate or terminate
this Repurchase Agreement or to liquidate Mortgage Loans delivered to it in
connection with the Transactions hereunder or to exercise any other remedies
under this Repurchase Agreement is, in each case, a contractual right to
accelerate, terminate or liquidate this Agreement or the Transactions as
described in Sections 555 and 559 of the Bankruptcy Code.

(d)      It is further understood and agreed that either party’s right to cause
the termination, liquidation or acceleration of, or to offset net termination
values, payment amounts or other transfer obligations arising under or in
connection with this Repurchase Agreement or the Transactions hereunder is a
contractual right to cause the termination, liquidation or acceleration of, or
to offset net termination values, payment amounts or other transfer obligations
arising under or in connection with this Agreement as described in Section 561
of the Bankruptcy Code.





-84-

--------------------------------------------------------------------------------

 



(e)      The parties further agree that if a party hereto is an “insured
depository institution” as such term is defined in the Federal Deposit Insurance
Act, as amended (“FDIA”), then each Transaction hereunder is a “qualified
financial contract” as that term is defined in the FDIA, and any rules, orders
or policy statement thereunder.

(f)      It is understood that this Repurchase Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation,”
respectively, as defined in and subject to FDICIA.

(g)      Each party further agrees that it shall not challenge (i) the
characterization of this Repurchase Agreement or any Transaction as a
“repurchase agreement,” “securities contract” and/or “master netting agreement,”
or (ii) the entitlement of a party to all of the rights, benefits and
protections afforded to Persons under the Bankruptcy Code with respect to a
“repurchase agreement,” a “securities contract,” or a “master netting
agreement.”

13.28      Confidentiality.

(a)      This Agreement and the Repurchase Documents and their terms and
provisions are proprietary to the parties hereto and shall be held by the
parties in strict confidence and shall not be disclosed to any third party
except (a) to the Affiliates of such party or its or their respective directors,
officers, employees, agents, advisors, attorneys, accountants and other
representatives who are informed of the confidential nature of such information
and instructed to keep it confidential, (b) to the extent requested by any
regulatory authority, stock exchange, government department or agency, or
required by Requirements of Law or any rating agency in connection with any
securities issued by Buyer or an Affiliate of a Buyer, (c) to the extent
required to be included in the financial statements of such party or an
Affiliate thereof, (d) to the extent required to exercise any rights or remedies
under the Repurchase Documents or with respect to any Purchased Items, Mortgage
Loans or underlying Mortgaged Property, (e) in the event any party is legally
compelled to make pursuant to deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process by court order of a
court of competent jurisdiction, and (f) to the Monitor.  Notwithstanding the
foregoing or anything to the contrary contained herein or in any other
Repurchase Document, the parties hereto may disclose to any and all Persons,
without limitation of any kind, the federal, state and local tax treatment of
the Transactions, any fact relevant to understanding the federal, state and
local tax treatment of the Transactions, and all materials of any kind
(including opinions or other tax analyses) relating to such federal, state and
local tax treatment and that may be relevant to understanding such tax
treatment; provided that Seller may not disclose the name of or identifying
information with respect to Buyer or any pricing terms (including, without
limitation, the Pricing Rate, Applicable Purchase Rate, Purchase Price and other
pricing terms or fees contained in or payable pursuant to this Agreement, the
Pricing Side Letter or any other Repurchase Document) or other nonpublic
business or financial information (including any sublimits and financial
covenants) that is unrelated to the federal, state and local tax treatment of
the Transactions and is not relevant to understanding the federal, state and
local tax treatment of the Transactions, without the prior written consent of
Buyer. Notwithstanding anything contained in this Agreement to the contrary or
any disclosure requirements contained in agreements that Seller, Guarantor or
any of their respective Affiliates





-85-

--------------------------------------------------------------------------------

 



have entered into with third parties (1) the Pricing Side Letter and its terms
may not be disclosed to any Person without the prior written consent of the
Buyer except as provided under clauses (a) through (e) of the first sentence of
this Section 13.28, which such consent may be withheld for any reason and (2)
Buyer may disclose general information relating to this Agreement, the Pricing
Side Letter and the transactions contemplated herein and therein to third
parties that are customers, or potential customers, of Buyer or its Affiliates
through customary methods used to market lending and underwriting services
including, but not limited to, through pitch books, presentations and other
similar means of marketing; provided, that each such third party agrees to
maintain the confidentiality of such information to the same standard to which
the Buyer is held by this Section 13.28.

(b)      Notwithstanding anything in this Agreement to the contrary, each of the
parties hereto shall comply with all applicable local, state and federal laws,
including, without limitation, all privacy and data protection law, rules and
regulations that are applicable to the Purchased Items and Mortgage Loans and/or
any applicable terms of this Agreement (the “Confidential Information”).  Each
of the parties understands that the Confidential Information may contain
“nonpublic personal information”, as that term is defined in Section 509(4) of
the Gramm Leach Bliley Act (the “Act”), and each party agrees to maintain such
nonpublic personal information that it receives hereunder in accordance with the
Act and other applicable federal and state privacy laws.  Each of the parties
shall implement such physical and other security measures as shall be necessary
to (a) ensure the security and confidentiality of the “nonpublic personal
information” of the “customers” and “consumers” (as those terms are defined in
the Act) of each other party or any Affiliate of such other party which such
party holds, (b) protect against any threats or hazards to the security and
integrity of such nonpublic personal information, and (c) protect against any
unauthorized access to or use of such nonpublic personal information. Each party
represents and warrants that it has implemented appropriate measures to meet the
objectives of Section 501(b) of the Act and of the applicable standards adopted
pursuant thereto, as now or hereafter in effect.  Upon request, each party will
provide evidence reasonably satisfactory to allow the other party to confirm
that the providing party has satisfied its obligations as required under this
Section.  Without limitation, this may include the other party’s review of
audits, summaries of test results, and other equivalent evaluations of such
party.  Each party shall notify the other parties immediately following
discovery of any breach or compromise of the security, confidentiality, or
integrity of nonpublic personal information of the customers and consumers of
such other party or any Affiliate of such other party provided directly to such
party by the other party or such Affiliate.  Each party shall provide such
notice to the other parties by personal delivery, by facsimile with confirmation
of receipt, or by overnight courier with confirmation of receipt to the
applicable requesting individual.  It is understood and agreed that disclosure
of such information to the Monitor or the System of Record Provider with
appropriate safeguards and confidentiality undertakings shall not constitute
such a breach or compromise.

13.29      Recording of Communications. 

Buyer, Seller and Guarantor shall have the right (but not the obligation) from
time to time to make or cause to be made tape recordings of communications
between its employees and those of the other party with respect to
Transactions.  Buyer, Seller and Guarantor consent to the admissibility of such
tape recordings in any court, arbitration, or other proceedings.  The parties





-86-

--------------------------------------------------------------------------------

 



agree that a duly authenticated transcript of such a tape recording shall be
deemed to be a writing conclusively evidencing the parties’ agreement.

13.30      Entire Agreement.  This Repurchase Agreement and the other Repurchase
Documents embody the entire agreement and understanding of the parties hereto
and thereto and supersede any and all prior agreements, arrangements and
understandings relating to the matters provided for herein and therein.  No
alteration, waiver, amendments, or change or supplement hereto shall be binding
or effective unless the same is set forth in writing by a duly authorized
representative of each party hereto.  This Repurchase Agreement and the other
Repurchase Documents represent the agreement of the Buyer and the Seller with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Buyer relative to the subject
matter hereof or thereof not expressly set forth or referred to herein or in the
other Repurchase Documents.

 

 



-87-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Repurchase Agreement to
be duly executed and delivered as of the day and year first above written.

 

 

 

 

SELLER

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

 

 

Address for Notices:

 

3043 Townsgate Road

 

Westlake Village, California 91361

 

Attention: Pamela Marsh/Kevin Chamberlain

 

Telephone: (805) 330-6059/(818) 746-2877

 

E-mail:   Pamela.marsh@pnmac.com

 

               Kevin.Chamberlain@pnmac.com

 

 

 

BUYER

 

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Ryan M. Stark

 

 

Name  Ryan M. Stark

 

 

Title:  Managing Director

 

 

 

By:

/s/ Nir Vidra

 

 

Name  Nir Vidra

 

 

Title:   Managing Director

 

 

 

Address for Notices:

 

60 Wall Street, 3rd Floor

 

New York, New York

 

Mail Stop NYC60-0397

 

Attention:  Timothy Crowley

 

Email:   abs.conduits@db.com

 

              tim.crowley@db.com

 

 

 

With a Copy to:

 

Deutsche Bank Securities Inc.

 

60 Wall Street, 3rd Floor

 

New York, NY 10005

 

Attention: Structured Credit Mortgage Team

 

Email:   csg.repo@list.db.com

 

 

 



[Signature Page to PLS MRA]

--------------------------------------------------------------------------------

 



Schedule 1

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

Part I.  Eligible Mortgage Loans

As to each Mortgage Loan that is a Mortgage Loan subject to any Transaction
outstanding on a Purchase Date (and the related Mortgage, Mortgage Note,
Assignment of Mortgage and Mortgaged Property), the Seller shall be deemed to
make the following representations and warranties to the Buyer as of such date
and at all times a Mortgage Loan is subject to a Transaction.  With respect to
any representations and warranties made to the best of the Seller’s knowledge,
in the event that it is discovered that the circumstances with respect to the
related Mortgage Loan are not accurately reflected in such representation and
warranty notwithstanding that such representation and warranty is made to the
best of the Seller’s knowledge, such Mortgage Loan shall be assigned a
Recognized Value of zero.  Certain defined terms used herein and not otherwise
defined in the Repurchase Agreement appear in Part II to this Schedule 1:

(a)      Mortgage Loans as Described.  The information set forth in the Mortgage
Loan Schedule with respect to the Mortgage Loan is complete, true and correct in
all material respects.

(b)      Payments Current.  All payments required to be made up to the Purchase
Date for the Mortgage Loan under the terms of the Mortgage Note have been made
and credited.  No payment required under the Mortgage Loan is delinquent nor has
any payment under the Mortgage Loan been delinquent at any time since the
origination of the Mortgage Loan.  The first Monthly Payment shall be made, or
shall have been made, with respect to the Mortgage Loan on its Due Date or
within the grace period, all in accordance with the terms of the related
Mortgage Note.

(c)      No Outstanding Charges.  There are no defaults in complying with the
terms of the Mortgage securing the Mortgage Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
or an escrow of funds has been established in an amount sufficient to pay for
every such item which remains unpaid and which has been assessed but is not yet
due and payable.  Neither the Seller nor the Qualified Originator from which the
Seller acquired the Mortgage Loan has advanced funds, or induced, solicited or
knowingly received any advance of funds by a party other than the Mortgagor,
directly or indirectly, for the payment of any amount required under the
Mortgage Loan, except for interest accruing from the date of the Mortgage Note
or date of disbursement of the proceeds of the Mortgage Loan, whichever is
earlier, to the day which precedes by one month the Due Date of the first
installment of principal and interest thereunder.

(d)      Original Terms Unmodified.  The terms of the Mortgage Note and Mortgage
have not been impaired, waived, altered or modified in any respect, from the
date of origination; except by a written instrument which has been recorded, if
necessary to protect the interests of the Buyer, and which has been delivered to
the Custodian and the terms of which are reflected in the Mortgage Loan
Schedule.  The substance of any such waiver, alteration or modification has been
approved by the insurer under the Primary Insurance Policy, if any, and the
title insurer, to the





Schedule 1-1

--------------------------------------------------------------------------------

 



extent required, and, with respect to the FHA, RHS and VA Loans, has been
approved by the FHA, to the extent required by the FHA Insurance Contract, the
RHS to the extent required of the Rural Housing Service Guaranty or the VA, to
the extent of the VA Guaranty Agreement, and its terms are reflected on the
Mortgage Loan Schedule.  No Mortgagor in respect of the Mortgage Loan has been
released, in whole or in part, except in connection with an assumption agreement
approved by the insurer under the Primary Insurance Policy, if any, and the
title insurer, to the extent required by such policy and with respect to any FHA
Loan, the FHA to the extent required by the FHA Insurance Contract or FHA
Regulations, or with respect to any VA Loan, the VA to the extent of the VA
Guaranty Agreement, or with respect to any RHS Loan, the RHS to the extent of
the Rural Housing Service Guaranty, and which assumption agreement is part of
the Mortgage File delivered to the Custodian and the terms of which are
reflected in the Mortgage Loan Schedule.

(e)      No Defenses.  The Mortgage Loan is not subject to any right of
rescission, set-off, counterclaim or defense, including without limitation the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage unenforceable, in whole or in part and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto, and no Mortgagor in respect of the Mortgage Loan was a debtor
in any state or Federal bankruptcy or insolvency proceeding at the time the
Mortgage Loan was originated.  The Seller has no knowledge nor has it received
any notice that any Mortgagor in respect of the Mortgage Loan is a debtor in any
state or federal bankruptcy or insolvency proceeding.

(f)      Hazard Insurance.  The Mortgaged Property is insured by a fire and
extended perils insurance policy, issued by a Qualified Insurer, and such other
hazards as are customary in the area where the Mortgaged Property is located,
and to the extent required by the Seller as of the date of origination
consistent with the Guidelines, against earthquake and other risks insured
against by Persons operating like properties in the locality of the Mortgaged
Property, in an amount not less than the lesser of (i) 100% of the replacement
cost (as calculated by a Qualified Insurer) of all improvements to the Mortgaged
Property, and (ii) the outstanding principal balance of the Mortgage Loan,
provided that, such amount shall be not less than the amount necessary to avoid
the operation of any co-insurance provisions with respect to the Mortgaged
Property, and shall be consistent with the amount that would have been required
as of the date of origination in accordance with the Guidelines.  If any portion
of the Mortgaged Property is in an area identified by any federal Governmental
Authority as having special flood hazards, and flood insurance is available, a
flood insurance policy meeting the current guidelines of the Federal Emergency
Management Agency is in effect with a generally acceptable insurance carrier, in
an amount representing coverage not less than the least of (1) the outstanding
principal balance of the Mortgage Loan, (2) the full insurable value of the
Mortgaged Property, and (3) the maximum amount of insurance available under the
National Flood Insurance Act of 1968, as amended by the Flood Disaster
Protection Act of 1974.  All such insurance policies (collectively, the “hazard
insurance policy”) contain a standard mortgagee clause naming the Seller, its
successors and assigns (including without limitation, subsequent owners of the
Mortgage Loan), as mortgagee, and may not be reduced, terminated or canceled
without 30 days’ prior written notice to the mortgagee.  No such notice has been
received by the Seller.  All premiums on such insurance policy have been
paid.  The related Mortgage obligates the Mortgagor to maintain all such
insurance and, at such Mortgagor’s failure to do so, authorizes the mortgagee to
maintain such





Schedule 1-2

--------------------------------------------------------------------------------

 



insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor
from such Mortgagor.  Where required by state law or regulation, the Mortgagor
has been given an opportunity to choose the carrier of the required hazard
insurance, provided the policy is not a “master” or “blanket” hazard insurance
policy covering a condominium, or any hazard insurance policy covering the
common facilities of a planned unit development.  The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and
effect.  The Seller has not engaged in, and has no knowledge of the Mortgagor’s
having engaged in, any act or omission which would impair the coverage of any
such policy, the benefits of the endorsement provided for herein, or the
validity and binding effect of either including, without limitation, no unlawful
fee, commission, kickback or other unlawful compensation or value of any kind
has been or will be received, retained or realized by any attorney, firm or
other Person, and no such unlawful items have been received, retained or
realized by the Seller.

(g)      Compliance with Applicable Laws.  Any and all requirements of any
federal, state or local law including, without limitation, usury, laws with
respect to unfair and deceptive lending practices and Predatory Lending
Practices truth-in-lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity or disclosure laws applicable to the
Mortgage Loan have been complied with, the consummation of the transactions
contemplated hereby will not involve the violation of any such laws or
regulations.

(h)      No Satisfaction of Mortgage.  The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission.  The Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has the
Seller waived any default resulting from any action or inaction by the
Mortgagor.

(i)      Location and Type of Mortgaged Property.  The Mortgaged Property is
located in an Acceptable State as identified in the Mortgage Loan Schedule and
consists of a single parcel of real property with a dwelling which is acceptable
to the related Agency pursuant to the applicable Agency Guide.  No residence or
dwelling is a mobile home or a manufactured dwelling.  No portion of the
Mortgaged Property is used for commercial purposes.

(j)      Valid First Lien.  The Mortgage is a valid, subsisting, enforceable and
perfected first lien on the real property included in the Mortgaged Property,
including all buildings on the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems located
in or annexed to such buildings, and all additions, alterations and replacements
made at any time with respect to the foregoing.  The lien of the Mortgage is
subject only to:

(1)      the lien of current real property taxes and assessments not yet due and
payable;

(2)      covenants, conditions and restrictions, rights of way, easements and
other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and to any applicable





Schedule 1-3

--------------------------------------------------------------------------------

 



Agency, and specifically referred to in the lender’s title insurance policy
delivered to the applicable Agency, and originator of the Mortgage Loan and
(a) referred to or otherwise considered in the appraisal made for the originator
of the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal; and

(3)      other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property, and which will not in any way prevent realization of
the full benefits of any FHA Insurance Contract, VA Guaranty Agreement or Rural
Housing Service Guaranty.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and the Seller has full right to pledge and
assign the same to the Buyer.  The Mortgaged Property was not, as of the date of
origination of the Mortgage Loan, subject to a mortgage, deed of trust, deed to
secure debt or other security instrument creating a lien subordinate to the lien
of the Mortgage.

(k)      Validity of Mortgage Documents.  The Mortgage Note and the Mortgage and
any other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms.  All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties.  No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan.  The Seller
has reviewed all of the documents constituting the Servicing File and has made
such inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein.

(l)      Full Disbursement of Proceeds.  The Mortgage Loan (unless it is an FHA
§203(k) Loan) has been closed and the proceeds of the Mortgage Loan have been
fully disbursed and there is no further requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvement and as to disbursements of any escrow funds therefor have
been complied with.  All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid, and the Mortgagor
is not entitled to any refund of any amounts paid or due under the Mortgage Note
or Mortgage.

(m)      Ownership.  The Seller is the sole owner and holder of the Mortgage
Loan.  The Mortgage Loan is not assigned or pledged, and the Seller has good,
indefeasible and marketable title thereto, and has full right to transfer,
pledge and assign the Mortgage Loan to the Buyer free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement





Schedule 1-4

--------------------------------------------------------------------------------

 



with, any other party, to assign, transfer and pledge each Mortgage Loan
pursuant to this Repurchase Agreement and following the pledge of each Mortgage
Loan, the Buyer will hold such Mortgage Loan free and clear of any encumbrance,
equity, participation interest, lien, pledge, charge, claim or security interest
except any such security interest created pursuant to the terms of this
Repurchase Agreement.

(n)      Doing Business.  All parties which have had any interest in the
Mortgage Loan, whether as Mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (i) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located and all applicable Agency
Guides, and (ii) either (A) organized under the laws of such state,
(B) qualified to do business in such state, (C) a federal savings and loan
association, a savings bank or a national bank having a principal office in such
state, or (D) not doing business in such state.

(o)      LTV.  No Mortgage Loan has an LTV greater than 100%, unless otherwise
eligible for sale or securitization under the applicable Agency Guide.  Each
Mortgage Loan which is required to be subject to a Primary Insurance Policy
pursuant to the Agency Guide of the applicable Agency is and will be subject to
such a Primary Insurance Policy, issued by a Qualified Insurer, which insures
that portion of the Mortgage Loan in excess of the portion of the Appraised
Value of the Mortgaged Property as required by such Agency.  All provisions of
such Primary Insurance Policy have been and are being complied with, such policy
is in full force and effect, and all premiums due thereunder have been
paid.  Any Mortgage subject to any such Primary Insurance Policy obligates the
Mortgagor thereunder to maintain such insurance and to pay all premiums and
charges in connection therewith.  The Mortgage Interest Rate for the Mortgage
Loan does not include any such insurance premium.  No Mortgage Loan is subject
to a lender-paid primary mortgage insurance policy.

(p)      Title Insurance.  Other than each Cooperative Mortgage Loan, the
Mortgage Loan is covered by either (i) an attorney’s opinion of title and
abstract of title, the form and substance of which is acceptable to prudent
mortgage lending institutions making mortgage loans in the area wherein the
Mortgaged Property is located or (ii) an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to Fannie Mae,
Freddie Mac or Ginnie Mae, as applicable, and with respect to FHA Loans, RHS
Loans and VA Loans, the FHA, RHS or VA, as the case may be, and each such title
insurance policy is issued by a title insurer acceptable to Fannie Mae, Freddie
Mac, or Ginnie Mae, as applicable, and with respect to FHA Loans, RHS Loans and
VA Loans, the FHA, RHS or the VA, as the case may be, and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
the Seller, its successors and assigns, as to the first priority lien of the
Mortgage in the original principal amount of the Mortgage Loan (or to the extent
a Mortgage Note provides for negative amortization, the maximum amount of
negative amortization in accordance with the Mortgage), subject only to the
exceptions contained in clauses (1), (2) and (3) of paragraph (j) of this Part I
of Schedule 1, and in the case of adjustable rate Mortgage Loans, against any
loss by reason of the invalidity or unenforceability of the lien resulting from
the provisions of the Mortgage providing for adjustment to the Mortgage Note
Interest Rate and Monthly Payment.  Where required by state law or regulation,
the Mortgagor has been given the opportunity to choose the carrier of the
required mortgage title insurance.  Additionally, such lender’s title insurance
policy affirmatively insures ingress and egress and against encroachments by or
upon the Mortgaged Property or any





Schedule 1-5

--------------------------------------------------------------------------------

 



interest therein.  The title policy does not contain any special exceptions
(other than the standard exclusions) for zoning and uses and has been marked to
delete the standard survey exception or to replace the standard survey exception
with a specific survey reading.  The Seller, its successors and assigns, are the
sole insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Repurchase Agreement.  No claims have been made under such lender’s title
insurance policy, and no prior holder or servicer of the related Mortgage,
including the Seller, has done, by act or omission, anything which would impair
the coverage of such lender’s title insurance policy, including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by the Seller.

(q)      No Defaults.  Other than Mortgage Loans which are no more than thirty
(30) days past due, there is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event has
occurred which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
of acceleration, and neither the Seller nor its predecessors have waived any
default, breach, violation or event of acceleration.

(r)      No Mechanics’ Liens.  There are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under the law could give rise to such liens) affecting the
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the Mortgage.

(s)      Location of Improvements; No Encroachments.  All improvements which
were considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property.  No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

(t)      Origination; Payment Terms.  The Mortgage Loan was originated by or in
conjunction with a Mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority.  Monthly Payments on the Mortgage Loan
commenced no more than sixty (60) days after funds were disbursed in connection
with the Mortgage Loan.  The Mortgage Note Interest Rate is adjusted, with
respect to adjustable rate Mortgage Loans, on each Interest Rate Adjustment Date
to equal the Index plus the Gross Margin (rounded up or down to the nearest
.125%), subject to the Mortgage Note Interest Rate Cap.  The Mortgage Note is
payable on the first day of each month.  Other than with respect to a Mortgage
Loan identified on the related Mortgage Loan Schedule as an interest-only
Mortgage Loan, the Mortgage Loan is payable in equal monthly installments of
principal and interest, which installments of interest, with respect to
adjustable rate Mortgage Loans, are subject to change due to the adjustments to
the Mortgage Note Interest Rate on each Interest Rate Adjustment Date, with
interest calculated and payable in arrears, sufficient to amortize the Mortgage
Loan fully by the





Schedule 1-6

--------------------------------------------------------------------------------

 



stated maturity date, over an original term of not more than thirty (30) years
from commencement of amortization.  With respect to each Mortgage Loan
identified on the Mortgage Loan Schedule as an interest-only Mortgage Loan, the
interest-only period shall not exceed ten (10) years (or such other period
specified on the Mortgage Loan Schedule) and following the expiration of such
interest-only period, the remaining Monthly Payments shall be sufficient to
fully amortize the original principal balance over the remaining term of the
Mortgage Loan and to pay interest at the related Mortgage Interest Rate.  The
term of any Mortgage Loan shall not exceed thirty (30) years.

(u)      Customary Provisions.  The Mortgage Note has a stated maturity.  The
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure.  Upon default by a
Mortgagor on a Mortgage Loan and foreclosure on, or trustee’s sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Mortgage
Loan will be able to deliver good and merchantable title to the Mortgaged
Property.  There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage.

(v)      Conformance with Guidelines and Agency Standards.  The Mortgage Loan
was underwritten in accordance with the Guidelines and all provisions of the
applicable Agency Guide.  The Mortgage Note and Mortgage are on forms acceptable
to Freddie Mac, Fannie Mae or Ginnie Mae, as applicable, and the Seller has not
made any representations to a Mortgagor that are inconsistent with the mortgage
instruments used.

(w)      Occupancy of the Mortgaged Property or Cooperative Unit.  As of the
Purchase Date the Mortgaged Property or Cooperative Unit is lawfully occupied
under applicable law.  All inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of the Mortgaged Property
and, with respect to the use and occupancy of the same, including but not
limited to certificates of occupancy and fire underwriting certificates, have
been made or obtained from the appropriate authorities.  The Seller has not
received notification from any Governmental Authority that the Mortgaged
Property or Cooperative Unit is in material non-compliance with such laws or
regulations, is being used, operated or occupied unlawfully or has failed to
have or obtain such inspection, licenses or certificates, as the case may
be.  The Seller has not received notice of any violation or failure to conform
with any such law, ordinance, regulation, standard, license or certificate.

(x)      No Additional Collateral.  The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in clause (j) above.

(y)      Deeds of Trust.  In the event the Mortgage constitutes a deed of trust,
a trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
the Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.





Schedule 1-7

--------------------------------------------------------------------------------

 



(z)      Delivery of Mortgage Documents.  The Mortgage Note, the Mortgage, the
Assignment of Mortgage and any other documents required to be delivered under
the Custodial Agreement for each Mortgage Loan (other than Wet-Ink Mortgage
Loans) have been delivered to the Custodian.  The Seller or its agent is in
possession of a complete, true and accurate Mortgage File in compliance with the
Custodial Agreement, except for such documents the originals of which have been
delivered to the Custodian.

(aa)      Transfer of Mortgage Loans.  With respect to each Mortgage Loan other
than a Cooperative Mortgage Loan, the Assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located with respect to each Cooperative Mortgage
Loan, the UCC-3 assignment is in a form suitable for filing in the jurisdiction
in which the Mortgaged Property is located.

(bb)      Due-On-Sale.  The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property or Cooperative Unit, as applicable, is
sold or transferred without the prior written consent of the Mortgagee
thereunder.

(cc)      No Buydown Provisions; No Graduated Payments or Contingent
Interests.  The Mortgage Loan does not contain provisions pursuant to which
Monthly Payments are paid or partially paid with funds deposited in any separate
account established by the Seller, the Mortgagor, or anyone on behalf of the
Mortgagor, or paid by any source other than the Mortgagor nor does it contain
any other similar provisions which may constitute a “buydown” provision.  The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature.

(dd)      Consolidation of Future Advances.  Any future advances made to the
Mortgagor prior to the Purchase Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term.  With
respect to each Mortgage Loan other than a Cooperative Mortgage Loan, the lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the Mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae, Freddie Mac, or Ginnie Mae, as applicable.  The
consolidated principal amount does not exceed the original principal amount of
the Mortgage Loan.

(ee)      Mortgaged Property Undamaged.  The Mortgaged Property is undamaged by
waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty so as to affect adversely the value of the Mortgaged Property or
Cooperative Unit as security for the Mortgage Loan or the use for which the
premises were intended and each Mortgaged Property is in good repair.  There
have not been any condemnation proceedings with respect to the Mortgaged
Property and the Seller has no knowledge of any such proceedings.

(ff)      Collection Practices; Escrow Deposits; Interest Rate Adjustments.  The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and the Seller with respect to the Mortgage Loan have been in
all respects in compliance with Accepted Servicing Practices, applicable laws
and regulations, and have been in all respects legal and proper





Schedule 1-8

--------------------------------------------------------------------------------

 



and each FHA Loan, RHS Loan and VA Loan has been serviced in accordance with all
FHA, RHS and VA policies and regulations, as applicable.  With respect to escrow
deposits and Escrow Payments, all such payments are in the possession of, or
under the control of, the Seller and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made.  All Escrow Payments have been collected in full compliance with state and
federal law.  An escrow of funds is not prohibited by applicable law and, where
required under the applicable Guidelines or requested by the related Mortgagor,
(for Mortgage Loans other than Cooperative Mortgage Loans) has been established
in an amount sufficient to pay for every item that remains unpaid and has been
assessed but is not yet due and payable.  No escrow deposits or Escrow Payments
or other charges or payments due the Seller have been capitalized under the
Mortgage or the Mortgage Note.  All Mortgage Note Interest Rate adjustments have
been made in strict compliance with state and federal law and the terms of the
related Mortgage Note.  Any interest required to be paid pursuant to state,
federal and local law has been properly paid and credited.  The Mortgage Loan
was originated and has been serviced in a manner such that the Mortgage Loan
will be eligible for the maximum amount of insurance made available by the FHA,
RHS or VA, as the case may be, without any right of offset, counterclaim or
defense by the FHA, the RHS or VA, as the case may be.

(gg)      Conversion to Fixed Interest Rate.  With respect to adjustable rate
Mortgage Loans, the Mortgage Loan is not convertible to a fixed interest rate
Mortgage Loan.

(hh)      Other Insurance Policies.  No action, inaction or event has occurred
and no state of facts exists or has existed that has resulted or will result in
the exclusion from, denial of, or defense to coverage under any applicable
special hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of
the cause of such failure of coverage.  In connection with the placement of any
such insurance, no commission, fee, or other compensation has been or will be
received by the Seller or by any officer, director, or employee of the Seller or
any designee of the Seller or any corporation in which the Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.

(ii)      Servicemembers Civil Relief Act.  The Mortgagor has not notified the
Seller, and the Seller has no knowledge, of any relief requested or allowed to
the Mortgagor under the Servicemembers Civil Relief Act of 2003 (formerly known
as the Soldiers’ and Sailors’ Civil Relief Act of 1940).

(jj)      Appraisal.  With respect to each Mortgage Loan for which the related
Agency has not granted a property inspection waiver, the Mortgage File contains
either (i) an appraisal of the related Mortgaged Property or Cooperative Unit
signed prior to the approval of the Mortgage Loan application by a qualified
appraiser, duly appointed by the Seller, who had no interest, direct or indirect
in the Mortgaged Property or Cooperative Unit or in any loan made on the
security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan, and the appraisal and appraiser both satisfy
the requirements of Fannie Mae, Freddie Mac, Ginnie Mae, FHA, RHS or VA, as
applicable, and Title XI of the Federal Institutions Reform, Recovery, and
Enforcement Act of 1989 as amended and the regulations promulgated thereunder,
all as in effect on the date the Mortgage Loan was originated, or (ii) another
valuation model otherwise permitted under applicable Agency Guides and
acceptable to Buyer.





Schedule 1-9

--------------------------------------------------------------------------------

 



(kk)    Disclosure Materials.  The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans, and
the Seller maintains such statement in the Mortgage File.

(ll)      Construction or Rehabilitation of Mortgaged Property.  No Mortgage
Loan (other than an FHA §203(k) Loan) was made in connection with the
construction or rehabilitation of a Mortgaged Property or facilitating the
trade-in or exchange of a Mortgaged Property.

(mm)  No Defense to Insurance Coverage.  No action has been taken or failed to
be taken, no event has occurred and no state of facts exists or has existed on
or prior to the Purchase Date (whether or not known to the Seller on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any PMI Policy (including, without limitation, any
exclusions, denials or defenses which would limit or reduce the availability of
the timely payment of the full amount of the loss otherwise due thereunder to
the insured) whether arising out of actions, representations, errors, omissions,
negligence, or fraud of the Seller, the related Mortgagor or any party involved
in the application for such coverage, including the appraisal, plans and
specifications and other exhibits or documents submitted therewith to the
insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay.

(nn)    Capitalization of Interest.  The Mortgage Note does not by its terms
provide for the capitalization or forbearance of interest.

(oo)    No Equity Participation.  No document relating to the Mortgage Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property.  The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor and the Seller has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

(pp)    Proceeds of Mortgage Loan.  The proceeds of the Mortgage Loan have not
been and shall not be used to satisfy, in whole or in part, any debt owed or
owing by the Mortgagor to the Seller or any Affiliate or correspondent of the
Seller other than with respect to refinancing an existing mortgage loan by such
entity.

(qq)    Withdrawn Mortgage Loans.  If the Mortgage Loan has been released to the
Seller pursuant to a Request for Release as permitted under Section 5 of the
Custodial Agreement, then the promissory note relating to the Mortgage Loan was
returned to the Custodian within 10 days (or if such tenth day was not a
Business Day, the next succeeding Business Day).

(rr)     Origination Date.  The Origination Date is no earlier than 90 days (30
days in the case of a loan originated by a third party Qualified Originator)
prior to the date the Mortgage Loan is first included under the Repurchase
Agreement.





Schedule 1-10

--------------------------------------------------------------------------------

 



(ss)      No Exception.  The Custodian has not noted any material exceptions on
an Exception Report (as defined in the Custodial Agreement) with respect to the
Mortgage Loan which would materially adversely affect the Mortgage Loan or the
security interest granted by the Seller in the Mortgage Loan to the Buyer under
the Repurchase Agreement.

(tt)      Qualified Originator.  The Mortgage Loan has been originated by, and,
if applicable, purchased by the Seller from, a Qualified Originator.

(uu)      Mortgage Submitted for Recordation.  The Mortgage either has been or
will promptly be submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

(vv)      Value of Mortgaged Property.  The Seller has no knowledge of any
circumstances existing that should reasonably be expected to adversely affect
the value or the marketability of the Mortgaged Property or the Mortgage Loan or
to cause the Mortgage Loan to prepay during any period materially faster or
slower than the mortgage loans originated by Seller generally.

(ww)      HOEPA.  No Mortgage Loan is (a) subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”), (b) a
“high cost” mortgage loan, “covered” mortgage loan, “high risk home” mortgage
loan, or “predatory” mortgage loan or any other comparable term, no matter how
defined under any federal, state or local law, (c) subject to any comparable
federal, state or local statutes or regulations, or any other statute or
regulation providing for heightened regulatory scrutiny or assignee liability to
holders of such mortgage loans, or (d) a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the current Standard & Poor’s LEVELS®
Glossary Revised, Appendix E).

(xx)      No Predatory Lending.  No predatory, abusive or deceptive lending
practices, including but not limited to, the extension of credit to a mortgagor
without regard for the mortgagor’s ability to repay the Mortgage Loan and the
extension of credit to a mortgagor which has no tangible net benefit to the
mortgagor, were employed in connection with the origination of the Mortgage
Loan.

(yy)      Compliance with Interagency Guidance.  Each Mortgage Loan that is a
“nontraditional mortgage loan” within the meaning of the Interagency Guidance on
Nontraditional Mortgage Product Risks, 71 FR 58609 (October 4, 2006), and that
has a residential loan application date on or after September 13, 2007 (or, if
such date cannot be determined, an origination date on or after October 1,
2007), complies in all respects with such guidance, including any
interpretations, applications or implementation plans with respect thereto that
have been communicated and/or agreed to by an institution’s regulator,
regardless of whether the Mortgage Loan’s originator or seller is subject to
such guidance.

(zz)      Compliance with Subprime Statement.  No Mortgage Loan that is an
adjustable rate Mortgage Loan and that has a residential loan application date
on or after September 13, 2007, is subject to the Interagency Statement on
Subprime Mortgage Lending, 72 FR 37569 (July 10, 2007) as defined by Fannie Mae
in the Lender Letter 03-07 (August 15, 2007) or by





Schedule 1-11

--------------------------------------------------------------------------------

 



Freddie Mac in Freddie Mac Single Family Advisory (September 7, 2007) and
Freddie Mac Bulletin 2007-4).

(aaa)      MERS Loans.  With respect to each MERS Designated Mortgage Loan, a
Mortgage Identification Number has been assigned by MERS and such Mortgage
Identification Number is accurately provided on the Mortgage Loan Schedule.  The
related Assignment of Mortgage to MERS has been duly and properly
recorded.  With respect to each MERS Designated Mortgage Loan, the Seller has
not received any notice of liens or legal actions with respect to such Mortgage
Loan and no such notices have been electronically posted by MERS.

(bbb)      Cooperative Mortgage Loans.  With respect to each Cooperative
Mortgage Loan, the Seller represents and warrants:

(1)      the Cooperative Mortgage Loan is secured by a valid, subsisting,
enforceable and perfected first lien on the Cooperative Shares issued to the
related Mortgagor with respect to such Cooperative Mortgage Loan.  The lien of
the Security Agreement is subject only to the Cooperative Corporation’s lien
against such corporation stock, shares or membership certificate for unpaid
assessments of the Cooperative Corporation to the extent required by applicable
law.  Any Security Agreement, chattel mortgage or equivalent document related to
and delivered in connection with the Cooperative Mortgage Loan establishes and
creates a valid, subsisting and enforceable first lien and first priority
security interest on the property described therein and the Seller has full
right to sell and assign the same to the Buyer.  The Cooperative Unit was not,
as of the date of origination of the Cooperative Mortgage Loan, subject to a
mortgage, deed of trust, deed to secure debt or other security instrument
creating a lien subordinate to the lien of the Security Agreement.

(2)      (i) the term of the related Proprietary Lease is longer than the term
of the Cooperative Mortgage Loan, (ii) there is no provision in any Proprietary
Lease which requires the Mortgagor to offer for sale the Cooperative Shares
owned by such Mortgagor first to the Cooperative, (iii) there is no prohibition
in any Proprietary Lease against pledging the Cooperative Shares or assigning
the Proprietary Lease and (iv) the Recognition Agreement is on a form of
agreement published by the Aztech Document Systems, Inc. or includes provisions
which are no less favorable to the lender than those contained in such
agreement.

(3)      There is no proceeding pending or threatened for the total or partial
condemnation of the building owned by the applicable Cooperative Corporation
(the “Underlying Mortgaged Property”).  The Underlying Mortgaged Property is
undamaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty so as to affect adversely the value of the Underlying
Mortgaged Property as security for the mortgage loan on such Underlying
Mortgaged Property (the “Cooperative Mortgage”) or the use for which the
premises were intended.





Schedule 1-12

--------------------------------------------------------------------------------

 



(4)      There is no default, breach, violation or event of acceleration
existing under the Cooperative Mortgage or the mortgage note related thereto and
no event which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
of acceleration.

(5)      The Cooperative Corporation has been duly organized and is validly
existing and in good standing under the laws of the jurisdiction of its
formation.  The Cooperative Corporation has requisite power and authority to
(i) own its properties, and (ii) transact the business in which it is now
engaged.  The Cooperative Corporation possesses all rights, licenses, permits
and authorizations, governmental or otherwise, necessary to entitle it to own
its properties and to transact the businesses in which is now engaged.

(6)      The Cooperative Corporation complies in all material respects with all
applicable legal requirements.  The Cooperative Corporation is not in default or
violation of any order, writ, injunction, decree or demand of any governmental
authority, the violation of which might materially adversely affect the
condition (financial or otherwise) or business of the Cooperative Corporation.

(7)      The Seller has delivered to the Buyer or its designee each of the
following documents (collectively, the “Cooperative Loan Documents”): (i) the
Cooperative Mortgage Note, duly endorsed in accordance with the endorsement
requirements for Mortgage Notes set forth in this Repurchase Agreement, (ii) the
Security Agreement, (iii) the Cooperative Shares accompanied by a stock power
which authorizes the Buyer to transfer the Cooperative Shares in the event of a
default under the Cooperative Loan Documents, (iv) the Proprietary Lease or
occupancy agreement, accompanied by an assignment in blank of such Proprietary
Lease, (v) a recognition agreement executed by the Cooperative Corporation,
which requires the Cooperative Corporation to recognize the rights of the lender
and its successors in interest and assigns, under the Cooperative Mortgage Loan,
accompanied by an assignment of such recognition agreement in blank, (vi) UCC‑1
financing statements with recording information thereon from the appropriate
state and county recording offices if necessary to perfect the security interest
of the Cooperative Mortgage Loan under the Uniform Commercial Code in the state
in which the Cooperative Project is located, accompanied by UCC‑3 financing
statements executed in blank for recordation of the change in the secured party
thereunder, and (vii) any guarantees, if applicable.  The Cooperative Loan
Documents are assignable to the Buyer and its successors and assigns and have
been duly assigned to the Buyer in accordance with this sub‑section (7).

(8)      The Security Agreement contains customary and enforceable provisions
such as to render the rights and remedies of the holder thereof adequate for the
realization against the Cooperative Shares of the benefits of the security
provided thereby.





Schedule 1-13

--------------------------------------------------------------------------------

 



(9)      As of the date of origination the related Cooperative Project is
insured by a generally acceptable insurer against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Cooperative Project is located.

(ccc)      FHA/VA/RHS Loans.  With respect to each FHA Loan, VA Loan and RHS
Loan, the Seller represents and warrants:

(1)      All parties which have had any interest in an FHA Loan, RHS Loan or a
VA Loan, whether as mortgagee or assignee, are (or, during the period in which
they held and disposed of such interest, were) an FHA Approved Mortgagee, Rural
Housing Service Approved Lender or VA Approved Lender;

(2)      The Mortgage is either guaranteed by the VA or the RHS to the maximum
extent permitted by law or is fully insured by the FHA (or, in connection with
any such Mortgage as to which the VA Loan Guaranty Agreement or the Mortgage
Insurance Certificate has not yet been issued by the VA or FHA due to delays in
the normal course of business, such Mortgage is eligible for such guarantee or
insurance, there is no bar to issuance of same and such guarantee or insurance
shall be issued in a timely manner) and all necessary steps have been taken to
make and keep such guaranty or insurance valid, binding and enforceable and the
applicable insurance or guaranty agreement is the binding, valid and enforceable
obligation of the FHA, RHS or VA, as the case may be, to the full extent
thereof, without surcharge, set-off or defense;

(3)      In the case of an FHA Loan, no claim for insurance benefits, full or
partial, has been filed with respect to such Mortgage Loan and, in the case of a
VA Loan or RHS Loan, no claim for guarantee has been filed;

(4)      No Mortgage Loan is (a) an active subsidy loan originated under the
203K program (24 C.F.R. 203.50), a Section 235 subsidy loan (24 C.F.R. 235), or
a graduated loan under Section 245 (24 C.F.R. 203.45 and 24 C.F.R. 203.436), (b)
an advance claim loan, or (c) a VA Vendee loan;

(5)      Neither the Seller, its servicer, nor any prior holder or servicer of
the Mortgage Loan has engaged in any action or inaction which would result in
the curtailment of a payment (or nonpayment thereof) by the FHA, RHS or the VA;
and

(6)      All actions required to be taken by the Seller or the related Qualified
Originator (if different from the Seller) to cause the Buyer, as owner of the
FHA Loan, VA Loan or RHS Loan, to be eligible for the full benefits available
under the applicable insurance or guaranty agreement have been taken by such
entity.

(ddd)      With respect to each Closing Agent designated by Seller as an
Approved Payee pursuant to Section 2.07(a), the Seller obtained and has
preserved the documents required by such Section.





Schedule 1-14

--------------------------------------------------------------------------------

 



Part II.  Defined Terms

In addition to terms defined elsewhere in the Repurchase Agreement, the
following terms shall have the following meanings when used in this Schedule 1:

“Acceptable State” shall mean any state other than those listed on Schedule 9,
as such Schedule may be amended, revised or otherwise modified from time to time
in writing by the Buyer, any such revised Schedule shall be provided to Seller
no later than ten (10) Business Days prior to its intended effective date.

“ALTA” means the American Land Title Association.

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

“Best’s” means Best’s Key Rating Guide, as the same shall be amended from time
to time.

“Cut-Off Date” means the first day of the month in which the related Purchase
Date occurs.

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

“Escrow Payments” means with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

“Fannie Mae” means the Federal National Mortgage Association, or any successor
thereto.

“Gross Margin” means with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

“Ground Lease” means a lease for all or any portion of the real property
comprising the Mortgaged Property, the lessee’s interest in which is held by the
Mortgagor of the related Mortgage Loan.

“Index” means with respect to each adjustable rate Mortgage Loan, the index set
forth in the related Mortgage Note for the purpose of calculating the interest
rate thereon.

“Insurance Proceeds” means with respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.

“Interest Rate Adjustment Date” means with respect to each adjustable rate
Mortgage Loan, the date, specified in the related Mortgage Note and the Mortgage
Loan Schedule, on which the Mortgage Note Interest Rate is adjusted.





Schedule 1-15

--------------------------------------------------------------------------------

 



“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the loan
to value ratio of such Mortgage Loan as determined in accordance with the Agency
Guides of the Agency which is insuring or guaranteeing such Mortgage Loan or to
which such Mortgage Loan is eligible to be sold.

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan as adjusted in accordance with changes in the Mortgage Note
Interest Rate pursuant to the provisions of the Mortgage Note for an adjustable
rate Mortgage Loan.

“Mortgage Note Interest Rate” means the annual rate of interest borne on a
Mortgage Note, which shall be adjusted from time to time with respect to
adjustable rate Mortgage Loans.

“Mortgage Note Interest Rate Cap” means with respect to an adjustable rate
Mortgage Loan, the limit on each Mortgage Note Interest Rate adjustment as set
forth in the related Mortgage Note.

“Mortgagee” means the Seller or any subsequent holder of a Mortgage Loan.

“Origination Date” means, with respect to each Mortgage Loan, the date of the
Mortgage Note relating to such Mortgage Loan, unless such information is not
provided by the Seller with respect to such Mortgage Loan, in which case the
Origination Date shall be deemed to be the date that is 40 days prior to the
date of the first payment under the Mortgage Note relating to such Mortgage
Loan.

“PMI Policy” or “Primary Insurance Policy” means a policy of primary mortgage
guaranty insurance issued by a Qualified Insurer.

“Qualified Insurer” means an insurance company duly qualified as such under the
laws of the states in which the Mortgaged Property is located, duly authorized
and licensed in such states to transact the applicable insurance business and to
write the insurance provided, and approved as an insurer by Fannie Mae,Freddie
Mac, or FHA, as applicable, and whose claims paying ability is rated in the two
highest rating categories by any of the rating agencies with respect to primary
mortgage insurance and in the two highest rating categories by Best’s with
respect to hazard and flood insurance.

“Servicing File” means with respect to` each Mortgage Loan, the file retained by
the Seller consisting of originals of all documents in the Mortgage File which
are not delivered to a Custodian and copies of the Mortgage Loan Documents set
forth in Section 2 of the Custodial Agreement and all Servicing Records.

 

 



Schedule 1-16

--------------------------------------------------------------------------------

 

 

Schedule 2

FILING JURISDICTIONS AND OFFICES

[To be Provided by Counsel to the Seller]

 

 



2-1

--------------------------------------------------------------------------------

 

 

Schedule 3

SUBSIDIARIES

 

 



3-1

--------------------------------------------------------------------------------

 

 

Schedule 4

PREVIOUS NAMES, ASSUMED NAMES OR

TRADE NAMES USED BY THE SELLER

 

 



4-1

--------------------------------------------------------------------------------

 

 

Schedule 5

LOCKBOX AGREEMENTS

 

 



5-1

--------------------------------------------------------------------------------

 

 

Schedule 6

COOPERATIVE MORTGAGE LOAN DOCUMENTS

(i)        Cooperative Mortgage Note;

(ii)       Security Agreement and the original Assignment of the Security
Agreement;

(iii)      Cooperative Shares and related Stock Power, in blank, executed by the
Mortgagor with such signature guaranteed and original Stock Power, in blank
executed by the Seller;

(iv)       Proprietary Lease or occupancy agreement and the Assignment of the
Proprietary Lease executed by the Mortgagor in blank or if the Proprietary Lease
has been assigned by the Mortgagor to the Seller, then the Seller must execute
an assignment of the Assignment of the Proprietary Lease in blank;

(v)        Recognition Agreement and the original Assignment of the Recognition
Agreement;

(vi)       UCC-1 financing statements with recording information thereon from
the appropriate state and county recording offices if necessary to perfect the
security interest of the Cooperative Mortgage Loan under the Uniform Commercial
Code in the state in which the Cooperative Project is located (or a copy
thereof, together with an officer’s certificate of the Seller certifying that
such represents a true and correct copy of the original and that such original
has been submitted for filing in the appropriate UCC filing office of the
jurisdiction where the Cooperative Project is located), accompanied by UCC-3
financing statements executed in blank for recordation of the change in the
secured party thereunder;

(vii)       an Estoppel Letter and/or Consent;

(viii)      the Cooperative Lien Search; and

(ix)         any guarantees, if applicable.

 

 



6-1

--------------------------------------------------------------------------------

 

 

Schedule 7

[Reserved]

 

 



7-1

--------------------------------------------------------------------------------

 

 

Schedule 8

LIST OF RESPONSIBLE OFFICERS

 

 



8-1

--------------------------------------------------------------------------------

 

 

Schedule 9

EXCLUDED STATES

 

 



9-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF CUSTODIAL AGREEMENT

[STORED AS A SEPARATE DOCUMENT]

 

 



Exhibit A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF ESTIMATED FUNDING NOTICE

[Date]

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street, 5th Floor

New York, NY 10005

Attention: Loan Operations 

Email:       abs.conduits@db.com 
                  mark.ginsberg@db.com
                  jean.augustin@db.com 
                  james.harrington@db.com 
                  kristen.schmidt@db.com
                  chanda.weeks@db.com 
                  monica.hernandez@db.com 

Ladies and Gentlemen:

Pursuant to Section 2.02(a) of that certain Master Repurchase Agreement dated as
of August 21, 2017 (the “Agreement”) between PennyMac Loan Services,
LLC (“Seller”) and Deutsche Bank AG, Cayman Islands Branch (“Buyer”), Seller
hereby gives notice to Buyer that Seller expects to deliver a Transaction
Request on the Business Day following the date hereof for a total Purchase Price
of $___________.  Accordingly, we request that such amount be wired by Buyer to
its Funding Deposit Account by 11:00 a.m. (New York City time) on such Purchase
Date.  The following are Seller’s wiring instructions with respect to the
Mortgage Loans:

Bank:                  Wells Fargo Bank, N.A.
ABA No.:           ***-***-***
Account Name:  Corporate Trust Clearing
Account No.:      ********** 
FFC:                   ********

 

SELLER

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



Exhibit B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF TRANSACTION REQUEST

[Date]

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street, 5th Floor

New York, NY 10005

Attention:  Loan Operations 

Email:       abs.conduits@db.com 
                  mark.ginsberg@db.com
                  jean.augustin@db.com 
                  james.harrington@db.com 
                  kristen.schmidt@db.com
                  chanda.weeks@db.com 
                  monica.hernandez@db.com 

Ladies and Gentlemen:

Pursuant to Section 2.02(a) of that certain Master Repurchase Agreement dated as
of August 21, 2017 (the “Agreement”) between PennyMac Loan Services,
LLC (“Seller”) and Deutsche Bank AG, Cayman Islands Branch (“Buyer”), Seller
hereby requests that Buyer enter into a Transaction with respect to the Mortgage
Loans set forth on Schedule 1 attached hereto (the “Subject Assets”) on [____]
[__], 20[__] (“Purchase Date”).  Capitalized terms used herein without
definition have the meanings given in the Agreement.

As of the proposed Purchase Date, all conditions precedent to a Transaction as
set forth in Section 5.01 and Section 5.02 of the Agreement have been satisfied.

As of the proposed Purchase Date, (i) the representations and warranties of
Sellers set forth in Section 6 and Schedule 1 of the Agreement shall be true and
correct in all material respects as if made on and as of the date of this
Transaction and (ii) no Default, Event of Default, or Material Adverse Effect
with respect to Seller, Servicer or Guarantor has occurred and is continuing.





C-1

--------------------------------------------------------------------------------

 



The Aggregate Outstanding Purchase Price with respect to the Assets shall be
$[___].  The following are Seller’s wiring instructions with respect to the
Mortgage Loans:

Bank:                  Wells Fargo Bank, N.A.
ABA No.:           *********
Account Name:  Corporate Trust Clearing
Account No.:      ********** 
FFC:                      ********

 

SELLER

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





Exhibit C-2

--------------------------------------------------------------------------------

 



Schedule 1

SCHEDULE OF ELIGIBLE MORTGAGE LOANS PROPOSED FOR TRANSACTION

 

 



Exhibit C-3

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF WAREHOUSE LENDER’S RELEASE LETTER

(Date)

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street, 3rd Floor
New York, New York
Mail Stop NYC60-0397
Attention:  Timothy Crowley
Email:      abs.conduits@db.com       
                 tim.crowley@db.com 

With a Copy to:
Deutsche Bank Securities Inc.

60 Wall Street, 3rd Floor

New York, NY 10005

Attention: Structured Credit Mortgage Team
Email:      csg.repo@list.db.com

Re:      Certain Mortgage Loans owned by PennyMac Loan Services, LLC

The undersigned hereby releases all right, interest, lien or claim of any kind
with respect to each mortgage loan, such release to be effective automatically
without any further action by any party upon payment in immediately available
funds of  the amount specified in the wire instructions related to such mortgage
loan.

 

Very truly yours,

 

 

 

[WAREHOUSE LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 



Exhibit D-1

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF IRREVOCABLE CLOSING INSTRUCTIONS

[_______], 20__

_____________________ (“Closing Agent”)

_____________________

_____________________

Dear ________________

Re:      Irrevocable Closing Instructions

Closing Protection Letter Issued By, if
applicable:  ______________________________

Ladies and Gentlemen:

This letter is being sent in accordance with that Master Repurchase Agreement
dated as of August 21, 2017 (the “Agreement”) between PennyMac Loan Services,
LLC (“Seller”) and Deutsche Bank AG, Cayman Islands Branch (“Buyer”), the terms
of which do not affect Closing Agent except as set forth herein.

Pursuant to the Agreement, you have been identified as either:

          the title insurer to close and provide title insurance on certain
mortgage loans made by Sellers; or

          the closing agent to close and fund certain mortgage loans made by
Seller and covered by the above referenced closing protection letter (the
“Mortgage Loans”).

From time to time, Buyer will wire, or will cause to be wired, to you, for the
account of Seller, funds requested by Seller under the terms of the Agreement to
be used by you for the purpose of funding such Mortgage Loan(s) and for no other
purpose.  Notwithstanding anything to the contrary contained herein, you are not
to distribute any of such funds to Seller.  You must immediately return the
funds to Buyer at the following account if one of the following conditions
occurs:

          You do not close any Mortgage Loan within [__] ([__]) hours of the
time you receive the applicable funds; or

          You receive funds for a Mortgage Loan for which you have not been
instructed by Seller to (a) obtain title insurance from the title insurance
company specified in the above referenced closing protection letter or (b)
underwrite the title insurance.





Exhibit E-1

--------------------------------------------------------------------------------

 



Bank:                  Wells Fargo Bank, N.A.
ABA No.:            *********
Account Name:   Corporate Trust Clearing
Account No.:       ********** 
FFC:                     ******** 

If the Mortgage Loan Documents (as described below) have not been delivered to
Seller prior to the funding of the Transaction, within [__] ([__]) hours of
closing any Mortgage Loan, unless otherwise instructed by Buyer, you must
deliver to Seller, the following Mortgage Loan Documents:

(a)        the original mortgage note evidencing the Mortgage Loan, endorsed by
Seller in blank, with a complete chain from the originator to Seller;

(b)        if in your possession, an original assignment in blank executed by
Seller for the mortgage or deed of trust securing the mortgage note, in
recordable form but unrecorded, with a complete chain of intervening assignments
from the originator to Seller;

(c)        a certified copy of the executed mortgage or deed of trust securing
the mortgage note; and

(d)        an original or copy of the title insurance policy insuring the first
lien position of the mortgage or deed of trust, as applicable, in at least the
original principal amount of the related mortgage note and containing only those
exceptions permitted by the purchase commitment, as set forth in the final
closing instructions referred to below, or an unconditional commitment to issue
such a title insurance policy, or a preliminary report and instructions received
from Seller relating to the issuance of such a title insurance policy.

With respect to each Mortgage Loan for which you act as Closing Agent, Seller
will deliver to you final closing instructions specific to such Mortgage
Loan.  In the event that the terms of the final closing instructions contradict
the terms of these irrevocable closing instructions, the terms of these
irrevocable closing instructions shall govern.  Permission to change the
scheduled closing date for any Mortgage Loan beyond the time permitted herein or
permission to otherwise deviate from these irrevocable closing instructions must
be furnished to you in a writing signed by Buyer and Seller.

By your participation in the closing and funding of a Mortgage Loan as Closing
Agent, you agree to act as Buyer’s bailee with respect to such Mortgage Loan and
the Mortgage Loan Documents referenced above and you thereby acknowledge your
responsibility to Buyer as holder of an interest in such Mortgage Loan and to
care for and protect Buyer’s interest in such Mortgage Loan.  Facsimile or
electronically imaged signatures on these instructions shall be deemed valid and
binding to the same extent as the original.





Exhibit E-2

--------------------------------------------------------------------------------

 



Sincerely,

Deutsche Bank AG, Cayman Islands Branch

   

PennyMac Loan Services, LLC

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title: 

 

 

 



Exhibit E-3

--------------------------------------------------------------------------------

 

 

EXHIBIT F

FORM OF BLOCKED ACCOUNT AGREEMENT

 

[STORED AS A SEPARATE DOCUMENT]

 

 



F-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G

[RESERVED]

 

 



G-1

--------------------------------------------------------------------------------

 

 

EXHIBIT H

(FORM OF BLANKET TAKEOUT ASSIGNMENT (THE SELLER’S LETTERHEAD)

(Date)

[TAKE-OUT THE BUYER]
[ADDRESS] 
__________________
Attention

Dear:                  

With respect to each whole loan trade made by us with your firm from time to
time, the undersigned hereby assigns each such trade to Deutsche Bank AG, Cayman
Islands Branch (the “Buyer”) unless and until such time as such assignment is
revoked by a written notice from us and the Buyer to you.  For each transaction,
you hereby agree to accept delivery from, and pay the purchase price directly to
the Buyer, whose acceptance of each trade assignment is indicated
below.  Accordingly, the Buyer is obligated to make delivery of such mortgage
loans to you, and you will establish each trade as a buy transaction from the
Buyer or its designee.

All confirmations pertaining to each trade should be sent to the Buyer, at:

60 Wall Street, 3rd Floor
New York, New York
Mail Stop NYC60-0397
Attention:  Timothy Crowley
Email:      abs.conduits@db.com 
                 tim.crowley@db.com 

With a Copy to:

Deutsche Bank Securities Inc.
60 Wall Street, 3rd Floor
New York, NY 10005
Attention: Structured Credit Mortgage Team
Email:      csg.repo@list.db.com





Exhibit H-1

--------------------------------------------------------------------------------

 



Please execute this letter in the space provided below and send it by facsimile
to the Buyer.

 

    

Very truly yours,

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

Date:

 

 

 

 

Agreed:

 

 

 

 

 

[TAKE-OUT THE BUYER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

Date:

 

 

 

 

 

 



Exhibit H-2

--------------------------------------------------------------------------------

 

 

EXHIBIT I

[RESERVED]

 

 



Exhibit I-1

--------------------------------------------------------------------------------

 

 

EXHIBIT J

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Master Repurchase Agreement dated as of August 21, 2017
(as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”) by and between PennyMac Loan Services, LLC, a Delaware
limited liability company (the “Seller”) and Deutsche Bank AG, Cayman Islands
Branch (the “Buyer”).  Capitalized terms not otherwise defined herein shall have
the same meanings as specified therefor in the Repurchase Agreement.

Each “Assignor” referred to on Schedule I hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule I hereto (each an “Assignee”) hereby agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule I hereto as follows:

Subject to the provisions of Section 14.05 of the Repurchase Agreement, such
Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Repurchase Agreement as of the
Effective Date (as hereinafter defined) equal to the percentage interest
specified on Schedule I hereto of all outstanding rights and obligations under
the Repurchase Agreement (collectively, the “Assigned Interests”).

Such Assignor:

(a)      hereby represents and warrants that its name set forth on Schedule I
hereto is its legal name, that it is the legal and beneficial owner of the
Assigned Interest and that such Assigned Interest is free and clear of any
adverse claim;

(b)      other than as provided herein, makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Repurchase Agreement or any of
the other Repurchase Documents, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, the Repurchase Agreement or any of the other
Repurchase Documents, or any other instrument or document furnished pursuant
thereto; and

(c)      makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Seller or any of the other parties or
the performance or observance by the Seller or any of the other parties of any
of its Obligations under or in respect of any of the Repurchase Documents, or
any other instrument or document furnished pursuant thereto.





Exhibit J-1

--------------------------------------------------------------------------------

 



Such Assignee:

(a)      confirms that it has received a copy of the Repurchase Agreement,
together with copies of the financial statements referred to in Section 9.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance;

(b)      agrees that it will, independently and without reliance upon the Buyer
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Repurchase Agreement;

(c)      represents and warrants that its name set forth on Schedule I hereto is
its legal name;

(d)      agrees that, from and after the Effective Date, it will be bound by the
provisions of the Repurchase Agreement and the other Repurchase Documents and,
to the extent of the Assigned Interest, it will perform in accordance with their
terms all of the obligations that by the terms of the Repurchase Agreement are
required to be performed by it as a Buyer; and

(e)      The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date specified on Schedule I hereto.

As of the Effective Date, (a) such Assignee shall be a party to the Repurchase
Agreement and, to the extent that rights and obligations under the Repurchase
Agreement have been assigned to it pursuant to this Assignment and Acceptance,
have the rights and obligations of a Buyer thereunder and (b) such Assignor
shall, to the extent that any rights and obligations under the Repurchase
Agreement have been assigned by it pursuant to this Assignment and Acceptance,
relinquish its rights (other than provisions of the Repurchase Documents that
are specified under the terms of such Repurchase Documents to survive the
payment in full of the Obligations of the Seller under or in respect of the
Repurchase Documents) and be released from its obligations under the Repurchase
Agreement (and, if this Assignment and Acceptance covers all or the remaining
rights and obligations of such Assignor under the Repurchase Agreement, such
Assignor shall cease to be a party thereto).

From and after the Effective Date, the Seller shall make all payments under the
Repurchase Agreement in respect of the Assigned Interest to such Assignee.  Such
Assignor and such Assignee shall make all appropriate adjustments in payments
under the Repurchase Agreement for periods prior to the Effective Date directly
between themselves.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Acceptance may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart





Exhibit J-2

--------------------------------------------------------------------------------

 



of Schedule I hereto by facsimile shall be effective as delivery of an
originally executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule I
hereto to be executed by their respective officers thereunto duly authorized, as
of the date specified thereon.

 





Exhibit J-3

--------------------------------------------------------------------------------

 



Schedule I
to
ASSIGNMENT AND ACCEPTANCE

 

 

 

 

 

 

Percentage interest assigned

%

%

%

%

%

Amount of Maximum Amount assigned

$

$

$

$

$

Aggregate outstanding principal amount of Mortgage Loans assigned

$

$

$

$

$

 

Effective Date:

________ __, ____

 

 

 

Assignor

 

_______________________________, as Assignor

 

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

Dated:  ________ __, ____

 

 

 

 

Assignee

 

_______________________________, as Assignee

 

 

[Type or print legal name of Assignee]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Dated:  ________ __, ____

 

 

 

Domestic Lending Office:

 

 

 

LIBOR Lending Office:

 

 



Exhibit J-4

--------------------------------------------------------------------------------

 

 

EXHIBIT K

TAKEOUT PROCEEDS IDENTIFICATION LETTER


[Date]

                                         
                                         
                                         
Attention: ____________
Facsimile: (___) ___-____

Ladies and Gentlemen:

Reference is made to that certain Master Repurchase Agreement, dated as of
August 21, 2017 (the “Repurchase Agreement”), by and between PennyMac Loan
Services, LLC. (the “Seller”) and Deutsche Bank AG, Cayman Islands Branch (the
“Buyer”).  Capitalized terms used but not otherwise defined in this letter
agreement (“Letter Agreement”) shall have the meanings given to them in the
Repurchase Agreement.

On [date] the Takeout Investor previously identified to you with respect to the
Mortgage Loan(s) referenced on Exhibit A attached hereto wired to your account
at ________________, [total amount of wire].  Contained within the total amount
of the wire was a disbursement amount of _________.  This amount represents
proceeds for one or more mortgage loans which were not financed under the
Repurchase Agreement, the details of which are:

Mortgage loan #:      _____________________________

Obligor’s name:      _____________________________

Mortgage loan #:      _____________________________

Obligor’s name:      _____________________________

[list additional mortgage loans, if necessary]

Please wire these funds to:

[insert wire instructions here]





K-1

--------------------------------------------------------------------------------

 



All costs and expenses incurred in carrying out, or as a consequence of having
carried out, these instructions shall be borne by the undersigned, including,
without limitation, all wire transfer fees and any related Costs.

 

Very truly yours,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



K-2

--------------------------------------------------------------------------------

 

 

EXHIBIT L

LIST OF APPROVED TAKEOUT INVESTORS

 

 



Exhibit L

--------------------------------------------------------------------------------

 

 

EXHIBIT M

[RESERVED]

 

 



M-1

--------------------------------------------------------------------------------

 

 

EXHIBIT N

FORM OF COMPLIANCE CERTIFICATE

I, ___________________________, do hereby certify that I am the duly elected
authorized Chief Financial Officer of PRIVATE NATIONAL MORTGAGE ACCEPTANCE
COMPANY, LLC (“Guarantor”).  This certificate is delivered in connection with
Section 7.01 of the Master Repurchase Agreement dated as of August 21, 2017
between PennyMac Loan Services, LLC (“Seller”) and Deutsche Bank AG, Cayman
Islands Branch (“Buyer”) (as amended, supplemented or otherwise modified from
time to time, the “Agreement”).  I do hereby certify that, as of the date of the
financial statements attached hereto and as of the date hereof, Seller is and
has been in compliance with all the terms of the Agreement and, without limiting
the generality of the foregoing, I certify that as of [DATE]:

(a)        Tangible Net Worth.  The Tangible Net Worth of Seller on a
consolidated basis as of the date hereof is not less than $500,000,000.

This calculation is set forth as Item I in Schedule 1 attached hereto.

(b)        Liquidity.  Seller’s Liquidity on a consolidated basis, as of the
date hereof, is not less than $40,000,000.

This calculation is set forth as Item II in Schedule 1 attached hereto.

(c)        Leverage Ratio.  As of the date hereof, the ratio of Seller’s Total
Indebtedness to Tangible Net Worth does not exceed 10:1.    

This calculation is set forth as Item III in Schedule 1 attached hereto.

(d)        Profitability.  As of the date hereof, the Seller’s profitability as
described in Section 7.16 of the Agreement is $_______ for the fiscal quarter
ended [  ] and $________ for the fiscal quarter ended [  ].

(e)        EPD Platform Ratio.  The EPD Platform Ratio is less than 2.00%. 

This calculation is set forth as Item IV in Schedule 1 attached hereto.

This calculation is set forth as Item VI in Schedule 1 attached hereto.

(f)         Financial Statements.  The financial statements attached hereto
fairly and accurately present the consolidated financial condition, results of
operations and cash flows of Guarantor (and its Subsidiaries, on a consolidated
basis), in accordance with GAAP, consistently applied, as at the end of, and
for, the date hereof (subject to normal year-end adjustments).

(g)         Litigation.  As at the end of, and for, the date hereof, the
aggregate amounts accrued in accordance with GAAP with respect to actions, suits
or proceedings, and actions, suits or proceedings threatened against any Seller,
with respect to which there is a reasonable likelihood of an adverse
determination is less than $10,000,000 with respect to Seller.





Exhibit N-1

--------------------------------------------------------------------------------

 



(h)         Documentation.  Seller has performed the documentation procedures
required by its operational guidelines with respect to endorsements and
assignments, including the recordation of assignments, or has verified that such
documentation procedures have been performed by a prior holder of such Mortgage
Loan.

(i)         Compliance.  Seller has observed or performed in all material
respects all of its covenants and other agreements, and satisfied every
condition, contained in the Agreement and the other Principal Agreements to be
observed, performed and satisfied by it.

(j)         Regulatory Action.  There are no actions, claims, suits,
investigations or proceedings pending, or to the knowledge of Guarantor,
threatened or affecting Seller or any of its Subsidiaries or Affiliates or any
of the property thereof in any court or before or by any arbitrator, government
commission, board, bureau or other administrative agency that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
with respect to Seller or any of its Affiliates.

(k)         No Event of Default or Other Matters.  No Event of Default,
Potential Default, Material Adverse Effect with respect to Seller or Guarantor
has occurred or is continuing.

(l)         Debt.  All Debt (other than the Debt evidenced by the Agreement) of
Seller existing on the date hereof is listed on Schedule 2 hereto.

(m)       Originations.  Attached hereto as Schedule 3 is a true and correct
summary of all Mortgage Loans originated by Seller during the calendar month
listed on Schedule 3.

(n)        Hedging.  Seller’s hedging policy as of the Effective Date has
remained unchanged, other than as attached hereto as Schedule 4.

(o)        Repurchases and Early Payment Default Requests.  Attached hereto as
Schedule 5 is a true and correct summary of the portfolio performance including
representation breaches, missing document breaches, repurchase due to fraud,
early payment default requests, summarized on the basis of (a) pending
repurchase demands (including weighted average duration of outstanding request),
(b) satisfied repurchase demands and (c) total repurchase demands. 

(p)        Most Favored Status.  Except as set forth on a schedule attached
hereto, no Seller or Guarantor or any Affiliate thereof has entered into a
repurchase agreement or credit facility that is substantially similar to the
Transactions contemplated under the Agreement in respect of asset type and term
with any Person other than Buyer or an Affiliate of Buyer which by its terms
provides more favorable terms to the buyer, lender or other party with respect
to such repurchase agreement or credit facility, as applicable, with respect to
any financial covenants set forth in Section 7.14,  7.15,  7.16 and 7.18 of the
Agreement or any substantially similar covenants.





Exhibit N-2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, I have set my hand this _____ day of ___________, 20__.

 

PRIVATE NATIONAL MORTGAGE

 

ACCEPTANCE COMPANY, LLC

 

 

 

 

By:

 

 

Name:

 

Title: 

 





Exhibit N-3

--------------------------------------------------------------------------------

 



SCHEDULE 1 TO OFFICER’S COMPLIANCE CERTIFICATE

CALCULATIONS OF FINANCIAL COVENANTS

As of the calendar month ended [DATE]

I.      Tangible Net Worth

II.      Liquidity      

III.    Leverage Ratio      

IV.    Platform EPD Percentage (if over 2%)





Exhibit N-4

--------------------------------------------------------------------------------

 



SCHEDULE 2 TO OFFICER’S COMPLIANCE CERTIFICATE

DEBT AS OF ____________________________

LENDER

    

TOTAL FACILITY SIZE

    

OUTSTANDING
DEBT

    

EXPIRATION DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Exhibit N-5

--------------------------------------------------------------------------------

 



SCHEDULE 3 TO OFFICER’S COMPLIANCE CERTIFICATE

 

OVERALL MORTGAGE LOAN ORIGINATIONS

FOR THE MONTH ENDED _______________________

CONVENTIONAL
FHA
FIXED PRODUCT
ARM PRODUCT
(describe)

    

MORTGAGE
LOAN TYPE

    

TOTAL
NUMBER OF
MORTGAGE
LOANS ORIGINATED

    

AGGREGATE PRINCIPAL
BALANCE OF MORTGAGE
LOANS ORIGINATED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Exhibit N-6

--------------------------------------------------------------------------------

 



SCHEDULE 4 TO OFFICER’S COMPLIANCE CERTIFICATE

INTEREST RATE PROTECTION AGREEMENT





Exhibit N-7

--------------------------------------------------------------------------------

 



SCHEDULE 5 TO OFFICER’S COMPLIANCE CERTIFICATE

REPURCHASES AND EARLY PAYMENT DEFAULT REQUESTS

 

 



Exhibit N-8

--------------------------------------------------------------------------------

 

 

EXHIBIT O

ASSIGNMENT OF CLOSING PROTECTION LETTER

PENNYMAC LOAN SERVICES, LLC (“Assignor”) declares that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
does hereby convey, transfer, assign, deliver and give to Assignee, and hereby
expressly subrogates DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH (“Assignee”) unto,
all of Assignor’s claims, demands, rights and causes of action, past, present or
future, that Assignor has for loss or damage covered by the closing protection
letter issued by [Title Company] attached hereto (“Closing Protection
Letter”).  Such rights being assigned by Assignor hereunder include, without
limitation, the right to demand, sue, collect, receive, protect, preserve and
enforce performance under the Closing Protection Letter.  Assignee shall succeed
to all rights of recovery of Assignor under the Closing Protection Letter and
Assignor shall execute such instruments and documents necessary and proper to
further secure such rights to Assignee and shall not act in any manner hereafter
to prejudice or impair the rights of Assignee.  Assignor hereby grants Assignee
an irrevocable mandate and power of attorney coupled with an interest with full
power of substitution to transact this act of assignment and subrogation.

IN WITNESS WHEREOF, the Assignor has caused this assignment to be duly executed
as of [_______], 20__.

PENNYMAC LOAN SERVICES, LLC

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 



Exhibit O

--------------------------------------------------------------------------------

 

 

EXHIBIT P

INFORMATION TO BE PROVIDED

TO THE SYSTEM OF RECORD PROVIDER

(subject to modification pursuant to Section 7.40(a))

 

Data:

     Full Fannie 3.2 File

     Plus the following fields which are not in the 3.2 file:

o    AUS System response (Approve eligible, refer, approve ineligible, accept,
etc.)

o    Note Date

o    Relief eligibility qualifying category (Hardest Hit Area, FTB LMI, Refi
>2%, etc.)

o    Lender Paid closing cost amount (only for Refis where loan originator
requests credit for lender paid closing costs)

Images:

     1003

     1008

     AUS Response

     Note

     Appraisal (may not be necessary)

     Settlement Statement/CD

     Payoff Letter (Refis only)

     Mortgage Insurance Certificate (FHA Refi only)

     Loan Guarantee Certificate (VA Refi only)

 

 



Exhibit P-1

--------------------------------------------------------------------------------

 

 

EXHIBIT Q

FORM OF PMC PLEDGE AGREEMENT

PLEDGE AGREEMENT, dated as of August 21, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Agreement”), made
by PENNYMAC CORP. (the “Pledgor”) in favor of DEUTSCHE BANK AG, CAYMAN ISLANDS
BRANCH (the “Buyer”).

RECITALS

From time to time, Seller (as defined below) will purchase certain mortgage
loans and real estate owned properties from the Pledgor pursuant to one or more
purchase agreements (collectively, the “Purchase Agreements”).

Pursuant to the Master Repurchase Agreement, dated as of August 21, 2017 (as
amended, modified and/or restated. the “Repurchase Agreement”), between the
Buyer and PennyMac Loan Services, LLC (“Seller”), the Buyer has agreed to enter
into transactions with Seller, upon the terms and subject to the conditions set
forth therein.  It is a condition precedent to the obligation of the Buyer to
enter into Transactions with Seller under the Repurchase Agreement that the
Pledgor shall have executed and delivered this Agreement to the Buyer.

The Pledgor acknowledges that it will derive substantial direct and indirect
benefit from the Transactions between the Buyer and Seller under the Repurchase
Agreement.

Now, therefore, in consideration of the premises and to induce the Buyer
to  engage in Transactions under the Repurchase Agreement with the Seller, and
for other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, Pledgor hereby agrees to execute and deliver this
Agreement to the Buyer.

1.      Defined Terms.

(a)      Unless otherwise defined herein, terms defined in the Repurchase
Agreement and used herein shall have the meanings given to them in the
Repurchase Agreement.

(b)      “Assets” shall have the meaning set forth in Section 2(a) hereof.

(c)      “Pledged Collateral” shall have the meaning set forth in Section 2(a)
hereof.

(d)      The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section and paragraph
references are to this Agreement unless otherwise specified.

(e)      The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.





Exhibit Q-1

--------------------------------------------------------------------------------

 



2.      Security Interest.

(a)      Security Interest.  As a precautionary measure in the event that the
conveyance of any Mortgage Loans to Seller from the Pledgor is determined not to
be a true sale or the separate existence of Seller from the Pledgor is otherwise
disregarded at any point,  in order to further secure the Obligations, Pledgor,
to the extent of its rights therein, hereby grants, assigns and pledges to Buyer
a first priority security interest in Pledgor’s rights, title and interest (but
not its obligations) in each Purchased Mortgage Loan conveyed to Seller (each,
an “Asset”), the Records, all Servicing Rights related to the Assets (to the
extent of Pledgor’s rights therein), any Property relating to any Assets, all
insurance policies and insurance proceeds relating to any Asset or any related
Property that secures an Asset, including but not limited to any payments or
proceeds under any related primary insurance or hazard insurance, any Income
relating to any Asset, any other contract rights, accounts and any other
payments, rights to payment (including payments of interest or finance charges)
and general intangibles to the extent that the foregoing relates to any Asset
and any other assets relating to such Asset (including, without limitation, any
other accounts) or any interest in the Assets, as are specified on a
Confirmation and/or Master Trust Receipt, and any proceeds and distributions and
any other property, rights, title or interests with respect to any of the
foregoing, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Pledged Collateral”).  Pledgor
hereby authorizes Buyer to file such financing statement or statements relating
to the Pledged Collateral as Buyer, at its option, may deem reasonable and
appropriate.  Pledgor shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 2.

(b)      Buyer’s Appointment as Attorney in Fact.  Pledgor hereby irrevocably
constitutes and appoints Buyer and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of Pledgor, and in the name of
Pledgor, or in its own name, from time to time in Buyer’s discretion, for the
purpose of carrying out the terms of this Agreement and to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary or desirable to accomplish the purposes of this
Agreement, in each case, subject to the terms of this Agreement, and, without
limiting the generality of the foregoing, Pledgor hereby gives Buyer the power
and right, on behalf of Pledgor, without assent by, but with notice to, Pledgor,
if an Event of Default shall have occurred and be continuing, to do the
following:

(i)      in the name of Pledgor, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Pledged Collateral and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Buyer for the purpose of collecting any and all such moneys due with respect to
any other Pledged Collateral whenever payable;

(ii)      to pay or discharge taxes and Liens levied or placed on or threatened
against the Pledged Collateral; and

(iii)      (A) to direct any party liable for any payment under any Pledged
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Buyer or as Buyer shall direct including, without limitation, any
payment agent with





Exhibit Q-2

--------------------------------------------------------------------------------

 



respect to any Mortgage Loan; (B) to send “goodbye” letters on behalf of Pledgor
as the same may relate to any Pledged Collateral; (C) to ask or demand for,
collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Pledged Collateral; (D) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any Pledged
Collateral; (E) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the Pledged
Collateral or any proceeds thereof and to enforce any other right in respect of
any Pledged Collateral; (F) to defend any suit, action or proceeding brought
against Pledgor with respect to any Pledged Collateral; (G) to settle,
compromise or adjust any suit, action or proceeding described in clause (F)
above and, in connection therewith, to give such discharges or releases as Buyer
may deem appropriate; (H) generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Pledged Collateral as fully
and completely as though Buyer were the absolute owner thereof for all purposes,
and to do, at Buyer’s option and Pledgor’s expense, at any time, and from time
to time, all acts and things which Buyer deems necessary to protect, preserve or
realize upon the Pledged Collateral and Buyer’s Liens thereon and to effect the
intent of this Agreement, all as fully and effectively as Pledgor might do.

Pledgor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.  In addition to the foregoing, Pledgor agrees
to execute a power of attorney in the form of Exhibit A hereto, to be delivered
on the date hereof.

Pledgor also authorizes Buyer, if an Event of Default shall have occurred, from
time to time, to execute, in connection with any sale provided for in Section 9
of the Repurchase Agreement, any endorsements, assignments or other instruments
of conveyance or transfer with respect to the Pledged Collateral.

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Pledged Collateral and shall not impose any duty upon it to exercise any
such powers.  Buyer shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to the Pledgor
for any act or failure to act hereunder, except for its or their own gross
negligence or willful misconduct.

Notwithstanding the foregoing, the Buyer shall have the same rights and remedies
hereunder with respect to the Pledged Collateral as it has with respect to the
Mortgage Loans as are set forth in the Repurchase Agreement. 

The provisions set forth in this section are intended to constitute a security
agreement or other arrangement or other credit enhancement related to the
Repurchase Agreement as defined under Sections 101(47)(A)(v) and 741(7)(A)(xi)
of the Bankruptcy Code.

(c)      Notwithstanding the foregoing or anything else to the contrary herein
or in any Purchase Agreements, Pledgor intends that each transfer of Mortgage
Loans from Pledgor to





Exhibit Q-3

--------------------------------------------------------------------------------

 



Seller is a sale, and hereby covenants to not take any actions that would be
inconsistent with treating such transfer as a sale.

(3)      Recourse.  Notwithstanding anything else to the contrary contained or
implied herein or in any other Repurchase Document, Buyer’s recourse against
Pledgor in order to satisfy the Repurchase Obligations shall be limited to the
Pledged Collateral that are the subject of this Agreement.

4.      Subordination in Connection with Financing.

(a)      It is anticipated that in connection with the transactions contemplated
by the Repurchase Documents, that (x) Seller has purchased the Pledged
Collateral from the Pledgor subject to the Lien of the Buyer hereunder and (y)
Pledgor hereby reaffirms such Lien and pledges its interest in such Pledged
Collateral hereunder to the Buyer.  In connection with the foregoing Pledgor
acknowledges and agrees that its rights with respect to the Pledged Collateral
are and shall continue to be at all times while the Repurchase Agreement and the
Repurchase Documents Obligations thereunder are in effect, junior and
subordinate to the rights of Buyer under the Program Agreements.  In furtherance
of the foregoing, notwithstanding any rights or remedies available to Pledgor
under the Purchase Agreements, applicable law or otherwise, Pledgor shall not,
directly or indirectly, exercise any remedies available to it under any Purchase
Agreement or at law or equity for ninety-one (91) days following the date that
all Repurchase Documents Obligations are paid in full under the Repurchase
Documents; provided that nothing in the foregoing shall prohibit Pledgor from
receiving, payments with respect to the obligations under the Repurchase
Documents as, and in the manner, contemplated therein, but subject to the prior
rights of the Buyer hereunder and under the Program Agreements.  For the
avoidance of doubt, in no instance shall the Buyer succeed to any liabilities or
obligations of Pledgor under the Purchase Agreements.

(b)      In furtherance of the foregoing, Pledgor agrees to not assert any
objection to, and shall be deemed to have otherwise consented to, a disposition
of any assets subject to the Repurchase Agreement and subject to the Repurchase
Documents during an Act of Insolvency of Pledgor or Seller, free and clear of
any lien, encumbrance, pledge or other claims under Section 363 of the
Bankruptcy Code (or any similar bankruptcy law) if Buyer has consented to such
disposition.

(c)      If an Act of Insolvency of Pledgor or Seller occurs, the Pledgor agrees
not to contest (or support any other Person contesting) any request by Buyer,
with respect to the Pledged Collateral, for adequate protection, or any
objection by Buyer to any motion, relief, action or proceeding based on Buyer
claiming a lack of adequate protection.

(d)      Until the Repurchase Obligations under the Repurchase Documents are
paid in full, the Pledgor shall not oppose any request by Buyer, with respect to
the Pledged Collateral, for relief from the automatic stay or any other stay in
any Act of Insolvency of Pledgor or Seller.

(e)      Pledgor shall not oppose or seek to challenge any claim by Buyer for
allowance and payment in any Act of Insolvency of Pledgor, of Repurchase
Obligations under the Program Agreements consisting of post-petition interest,
fees, costs or other charges to the extent





Exhibit Q-4

--------------------------------------------------------------------------------

 



of the value of Buyer’s lien, encumbrance, pledge or other claims on the assets
that are the subject of this Agreement or the Repurchase Agreement, without
regard to the existence of a lien, encumbrance, pledge or other claims of
Pledgor applicable to the obligations of the other parties to the Repurchase
Documents.

(f)      Pledgor shall not seek in any Act of Insolvency of Pledgor, to be
treated as part of the same class of creditors as Buyer and shall not oppose any
pleading or motion by Buyer advocating that Buyer and Pledgor should be treated
as separate classes of creditors.  Pledgor acknowledges and agrees that its
rights with respect to the Pledged Collateral are and shall continue to be at
all times junior and subordinate to the rights of Buyer under this Agreement.

5.      Pledge Absolute and Unconditional.  This Agreement shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Pledgor and the successors and assigns thereof, and shall inure
to the benefit of the Buyer, and its successors, indorsees, transferees and
assigns, until all the Repurchase Obligations shall have been satisfied by
payment in full and the Repurchase Agreement shall be terminated,
notwithstanding that from time to time prior thereto Seller may be free from any
Repurchase Obligations.

6.      Reinstatement.  Notwithstanding anything to the contrary in this
Agreement, the obligations of Pledgor under this Agreement, and this Agreement
shall continue to be effective, or be reinstated, as the case may be, and be
continued in full force and effect, if at any time any payment, or any part
thereof, of any of the Repurchase Obligations is rescinded, invalidated,
declared fraudulent or preferentially set aside or must otherwise be restored,
returned or repaid by the Buyer upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Seller or Pledgor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Seller or Pledgor or any substantial part of its or their
property, or for any other reason, all as though such payments had not been
made.

7.      Representations.  Pledgor represents and warrants to Buyer that as of
each Purchase Date and as of the date of this Agreement and at all times while
the Program Agreements and any Transaction thereunder is in full force and
effect: 

(a)      Solvency.  This Agreement is not entered into in contemplation of
insolvency or with intent to hinder, delay or defraud any of Pledgor’s
creditors.   Pledgor is not insolvent within the meaning of 11 U.S.C. Section
101(32).  Pledgor has received reasonably equivalent value in exchange for
entering into this Agreement.

(b)      Ability to Perform.  Pledgor does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement on its part to be performed.

(c)      Existence.  Pledgor is (a) duly organized, validly existing and in good
standing under the laws of Delaware, (b) has all requisite corporate, limited
liability or other power, as applicable, and has all governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect; and (c) is qualified to do business
and is in good standing





Exhibit Q-5

--------------------------------------------------------------------------------

 



in all other jurisdictions in which the nature of the business conducted by it
makes such qualification necessary, except where failure so to qualify would not
be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect.

(d)      No Breach.  Neither (a) the execution and delivery of this Agreement
nor (b) the consummation of the transactions therein contemplated to be entered
into by Pledgor in compliance with the terms and provisions thereof will
conflict with or result in (i) a breach of the organizational documents of
Pledgor, or (ii) a breach of any applicable law, rule or regulation, or (iii) a
breach of any order, writ, injunction or decree of any Governmental Authority,
or (iv) a breach of other material agreement or instrument to which Pledgor or
any of its Subsidiaries is a party or by which any of them or any of their
Property is bound or to which any of them is subject except where such breach
would not be reasonably likely to have a Material Adverse Effect, or (v) a
default under any such material agreement or instrument, or (vi) the creation or
imposition of any Lien (except for the Liens created pursuant to the Repurchase
Documents) upon any Property of Pledgor or any of its Subsidiaries pursuant to
the terms of any such agreement or instrument.

(e)      Action.  Pledgor has all necessary corporate or other power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement; the execution, delivery and performance by the Pledgor of this
Agreement has been duly authorized by all necessary corporate or other action on
its part; and this Agreement has been duly and validly executed and delivered by
the Pledgor and constitutes a legal, valid and binding obligation of Pledgor
enforceable against Pledgor in accordance with its terms.

(f)      Approvals.  No authorizations, approvals or consents of, and no filings
or registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by Pledgor of this
Agreement or for the legality, validity or enforceability thereof; except for
filings and recordings in respect of the Liens created pursuant to the
Repurchase Documents.

(g)      Enforceability.  This Agreement is a legal, valid and binding
obligation of Pledgor and is enforceable against Pledgor in accordance with its
terms except as such enforceability may be limited by (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, and (ii) general principles of equity.

(h)      Litigation.  Except as otherwise disclosed in writing to Buyer prior to
the date hereof, there is no action, proceeding or investigation pending with
respect to which Pledgor has received service of process or, to Pledgor’s
knowledge threatened against it before any court, administrative agency or other
tribunal (A)  making a claim or claims that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, or (B) which
could reasonably be expected to materially and adversely affect the validity of
this Agreement.

(i)      Taxes.  Pledgor and its Subsidiaries have timely filed all tax returns
that are required to be filed by it and have timely paid all Taxes, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided.  There are no Liens for Taxes, except for statutory Liens
for Taxes not yet due and payable.





Exhibit Q-6

--------------------------------------------------------------------------------

 



(j)      Investment Company Act.  Pledgor is not an “investment company”, or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

(k)     Chief Executive Office/Jurisdiction of Organization.  As of the date
hereof, Pledgor’s chief executive office, is, and has been located in Westlake
Village, California.  On the Effective Date, Pledgor’s jurisdiction of
organization is Delaware. 

8.      Covenants.  On and as of the date of this Agreement and each Purchase
Date and on each day until this Agreement and the Repurchase Agreement are no
longer in force, Pledgor covenants as follows:

(a)     Preservation of Existence; Compliance with Law.  Pledgor shall:

(i)      Preserve and maintain its legal existence;

(ii)     Comply in all material respects with the requirements of all applicable
laws, rules, regulations, rights, privileges, franchises and orders, whether now
in effect or hereafter enacted or promulgated by any applicable Governmental
Authority (including, without limitation, all environmental laws);

(iii)    Preserve and maintain all material licenses, permits or other approvals
necessary for Pledgor to conduct its business and to perform its obligations
under the Repurchase Documents, and shall conduct its business strictly in
accordance with applicable law; and

(iv)    Keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied.

(b)      Further Assurances.  Pledgor shall execute and deliver to Buyer all
further documents, financing statements, agreements and instruments, and take
all further action that may be required under applicable law, or that Buyer may
reasonably request, in order to effectuate the transactions contemplated by this
Agreement or, without limiting any of the foregoing, to grant, preserve, protect
and perfect the validity and first-priority of the security interests created or
intended to be created hereby.  Pledgor shall do all things necessary to
preserve the Pledged Collateral so that they remain subject to a first priority
perfected security interest hereunder.  Without limiting the foregoing, Pledgor
will comply with all rules, regulations, and other laws of any Governmental
Authority and cause the Pledged Collateral to comply with all applicable rules,
regulations and other laws.  Pledgor will not allow any default for which
Pledgor is responsible to occur under any Pledged Collateral and Pledgor shall
fully perform or cause to be performed when due all of its obligations under any
Pledged Collateral.

(c)      Taxes.  Pledgor and its Subsidiaries shall timely file all tax returns
that are required to be filed by them and shall timely pay all Taxes due, except
for any such Taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided.





Exhibit Q-7

--------------------------------------------------------------------------------

 



9.      Waiver of Rights.  Pledgor hereby waives: (i) notice of or proof of
reliance by the Buyer upon this Agreement or acceptance of this Agreement and
the Repurchase Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Agreement, and all dealings between the Seller and the Pledgor, on the
one hand, and the Buyer, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Agreement; (ii)
diligence, presentment, protest, all demands whatsoever, and notice of default
or nonpayment with respect to the Repurchase Obligations; (iii) the filing of
claims with any court in case of the insolvency, reorganization or bankruptcy of
Pledgor; and (iv) any fact, event or circumstance that might otherwise
constitute a legal or equitable defense to or discharge of Pledgor, including
(but without typifying or limiting this waiver), failure by the Buyer to realize
the value of any collateral or other assets which may be available to satisfy
Repurchase Obligations and any delay by the Buyer in exercising any of its
rights hereunder or against a Seller.

10.      Set-Off.

(a)      In addition to any rights and remedies of Buyer hereunder and by law,
upon the occurrence and during the continuance of an Event of Default, Buyer
shall have the right, without prior notice to Pledgor, any such notice being
expressly waived by Pledgor to the extent permitted by applicable law to set-off
and appropriate and apply against any obligation from Pledgor to Buyer or any of
its Affiliates any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other obligation (including to
return excess margin), credits, indebtedness or claims, in any currency, in each
case whether direct or indirect, absolute or contingent, matured or unmatured,
at any time held or owing by or due from Buyer or any Affiliate thereof to or
for the credit or the account of Pledgor.  Buyer agrees promptly to notify
Pledgor after any such set‑off and application made by Buyer; provided that the
failure to give such notice shall not affect the validity of such set‑off and
application.

(b)      Buyer shall at any time have the right, in each case until such time as
Buyer determines otherwise, to retain, to suspend payment or performance of, or
to decline to remit, any amount or property that Buyer would otherwise be
obligated to pay, remit or deliver to any Pledgor hereunder if an Event of
Default has occurred.

11.      Notices.  All notices, requests and other communications provided for
herein (including without limitation any modifications of, or waivers, requests
or consents under, this Agreement) shall be given or made in writing (including
without limitation by electronic transmission) delivered to the intended
recipient at the address specified for notices in the Repurchase Agreement, or,
with respect to the Pledgor, at the “Address for Notices” specified below its
name on the signature pages hereof); or, as to any party, at such other address
as shall be designated by such party in a written notice to each other
party.  All such communications shall be deemed to have been duly given when
transmitted electronically or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

12.      Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such





Exhibit Q-8

--------------------------------------------------------------------------------

 



prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

13.      Integration.  This Agreement represents the agreement of Pledgor with
respect to the subject matter hereof and thereof and there are no promises or
representations by the Buyer relative to the subject matter hereof or thereof
not reflected herein or therein.

14.      Amendments in Writing; No Waiver; Cumulative Remedies.

(a)      None of the terms or provisions of this Agreement may be waived,
amended, restated, supplemented or otherwise modified except by a written
instrument executed by the Pledgor and the Buyer.

(b)      The Buyer shall not by any act (except by a written instrument pursuant
to clause (a) above), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any event giving
rise to the Pledgor’s obligations hereunder or in any breach of any of the terms
and conditions hereof.  No failure to exercise, nor any delay in exercising, on
the part of the Buyer, any right, power or privilege hereunder shall operate as
a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  A waiver by the Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Buyer would otherwise have on any future occasion.

(c)      The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

15.      Section Headings.  The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

16.      Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of the Pledgor and shall inure to the benefit of the
Buyer and its successors and assigns.  This Agreement may not be assigned by the
Pledgor without the express written consent of the Buyer.

17.      Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF, OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH SHALL GOVERN.

18.      SUBMISSION TO JURISDICTION; WAIVERS.  PLEDGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(a)      SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER PROGRAM AGREEMENTS, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL





Exhibit Q-9

--------------------------------------------------------------------------------

 



JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(b)      CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c)      AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER
PARTIES  SHALL HAVE BEEN NOTIFIED; AND

(d)      AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

19.      WAIVER OF JURY TRIAL.  PLEDGOR AND BUYER HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER REPURCHASE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

20.      Intent.  The parties recognize that (i) this Agreement as it relates to
the Repurchase Agreement constitutes “a security agreement or other arrangement
or other credit enhancement” that is “related to” the Repurchase Agreement and
Transactions thereunder within the meaning of Sections 101(38A)(A),
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code and as such, is also a
“securities contract” and a “master netting agreement”, (ii) this Agreement is
an agreement to provide financial accommodations and is not subject to
assumption pursuant to Bankruptcy Code Section 365(a) and (iii) each of Buyer’s
rights, specifically, the termination, liquidation or acceleration or offset of
net termination values, payment amounts or other transfer obligations arising
under or in connection with this Agreement is, in each case, a contractual right
as such term is used in Sections 101(38A)(A), 555, 559 and 561 of the Bankruptcy
Code when relating to a “securities contract” and Sections 101(38A)(A), 561 and
362(b)(27) of the Bankruptcy Code when relating to a “master netting agreement”.

[SIGNATURE PAGES FOLLOW]

 

 



Exhibit Q-10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

PENNYMAC CORP., as Pledgor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address for Notices:

 

 

 

3043 Townsgate Road, Suite 300

 

Westlake Village, California 91361

 

Attention: Pamela Marsh/Kevin Chamberlain

 

Telephone: (805) 330-6059/(818) 746-2877

 

E-mail: Pamela.marsh@pnmac.com

 

             Kevin.Chamberlain@pnmac.com

 





12

--------------------------------------------------------------------------------

 



 

 

Acknowledged and Agreed:

 

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

Address for Notices:

 

60 Wall Street, 3rd Floor

 

New York, New York

 

Mail Stop NYC60-0397

 

Attention:  Timothy Crowley

 

Email:      abs.conduits@db.com

 

                 tim.crowley@db.com

 

 

 

With a Copy to:

 

Deutsche Bank Securities Inc.

 

60 Wall Street, 3rd Floor

 

New York, NY 10005

 

Attention: Structured Credit Mortgage Team

 

Email:      csg.repo@list.db.com

 

 

 



13

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, that PENNYMAC CORP. (“Pledgor”) hereby
irrevocably constitutes and appoints Deutsche Bank AG, Cayman Islands Branch
(“Buyer”) and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of Pledgor and in the name of Pledgor or in its own name,
from time to time in Buyer’s discretion, upon the occurrence and during the
continuance of an Event of Default:

(a)      in the name of Pledgor, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any assets
pledged by Pledgor under the Pledge Agreement (as amended, restated,
supplemented or otherwise modified from time to time) dated as of August 21,
2017 (the “Pledged Collateral”) and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Buyer for the purpose of collecting any and all such moneys due
with respect to any other Pledged Collateral whenever payable;

(b)      to pay or discharge taxes and liens levied or placed on or threatened
against the Pledged Collateral; and

(c)      (i) to direct any party liable for any payment under any Pledged
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Buyer or as Buyer shall direct, including, without limitation, any
payment agent with respect to any asset purchased by Buyer under the Master
Repurchase Agreement (as amended, restated, supplemented or otherwise modified
from time to time) dated as of August 21, 2017; (ii) to send “goodbye” letters
on behalf of Pledgor as the same may relate to any Pledged Collateral; (iii) to
ask or demand for, collect, receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Pledged Collateral; (iv) to sign and endorse any invoices,
assignments, verifications, notices and other documents in connection with any
Pledged Collateral; (v) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Pledged Collateral or any proceeds thereof and to enforce any other
right in respect of any Pledged Collateral; (vi) to defend any suit, action or
proceeding brought against Pledgor with respect to any Pledged Collateral; (vii)
to settle, compromise or adjust any suit, action or proceeding described in
clause (vi) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; and (viii) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any Pledged
Collateral as fully and completely as though Buyer were the absolute owner
thereof for all purposes, and to do, at Buyer’s option and Pledgor’s expense, at
any time, and from time to time, all acts and things which Buyer deems necessary
to protect, preserve or realize upon the Pledged Collateral





1

--------------------------------------------------------------------------------

 



and Buyer’s Liens thereon and to effect the intent of this Agreement, all as
fully and effectively as Pledgor might do;

(d)      for the purpose of carrying out the transfer of servicing with respect
to the Pledged Collateral from Pledgor to a successor servicer appointed by
Buyer in its sole discretion and to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish such transfer of servicing, and, without limiting the
generality of the foregoing, Pledgor hereby gives Buyer the power and right, on
behalf of Pledgor, without assent by Pledgor, to, in the name of Pledgor or its
own name, or otherwise, prepare and send or cause to be sent “good-bye” letters
to all mortgagors under the Pledged Collateral, transferring the servicing of
the Pledged Collateral to a successor servicer appointed by Buyer in its sole
discretion;

(e)      for the purpose of delivering any notices of sale to mortgagors or
other third parties, including without limitation, those required by law.

Pledgor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable. 

Pledgor also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Pledged Collateral.

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Pledged Collateral and shall not impose any duty upon it to exercise any
such powers.  Buyer shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to Pledgor for
any act or failure to act hereunder, except for its or their own gross
negligence or willful misconduct.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, PLEDGOR HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW]

 





2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF Pledgor has caused this power of attorney to be executed and
Pledgor’s seal to be affixed this [__] day of [_____], 201[__].

 

 

 

 

PENNYMAC CORP.

 

(Pledgor)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



3

--------------------------------------------------------------------------------

 

 

 

 

Picture 1 [ex-10d1g001.jpg]

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are ACKNOWLEDGMENT State of California County of _ On before
me,----,----------,-----,-,------(insert name and title of the officer)
personally appeared ----------------------------­ subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument. I certify under PENALTY OF PERJURY
under the laws of the State of California that the foregoing paragraph is true
and correct. WITNESS my hand and official seal. Signature _(Seal) A notary
public or other officer completing this certificate verifies only the identity
of the individual who signed the document to which this certificate is attached,
and not the truthfulness, accuracy, or validity of that document.

 

4

--------------------------------------------------------------------------------